              WESTERN DISTRICT OF MISSOURI WESTERN DIVISION

  MICHAEL TISIUS,                          §
                                           §
        Petitioner,                        §
                                           §
        vs.                                §     No. 4:17-cv-00426-SRB
                                           §
  CINDY GRIFFITH                           §     CAPITAL HABEAS
                                           §
        Respondent                         §

                      PETITION FOR WRIT OF HABEAS CORPUS
                           PURSUANT TO 28 U.S.C. § 2254
                                IN A CAPITAL CASE




/s/ Laurence E. Komp               /s/ Keith O’Connor
LAURENCE E. KOMP                   Keith O’Connor
Capital Habeas Unit, Chief         Keith O’Connor LLC
Federal Public Defender            PO Box 22728
Western District of Missouri       Kansas City, MO 64113
818 Grand Blvd, Ste 300            Mo Bar No. 63134
Kansas City, MO 64106              Phone: 816-225-7771
(816) 471-8282                     E-Mail: Keith@keithoc.com
laurence_komp@fd.org



/s/ Daniel E. Kirsch               /s/ Elizabeth Unger Carlyle
Daniel E. Kirsch                   Elizabeth Unger Carlyle
Assistant Federal Defender         Carlyle Parish LLC
Capital Habeas Unit                6320 Brookside Plaza #516
Federal Public Defender            Kansas City, MO 64113
Western District of Missouri       Mo. Bar No. 41930
818 Grand Blvd, Ste 300            (816) 525-6540
Kansas City, MO 64106              elizabeth@carlyleparishlaw.com
(816) 471-8282
daniel_kirsch@fd.org

                                     ATTORNEYS FOR PETITIONER




         Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 1 of 228
                                                   TABLE OF CONTENTS



 Introductory Statement. ........................................................................................................ 1

    Offense facts. ...................................................................................................................... 2

    Jury resentencing facts. .................................................................................................... 4

    Procedural background. ..................................................................................................... 4

    Factual background. .......................................................................................................... 6

Grounds for relief. ................................................................................................................. 23

Habeas Ground for Relief No. 1 ............................................................................................ 26

              Mr. Tisius was denied his constitutional right to conflict-free and effective
              counsel when trial counsel at his resentencing trial were paid a flat fee of
              $10,000 a piece

Habeas Ground for Relief No. 2 ............................................................................................ 30

              Trial counsel’s failure to call lay mitigation witnesses violated Mr. Tisius’
              constitutional rights to effective assistance of counsel, due process, and freedom
              from cruel and unusual punishment

Habeas Ground for Relief No. 3............................................................................................ 46

              Mr. Tisius was deprived of his right to the effective assistance of counsel under
              the Sixth, Eight, and Fourteenth Amendments when counsel failed to
              adequately and properly investigate, develop, and present significant expert
              mitigating evidence.

 Habeas Ground for Relief No. 4........................................................................................... 66

              Resentencing counsel’s failure to submit all relevant portions of Dr. Peterson’s
              prior testimony and omission of testimony supporting two additional mental-
              state statutory mitigating circumstances not otherwise presented to the jury—
              that Mr. Tisius acted under the influence of extreme mental or emotional
              disturbance and that Mr. Tisius’ capacity to appreciate the criminality of his
              conduct or conform his conduct to the requirements of law was substantially
              impaired— violated Mr. Tisius’ rights to effective assistance of counsel, due
              process, and freedom from cruel and unusual punishment at his resentencing.



Habeas Ground for Relief No. 5............................................................................................ 78
                                                                    i
               Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 2 of 228
            Mr. Tisius was denied his constitutional right to effective assistance of counsel
            when trial counsel failed to prepare their expert witness, Dr. Shirley Taylor, by
            informing her of evidence that would be offered at trial concerning statements
            and conduct of Mr. Tisius while he was in jail before his resentencing hearing.

Habeas Ground for Relief No. 6........................................................................................... 80

            Trial counsel were ineffective for failing to investigate, prepare, and rebut
            known aggravation being presented by the State in violation of Mr. Tisius’
            rights as guaranteed by the First, Sixth, and Fourteenth Amendments.

Habeas Ground for Relief No. 7........................................................................................... 92

            Trial counsel were ineffective for failing to investigate and rebut Mr. Tisius’
            boot shank conviction used by the state as aggravating evidence at his
            resentencing in violation of Mr. Tisius’ rights as guaranteed by the Fifth, Sixth
            and Fourteenth Amendments.

Habeas Ground for Relief No. 8......................................................................................... 105

            Mr. Tisius was denied effective assistance of counsel when trial counsel failed to
            present evidence that Mr. Tisius was under the substantial domination of Roy
            Vance when the offense was planned and committed.

Habeas Ground for Relief No. 9......................................................................................... 112

            The trial court erred in allowing the improper cross-examination of the defense
            expert, psychologist Dr. Shirley Taylor, over objection in violation of Mr. Tisius’
            rights to due process, trial by a fair and impartial jury, and freedom from cruel
            and unusual punishment, as guaranteed by the Fifth, Sixth, Eighth, and
            Fourteenth Amendments.

Habeas Ground for Relief No. 10....................................................................................... 126

            Counsel’s failure to object to the prosecution’s closing arguments urging that (1)
            the jury had an obligation to sentence Mr. Tisius to death to protect the law
            enforcement community from Mr. Tisius; (2) death was appropriate because
            that was what the victims’ families desired and (3) Mr. Tisius did not have the
            right to ask for mercy violated Mr. Tisius’ constitutional rights to effective
            assistance of counsel, due process, and freedom from cruel and unusual
            punishment.




Habeas Ground for Relief No. 11....................................................................................... 133
                                                            ii
             Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 3 of 228
            Mr. Tisius was denied his constitutional rights to due process of law and to be
            free from cruel and unusual punishment due to improper jury instructions at
            the resentencing hearing.

Habeas Ground for Relief No. 12....................................................................................... 138

            Mr. Tisius was denied effective assistance of counsel when trial counsel failed to
            offer modified jury instructions that properly set forth the federal constitutional
            requirements for a death sentence.

Habeas Ground for Relief No. 13....................................................................................... 140

            Resentencing counsel were ineffective for failing to move to prohibit the death
            penalty because Mr. Tisius’ mental age was less than 18.

Habeas Ground for Relief No. 14....................................................................................... 143

            Mr. Tisius was denied his constitutional rights to due process of law and
            confrontation of witnesses when documents concerning his prison contraband
            conviction were admitted into evidence at his resentencing.

Habeas Ground for Relief No. 15....................................................................................... 145

            Mr. Tisius was denied his constitutional right to effective assistance of counsel
            when trial counsel failed to investigate and present evidence concerning Mr.
            Tisius’ conviction for possession of a prohibited object in prison at his
            resentencing.

Habeas Ground for Relief No. 16....................................................................................... 150

            First trial counsel’s failure to adequately investigate and present a diminished
            capacity or involuntary intoxication defense violated Mr. Tisius’ constitutional
            rights to effective assistance of counsel, due process, and freedom from cruel
            and unusual punishment.

Habeas Ground for Relief No. 17....................................................................................... 154

            Trial counsel were ineffective for not investigating and calling a handwriting
            expert to testify that Roy Vance had written a letter addressed to “Karl” to
            support an asserted defense in violation of the Sixth and Fourteenth
            Amendments.




Habeas Ground for Relief No. 18....................................................................................... 160

                                                           iii
             Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 4 of 228
            Mr. Tisius was denied his rights under the Sixth, Eighth, and Fourteenth
            Amendments to the United States Constitution to present a defense when the
            trial court sustained an objection excluding a letter from the co-defendant
            Vance soliciting assistance in breaking Vance out of jail at Mr. Tisius’ first trial.

Habeas Ground for Relief No. 19....................................................................................... 165

            Mr. Tisius was denied due process of law when the trial court at his first trial
            permitted cameras in the courtroom.

Habeas Ground for Relief No. 20....................................................................................... 168

            Counsel’s failure to object properly to the state’s knowing presentation of false
            and misleading guilt-phase argument suggesting that Mr. Tisius obtained the
            gun by stealth and therefore deliberated violated Mr. Tisius’ constitutional
            rights to effective assistance of counsel, due process, and freedom from cruel
            and unusual punishment.

Habeas Ground for Relief No. 21....................................................................................... 175

            Mr. Tisius was denied due process of law because he was convicted upon legally
            insufficient evidence of deliberation, an element of first- degree murder under
            Missouri law.

Habeas Ground for Relief No. 22....................................................................................... 177

            Mr. Tisius was denied effective assistance of counsel in his first trial when trial
            counsel failed to failed to question prospective jurors about the distinction
            between first- and second-degree murder and failed to object to the verdict
            directors for first- and second-degree murder.

Habeas Ground for Relief No. 23....................................................................................... 186

            Mr. Tisius was denied his constitutional right to the effective assistance of
            counsel, due process of law, and to be free from cruel and unusual punishment
            when trial counsel failed to object to improper prosecutorial closing arguments
            during Mr. Tisius’ first trial.

Habeas Ground for Relief No. 24....................................................................................... 196

            Mr. Tisius was denied effective assistance of counsel when trial counsel failed to
            object to the assistant attorney general’s statement that Mr. Fusselman, the
            elected prosecutor, had requested his assistance because “Randolph County has
            not had the misfortune of having that many murders so it is not something with
            which he comes into contact with [sic] regularly.”.



Habeas Ground for Relief No. 25....................................................................................... 197
                                                           iv
             Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 5 of 228
             Counsel’s failure to prevent the jury from seeing inflammatory evidence of brain
             matter of the victims on the floor of the scene of the crime—which the jury
             otherwise would not have seen and considered— violated Mr. Tisius’
             constitutional rights to effective assistance of counsel, due process, and freedom
             from cruel and unusual punishment.

Habeas Ground for Relief 26 ............................................................................................. 199

             Appellate counsel was constitutionally ineffective for not challenging on appeal
             the admission and display on a movie-screen of autopsy photos of the deceased
             men thereby denying Mr. Tisius due process, a fundamentally fair trial, and
             effective assistance of counsel, guaranteed by the Sixth and Fourteenth
             Amendments

Habeas Ground for Relief No. 27....................................................................................... 230

             Trial counsel were ineffective for failing to object at the instruction conference
             to Instruction No. 4, the reasonable doubt instruction, in violation of the Sixth
             and Fourteenth Amendments provided to the jury at the first trial.

Habeas Ground for Relief No. 28....................................................................................... 231

             Trial counsel were ineffective for not objecting to references to and the
             admission of Mr. Tisius’ t-shirt, which depicted and bore the legend “Guardians
             of Paradise,” because this denied Mr. Tisius’ due process, freedom of speech and
             association, a fundamentally fair trial, and effective assistance of counsel,
             guaranteed by the First, Sixth, and Fourteenth Amendments.

Habeas Ground for Relief No. 29....................................................................................... 237

             The state suppressed favorable exculpatory evidence in violation of Mr. Tisius’
             right to due process of law.

Habeas Ground for Relief No. 30....................................................................................... 240

             Mr. Tisius was denied proper proportionality review as required by Missouri
             law in violation of his constitutional right to due process of law under the
             Fourteenth Amendment.

Habeas Ground for Relief No. 31....................................................................................... 247

             Mr. Tisius was denied his right to effective assistance of counsel by trial
             counsel’s failure to adequately question prospective jurors pertaining to the
             death penalty.

CONCLUSION ................................................................................................................... 251



                                                               v
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 6 of 228
             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

MICHAEL TISIUS,                         )
                                        )
      Petitioner,                       )
                                        )
      v.                                )       No. 4:17-cv-00426-SRB
                                        )
CINDY GRIFFITH, WARDEN,                 )
                                        )
      Respondent.                       )

    PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF HABEAS CORPUS BY A
                     PERSON IN STATE CUSTODY

                              Introductory Statement.

      Neglect. Mr. Tisius’ life defines that term. Neglect at the hands of his father, his

mother, and his extended family. Those few that tried to ameliorate the neglect were

rare; and they could not make an appreciable impact. If only his brother had just

ignored him instead of beating him on a daily basis. If only there was not a

multigenerational history of addictions, mental illness, and suicides cemented firmly in

both sides of the family. If only Mr. Tisius had not had to suffer such abandonment and

impoverished circumstance.

      Neglect. Mr. Tisius’ attorneys throughout this case also define that term.

Neglect by trial counsel, post-conviction counsel, and resentencing counsel. Sins of

omission. Charged with saving his life, counsel failed to investigate, prepare, and

present available evidence that could have secured at minimum a life sentence and

quite possibly conviction of a lesser offense. Available evidence that would have led to

the retention of experts to explain the organic brain damage and the interplay of that

                                            1
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 7 of 228
brain damage with Mr. Tisius’ post-traumatic disorder, long standing depression, and

dependent personality disorder.

      Neglect is the story of this case.

Offense facts.

      In early June of 2000, 19-year-old Michael Tisius and 27-year-old Roy Vance

were cellmates at Randolph County Jail in Huntsville, Missouri. Mr. Tisius was

serving a 30-day probation violation sentence for theft. Vance told Mr. Tisius that he

(Vance) was facing a fifty-year jail sentence. Vance, who had known Mr. Tisius briefly

before they both went to jail, asked Mr. Tisius to help him escape after Mr. Tisius’

release. Vance had previous escape attempts.

      The Randolph County Jail was a two-story brick structure. The building had

once housed the sheriff and his family along with the jail, but by the time of the

offense, it was simply the jail. The front door of the jail, an ordinary door, was kept

locked. When a visitor rang the doorbell, the officers on duty could remotely open the

door. Inside the front door was a small waiting area, with a counter to the right. The

jailers were stationed behind the counter. A hall led from the front office area to the jail

cells in the rear of the building. There were cells on both the first and second floors.

      Mr. Tisius was released June 13, 2000. He returned to St. Louis, where he had

spent most of his life. However, homeless and with nowhere to turn, he shortly

contacted Vance’s girlfriend, Ms. Bulington. Mr. Tisius made his way to Columbia,

Missouri, where Ms. Bulington and her friend Heather Douglas met him. They stayed

at Ms. Douglas’ home for several days.




                                           2
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 8 of 228
      During the time Mr. Tisius and Vance were jailed together, Vance formulated a

plan on how Mr. Tisius and Ms. Bulington could assist in Vance escaping. The idea was

that Mr. Tisius and Ms. Bulington would enter the jail, threaten the jailers with a gun,

and obtain keys to free Vance. Ms. Bulington stole a .22-caliber pistol from her parents’

home to facilitate the escape.

      At 12:15 a.m. on June 22, 2000, Mr. Tisius and Ms. Bulington arrived at the

Randolph County Jail, rang the doorbell, and were admitted. Mr. Tisius carried the

pistol in his pants. The jailers on duty were Leon Egley and Jason Acton. Mr. Tisius

spoke with Mr. Acton for a number of minutes. Mr. Tisius then raised his arm with the

pistol drawn and shot Mr. Acton in the forehead above his left eye, from close range,

killing him instantly. As Mr. Egley approached Mr. Tisius, Mr. Tisius shot Mr. Egley

until Mr. Egley fell to the ground.

      Mr. Tisius removed keys from behind the counter, ran to Vance’s cell, and

attempted to unlock it. Mr. Tisius was unable to do so, so he returned to the front of

the building where he found that Mr. Egley had grabbed Ms. Bulington’s leg. He then

shot Mr. Egley again. Mr. Tisius and Ms. Bulington left in her car. After crossing into

Kansas, Ms. Bulington’s car broke down. The two walked for several hours and

eventually surrendered to police near a Pizza Hut in Wathena, Kansas.

      At trial, the prosecution contended that the killings were intentional and

deliberate. The defense theory was that Mr. Tisius was guilty of second-degree murder

because there was no deliberation. Trial counsel did not submit any evidence in

support of his mental-state defense. The jury agreed with the prosecution theory and

convicted Mr. Tisius of first-degree murder. After a sentencing phase, the jury imposed

                                          3
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 9 of 228
      two death sentences, which the trial court accepted.

              The post-conviction trial court vacated the death sentence due to misconduct

      related to the presentation of inaccurate evidence at Mr. Tisius’ penalty phase. The court

      vacated the death sentence and ordered that a resentencing occur.

      Jury resentencing facts.

              The state again sought the death penalty. The state’s evidence focused on victim

      impact and future dangerousness. 1 The defense presentation was unfocused.

      Resentencing counsel presented some evidence of Mr. Tisius’ deprived and chaotic

      upbringing. However, they ignored much evidence that post-conviction counsel

      previously had developed. Resentencing counsel failed to present any evidence

      concerning Mr. Tisius’ neurological disorder and brain dysfunction. In addition,

      resentencing counsel failed to present available mitigation witnesses who would have

      provided a far more complete and coherent picture of the nightmare that was Mr.

      Tisius’ early life.

                                           Procedural background.

              Mr. Tisius’ case has a long history. This proceeding begins 18 years after the

      original offense in June 2000.

                1.    Mr. Tisius was convicted in 2001 of two counts of first-degree murder. His

      conviction and sentence were affirmed on direct appeal. State v. Tisius, 92 S.W.3d 751

      (Mo. banc 2003). Certiorari was denied on June 9, 2003. Tisius v. Missouri, 539 U.S 920

      (2003).




1   The discussion here refers to the jury resentencing proceeding, which is currently before this Court.
                                                        4
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 10 of 228
       2.    Meanwhile, Mr. Tisius filed a petition for Missouri post-conviction relief

on April 24, 2003. After an evidentiary hearing, the motion court granted penalty

phase relief. During the penalty phase of Mr. Tisius’ trial, the prosecutors had

introduced into evidence a cassette tape they said was played in the car on the night of

the shootings. That was a lie. The actual tape was still in the car at the time of trial.

Mr. Tisius’ counsel did not look for it. After Mr. Tisius’ trial, Vance’s lawyer discovered

the inaccuracy regarding the tape when he examined the car in preparation for Vance’s

trial. After Vance’s lawyer informed Mr. Tisius’ first post- conviction lawyer Gregory

Mermelstein that a cassette was still in the car tape deck, Mr. Mermelstein retrieved

it. The State played only a song downloaded by an intern that was different from the

actual tape from the car. Because of this prosecutorial misconduct and trial counsel’s

failure to discover it before trial, the post-conviction court ordered a new penalty phase.

The state did not timely appeal this determination. However, Mr. Tisius appealed the

denial of guilt phase relief. That appeal resulted in an affirmance of the motion court’s

ruling determining that no guilt phase error occurred. Tisius v. State, 183 S.W.3d 307

(Mo. banc 2006).

       3.    At the resentencing proceeding, Mr. Tisius was again sentenced to death.

This time, the state relied on new evidence: Mr. Tisius’ conviction for possession of a

dangerous object in prison (a “boot shank” in his radio). The conviction occurred during

a group plea with four other defendants. Mr. Tisius entered an Alford plea. The

Washington County public defender represented him despite the fact that his capital

resentencing proceeding remained pending and he had counsel for that proceeding. The

prosecutor argued that the boot shank conviction foretold future dangerousness. The



                                           5
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 11 of 228
      sentences were affirmed on appeal. State v. Tisius, 362 S.W.3d 398 (Mo. banc 2012).

      Certiorari was denied on October 1, 2012. Tisius v. Missouri, 568 U. S. 868 (2012).

                4.     Mr. Tisius filed another post-conviction motion on July 27, 2012, before

      certiorari was denied on his direct appeal. After an evidentiary hearing, the circuit

      court denied relief. The denial was affirmed in Tisius v. State, 519 S.W.3d 413 (Mo.

      banc 2017), rehearing denied June 27, 2017. The Supreme Court denied certiorari

      on March 5, 2018. Tisius v. Missouri, 138 S. Ct. 1263 (2018).

                                              Factual background.

               The facts relevant to each stage of the case are summarized below. Additional

      facts are included in the sections concerning the grounds for relief.

      Pretrial.

               Mr. Tisius was appointed counsel through the Missouri State Public Defender

      System. His initial trial counsel were Mr. David Kenyon and Mr. Jeff Estes.

               Mr. Tisius made oral statements to Kansas officers and oral and written

      statements to Missouri officers. Trial counsel moved to suppress evidence of these

      statements based on the lack of voluntariness. Counsel also moved to suppress

      evidence seized from the car in which Mr. Tisius rode. The trial court denied the

      motions after an evidentiary hearing. Venue was changed from Randolph County,

      where the offense occurred, to Boone County, about fifty miles south.

      First trial: Guilt phase.

               The following evidence was presented at Mr. Tisius’ trial. In June 2000, Mr.

      Tisius were incarcerated in the Randolph County Jail. Trial 1 Tr. Pp. 794-795. 2 Vance


2   References to the first trial transcript will be “Trial 1 Tr. P. ##.” References to the first trial exhibits will
                                                            6
               Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 12 of 228
    was manipulative. Id. p. 804. Vance concocted a plan, which began as a joke, calling for

    Mr. Tisius, after his release, to acquire a gun, return to the jail, and order the guards

    into a cell. Id. p. 835. Mr. Tisius was then to give the gun to Vance, and Vance would

    “take over.” Id. Vance discussed this plan with Mr. Tisius at least ten times while Mr.

    Tisius was still in jail. Id. Before Mr. Tisius was released on June 13, 2000, he told

    Vance that he would get him out of jail. Id. pp. 795, 797.

            On the night of June 22, 2000, Mr. Tisius and Ms. Bulington arrived at the jail,

    Mr. Tisius briefly chatted with Mr. Jason Acton. Then he “put the gun over the

    counter” and shot him. Mr. Tisius first shot Mr. Acton and then shot Mr. Leon Egley.

    Trial 1 Tr. Pp. 835- 836. Mr. Tisius grabbed jail and ran to the back of the jail where

    the cells were located to attempt to free Vance. Mr. Tisius could not get the keys to

    work. Id. p. 836. When Mr. Tisius returned to the front of the jail, Mr. Egley grabbed

    Ms. Bulington’s leg, and Mr. Tisius panicked and shot him again. Id.

            Randolph County Deputy Sheriff Wilburt White worked that early morning.

    Trial 1 Tr. P. 595-597. He arrived at the jail at 12:45 a.m. Id. p. 598. As he came onto

    the porch of the jail building, he heard a “slam-like noise.” Id. p. 603. His view into the

    jail was obscured, but he saw a woman and Mr. Tisius there. Id. p. 605. Mr. Tisius had

    a gun in his hand and was holding it down over the counter towards the dispatch area.

    Id. Mr. White heard four popping noises. Then he heard Mr. Tisius say, to the woman



be “St’s Trial 1 Ex. #” and “Def. Trial 1 Ex. ##.” References to the first direct appeal record will be “Trial 1
LF p. ##” and “Trial 1 Supp. LF p. ##.” References to the first post-conviction transcript will be “PCR 1 Tr.
P. ##” and to the exhibits as “PCR 1 Ex. ##.” References to the first post-conviction appeal record will be
“PCR 1 LF p. ##.” References to the jury resentencing transcript will be “Trial 2 Tr. P. ##.” References to the
resentencing direct appeal record will be “Trial 2 LF p. ##.” References to the second post-conviction
transcript will be “PCR 2 Tr. P. ##” and to the exhibits as “PCR 2 Ex. ##.” References to the first post-
conviction appeal record will be “PCR 2 LF p. ##.”
                                                       7
            Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 13 of 228
with him, “Get him.” Id. p. 606. Mr. White drew his weapon, but instead decided to call

for help. Unable to reach anyone on the radio, Mr. White then ran “a small block” to

Deputy Eric Brown’s house so they could call for help. Id. p. 607.

      The two returned to the jail. When they arrived, the front door was standing

open. Trial 1 Tr. P. 608. Deputy White saw Mr. Acton and Mr. Egley on the floor. Id.

609. Mr. Acton died at the scene. Mr. Egley died at the hospital a short time later.

      Mr. Tisius and Ms. Bulington ran to Ms. Bulington’s car and she drove away

Trial 1 Tr. P. 837. Ms. Bulington drove them west and reached Kansas when the car

broke down. Id.

      Later that morning, Officer Brian Vincent of Elwood, Kansas, was driving to

court when he spotted a man and a woman with a duffel bag walking down U.S.

Highway 36 in Wathena, Kansas. Trial 1 Tr. P. 807. As he arrived at the courthouse,

Mr. Vincent heard a broadcast that two people – generally matching the description of

the two people he had seen in Wathena – were wanted for killing two deputies in

Missouri. Id. p. 808. While driving back to Elwood after court, Mr. Vincent saw the two

people he had seen earlier. Id. p. 810. Along with Chief Walker of the Wathena Police

Department, Mr. Vincent approached the two people who “were sitting on a curb there

on the sidewalk of the Pizza Hut.” Id. pp. 811, 817-818.

      The officers determined that the people at the Pizza Hut were Mr. Tisius and

Ms. Bulington; the same two with Missouri arrest warrants for homicide. The officers

arrested them. Trial 1 Tr. Pp 811-812, 818. Mr. Tisius said to the officers, “I think I did

something bad last night.” Id. pp. 813-814.



                                           8
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 14 of 228
      After his arrest, Mr. Tisius made a written statement describing the plan and

shooting the jail guards:

          The planning was orignally [sic] just a joke and somewhere along
          the lines got serious. Roy Vance said to just tell the guards to come
          back there to the cell and he would have the rest under control.
          Well I got out of jail and looked up his girlfriend and she wanted to
          go through with getting him out. Around 12:15 am we went to the
          jail and Tracie pulled out a gun from a green army bag behind the
          driver seat. I took the gun, (not aware what was going to happen.)
          We went to the jail and Tracie acted like she wanted to drop off
          some cigarettes. And I pulled out the gun, and before I knew it “I”
          was already dead when I pulled the trigger Got scared and shot a
          [sic] the other guard. Ran back to the cells and had the wrong key.
          When I went back up we can’t find no keys arounds. [sic] One guard
          grabbed Tracie and she screamed so I shot again and again (I don’t
          know why why why.) As we left we ran to the car and I through [sic]
          the keys out the ar [sic] window. When we got further I gave Tracie
          the gun and she tossed it and a blue rag out the window. We kept
          driving to KANSAS and we ditched the car and started walking we
          finally decided to turn our selves [sic] in I know what I have done
          was wrong and will never be fixed. No I don’t believe they deserved
          it. An Officer asked me if I could go back and do it all over what
          would I do. I said I would kill myself to save their lives. I know I
          deserve what ever I get and got coming to me.

St. Trial 1 Ex. 61.

      After approximately six hours of deliberation, the jury returned verdicts finding

Mr. Tisius guilty of first degree murder. Trial 1 Tr. pp. 945-49.

First Trial: Penalty phase.

      At the penalty phase, the state called Ms. Bulington as a witness. She testified

that she had entered a guilty plea to two counts of second-degree murder and was

serving concurrent life sentences. She agreed to testify against Mr. Tisius as part of her

plea agreement. Trial 1 Tr. P. 1015.

      She testified that she was Vance’s girlfriend at that time and that Vance

recruited her to help with the breakout plan, telling her “that he was facing 50 or 51
                                          9
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 15 of 228
years” in prison and that he “couldn’t do that.” Trial 1 Tr. Pp. 1051, 1062. Ms.

Bulington refused at first, but Vance persisted telling her that he would never see his

daughter again and demanded her help. Id. pp. 1051-52.

      After his release, Mr. Tisius contacted Ms. Bulington using telephone numbers

supplied by Vance. Trial 1 Tr. P. 1016. Ms. Bulington picked Mr. Tisius up in

Columbia, Missouri. Id. p. 1018. The two again discussed Vance’s escape plan. Id.

      Ms. Bulington recounted that in the early morning hours of June 22, shortly

after midnight, Mr. Tisius and Ms. Bulington went to the jail with cigarettes to deliver

to Vance. Trial 1 Tr. p. 1032. Mr. Tisius had a gun that Ms. Bulington stole from her

parents. Id. p. 1018. According to Ms. Bulington, Mr. Tisius was “real nervous.” Id. pp.

1059-1061. “[H]is face was blank, he was almost expressionless. . . . There was terror in

his eyes almost. . . . He looked terrified.” Id. p. 1061. Ms. Bulington testified he listened

to a song by Bone Thugs ‘n Harmony called “Mo Murda” repeatedly. Id. p. 1027. The

song was played for the jury. Id. p. 1042.

      While Ms. Bulington was with Mr. Tisius before the attempted jail break, Mr.

Tisius talked constantly about Vance and “spoke very highly” of him. Trial 1 Tr. pp.

1054, 1062-63. Ms. Bulington’s impression of Mr. Tisius was that he was a nice, meek

kid. Id. p. 1063. Ms. Bulington told the officers that while driving to Kansas, Mr. Tisius

said over and over, and over again, “I’m sorry, Roy.” Id. p. 1056.

      The state also called several witnesses from the victims’ families to testify about

the effect of their death on the family. In addition, the state called Boone County

correctional officer Jacqueline Petri, who described an interaction with Mr. Tisius

while he was in jail before trial. According to Ms. Petri, in the course of requesting a

                                             10
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 16 of 228
transfer, Mr. Tisius asked her if she knew he was the person who killed those two

officers in Moberly. Trial 1 Tr. pp. 894-897. The state also called Donna Harmon who

testified that while Mr. Tisius was in the Chariton County jail, he made a gesture

holding his hand as if he had a gun and pantomiming shooting her. Id. pp. 1002-1005.

      The defense evidence began with the testimony of Mr. Tisius’ mother, Patty

Lambert. Trial 1 Tr. Pp. 1064-1133. She presented a timeline of Mr. Tisius’ life. Def.

Trial 1 Exs. 10-12. Ms. Lambert was married to Chuck Tisius, Michael’s father, when

Michael was born. However, Chuck abandoned Michael not long after that. She

described a troubled childhood in which Chuck had little involvement in Michael’s life.

Michael has an older half-brother, Joey Mertens. Joey was extremely physically

abusive to Michael. Michael had mental health issues, school problems, and frequently

ran away from home.

      Joey Mertens also testified for the defense. Trial 1 Tr. Pp. 1126-1133. He

admitted that he attacked Michael and belittled him. He contrasted his own good

relationship with his father with Michael’s abandonment by Chuck Tisius.

      Several neighbors and friends testified about Joey’s beatings of Michael, and

about Michael’s general character as a sweet, caring child. Michael’s sixth grade

teacher Janice Page testified about his good experience in her class and his talent for

drawing. Trial 1 Tr. p. 1146-1161. John Reichle, who was a caseworker assigned to

Michael’s case as a teenager, testified about his efforts to assist Michael. Id. pp. 1061-

1176. Several relatives of Mr. Tisius also testified about his good qualities.

      Finally, the defense called an expert witness: Dr. Shirley Taylor, a psychologist.

She testified about her evaluation of him and review of records. She testified about his

                                          11
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 17 of 228
    chronic depression and susceptibility to manipulation by others. Trial 1 Tr. pp. 1207-

    1240.

            After approximately nine hours of deliberation, the jury returned a verdict of

    death as to each count. Trial 1 Tr. pp. 1296-1302.

    First Direct Appeal.

            On direct appeal, Mr. Tisius was represented by Deborah Wafer, a Missouri

    public defender. She raised the following grounds for relief related to the guilt phase. 3

            1. Error in the admission of evidence that Mr. Tisius was listening to a rap song

    with the refrain “Mo’ Murda” while riding with Ms. Bulington before arriving at the

    jail. Mr. Tisius argued that the admission of this evidence violated his First

    Amendment right to listen to music of his own choosing.

            2. Error in playing the song to the jury where it was not timely disclosed in

    discovery.

            3. Insufficient evidence of deliberation, a required element of first degree

    murder.

            4. Failure to plead aggravating circumstances in the indictment. Mr. Tisius

    argued that because the indictment did not specify the aggravating circumstances, the

    court lacked jurisdiction to sentence him to death.

            5. The trial judge permitted cameras in the courtroom over defense objection.

            6. The Missouri Supreme Court affirmed the conviction and sentence. State v.

    Tisius, 92 S.W.3d 751 (Mo. banc 2002).




3Because Mr. Tisius received post-conviction penalty phase relief, this petition does not discuss the first
direct appeal grounds relating to the penalty phase.
                                                      12
            Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 18 of 228
First post-conviction proceedings.

          Mr. Tisius was represented by Gregory Mermelstein and Pete Carter, two

Missouri public defenders, in his first post-conviction proceeding under Mo. Sup. Ct.

29.15. Post-conviction counsel conducted a significantly more extensive investigation

than first trial counsel. This investigation included retaining Dr. Stephen Peterson,

M.D., to evaluate Mr. Tisius, as well as interviews with numerous witnesses not

interviewed or called by first trial counsel.

          The timely amended post-conviction petition included the following grounds for

relief:

          1. Prosecutorial misconduct for presenting false and misleading information in

guilt phase argument about whether Mr. Tisius had stolen the gun from Ms.

Bulington’s parents, and his firing of the gun prior to the offense; ineffective assistance

of trial and appellate counsel for failing object to these statements.

          2. Penalty phase evidence about the song played in the car was false and

misleading.

          3. Ineffective assistance of counsel for failure to call as a witness a medical

doctor, Dr. Stephen Peterson.

          4. Ineffective assistance of counsel for failure to object and preserve for appeal

the following issues:

                a. The prosecutor’s “acquittal first” argument about the lesser-included

          offense of second degree murder.

                b. The prosecutor’s argument that Mr. Tisius’ statement to Ms. Bulington

          to “Get him” was an instruction to inflict harm on Wilburt White, who was

                                              13
          Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 19 of 228
outside.

      c. The gruesome and inflammatory photos of the victims’ bodies.

      d. Description of defense arguments as “an attempt to fool you [jurors]”

and “incredible sophistry.”

      e. Argument that the testimony of Jackie Petri showed that Mr. Tisius

was proud of the murders.

      f. Argument that Mr. Tisius’ expression of remorse was “going to be

precious little consolation to deputy Acton and deputy Egley.”

      g. Expressions of personal opinion in the penalty phase argument.

      h. Statements that anyone who killed two policemen deserved the death

penalty.

      i. Statement about mitigating evidence which suggested that the jurors

were limited to considering statutory mitigating circumstances.

      j. Statements that Mr. Tisius’ age and lack of prior criminal history were

“not good enough” to justify a life sentence.

      k. Statement that suggested that the jurors should weigh the victims’ lives

against Mr. Tisius’.

      l. Inadequate objection to the prosecutor’s statements concerning his

experience in the military, objected to as personalization, but actually referenced

matters outside the record and were inflammatory.

      m. Remarks which suggested the jury had a duty to return a death

sentence.



                                   14
Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 20 of 228
          At the evidentiary hearing in the first post-conviction case, counsel presented

the live testimony of an expert Dr. A. E. Daniel, who treated Mr. Tisius in jail; and ten

new lay mitigation witnesses. Counsel also presented the deposition testimony of over

thirty other witnesses, including psychiatrist Dr. Stephen Peterson. None of these

witnesses had been interviewed or called by first trial counsel.

          Counsel in the first post-conviction proceeding attempted to demonstrate that Mr.

Tisius’ history was more complicated than that of a fatherless boy. Rather, both his

father and his mother neglected and abused him, which left him a homeless teen with

few resources to make a life for himself.

          The post-conviction motion court granted penalty phase relief on the tape

substitution claims, ineffective assistance and prosecutorial misconduct, but denied

guilt phase relief and all other penalty phase claims. The state did not timely appeal

the granting of penalty phase relief. Mr. Tisius appealed the denial of guilt phase

relief.

          On appeal, Mr. Tisius was represented by another public defender, Janet

Thompson. The following grounds were raised on appeal:

          1. Ineffective assistance of counsel at trial and on appeal for failing to object to

the prosecutor’s statements that Mr. Tisius, rather than Ms. Bulington, had stolen the

gun from Ms. Bulington’s parents’ home.

          2. Ineffective assistance of counsel for failure to call a handwriting expert to

establish that a letter, which Mr. Tisius sought unsuccessfully to introduce into

evidence, was written by Roy Vance.




                                              15
          Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 21 of 228
         3. Ineffective assistance of counsel for failure to object to a t-shirt with the

slogan “Guardians of Paradise” and the image of a “snarling, winged, tiger-like animal,

his talons extended over the yin and yang sign, and his taloned wings encircling his

body.”

         4. Ineffective assistance of counsel for failure to object to the verdict directing

instructions for first and second degree murder on the ground that they improperly

defined deliberation.

         5. Ineffective assistance of counsel for failure to object to the reasonable doubt

instruction as lessening the burden of proof.

         6. Ineffective assistance of direct appeal counsel for failing to raise as a ground

for appeal the presentation of enlarged autopsy photos to the jury.

         7. Ineffective assistance of trial counsel during jury selection, including:

                a. Failure to object to the prosecutor’s statement that the county “has not

         had the misfortune of having that many murders. . . .”

                b. Failing to ask the jury panel whether they could consider the different

         mental states for first and second degree murder.

         8. Ineffective assistance of counsel for failing to object to five improper

arguments by the prosecutor:

                a. The argument that the jurors could consider murder in the second

         degree only after finding that the defendant did not commit murder in the first

         degree.

                b. The argument that Mr. Tisius instructed Ms. Bulington to “get” Wilburt

         White.

                                             16
         Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 22 of 228
             c. The use of the victims’ photographs during final argument.

             d. The prosecutor’s rebuttal argument that the defense was “trying to fool”

      the jurors and that their arguments were “incredible sophistry.”

             e. The prosecutor’s argument that Mr. Tisius’ remorse was “little

      consolation” to the victims.

      The Missouri Supreme Court affirmed the decision of the circuit court. Tisius v.

State, 183 S.W.3d 207 (Mo. banc 2006).

Second Trial—Jury Resentencing.

      At his second trial, Christopher Slusher and Scott McBride, attorneys in private

practice, represented Mr. Tisius pursuant to a flat-fee contract commencing October 2,

2006, for $10,000 each. At a pretrial hearing held three years later on December 8,

2009, Mr. Slusher predicted that the second trial would be shorter than the first. Trial

2 Tr. P. 17. The resentencing jury was to assess penalty only because the guilt

findings had been affirmed. Before trial, the public defender made available to Mr.

Slusher and Mr. McBride the entire file on Mr. Tisius’ case, including the new

witnesses developed in the first post-conviction proceeding.

      The trial began on July 9, 2010. The state presented a slightly abbreviated

version of the guilt and penalty phase evidence from the first trial. Unlike the first

jury, the second jury did not hear the actual song that Mr. Tisius listened to before the

offense, but they heard a description of it. Finally, the state presented evidence that

Mr. Tisius had been convicted of the offense of possessing a prohibited item in prison.

The object in question was a piece of metal, commonly known as a shank, which was

normally used to stiffen the sole of a boot or shoe but had been removed. It had

                                          17
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 23 of 228
rounded, unsharpened ends and was about four inches long. The item was found

concealed in Mr. Tisius’ radio in his cell.

      The defense presented many fewer witnesses than were presented at the

previous post-conviction proceeding. The resentencing testimony was sparse. Mr.

Tisius’ mother, Patricia (Patty) Lambert, again testified about her difficulties with

Chuck Tisius, and about his neglect of Michael. She described Mr. Tisius’ persecution

by his older brother and difficulties in school. She also explained his history of mental

health treatment. A neighbor of Ms. Lambert when Mr. Tisius was young, Pathericia

McBride, testified about his good relationship with her children and Mr. Tisius’

persecution by his older brother. Mr. Tisius’ teacher Janice Page again testified about

his artistic talent and the fact that he was able, with her encouragement, to do well in

school for a brief time. Mr. Tisius’ case manager John Reichle testified about his

participation in some programs during Mr. Tisius’ adolescence. Trial counsel also read

into the record portions, but not all of, Dr. Peterson’s first post-conviction testimony,

and Dr. Daniel’s first post-conviction testimony. Finally, the defense presented to the

jury the testimony of Dr. Shirley Taylor.

      Neither Chuck Tisius father nor any member of his family testified, so the jury

did not hear that Michael was abandoned by both parents.

      Mr. Tisius was again sentenced to death. Following his sentence, a juror told

the Columbia Daily Tribune that she was comfortable with the death sentence,

observing, “If he wanted to build a stronger case, he should have done something

better than say his dad wasn’t in his life. . . . It’s easy to find someone that didn’t have

a father but did something with themselves.”

                                              18
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 24 of 228
Second direct appeal.

      Mr. Tisius was represented by public defender Jeannie Willibey on his second

direct appeal. The following grounds were presented:

      1. Improper admission into evidence of the complaint in the case alleging that

Mr. Tisius possessed a prohibited weapon in prison.

      2. Improper cross-examination of defense expert regarding a book, “A Child

Called It,” a study concerning errors in psychological diagnosis, and the fact that Mr.

Tisius did not plead guilty.

      3. Improper closing argument by the prosecutor that Mr. Tisius did not have the

right to ask for mercy, future dangerousness, and the need for justice for the victims’

families. (Reviewed for plain error.)

      4. Improper verdict-directing instructions. (Reviewed for plain error.)

      5. Verdict-directing instruction improperly shifted burden of proof.

      6. Information failed to include aggravating circumstances.

      7. The death sentence is disproportionate.

      The Missouri Supreme Court affirmed Mr. Tisius’ sentence. State v. Tisius, 362

S.W.3d 298 (Mo. banc 2012).

Second post-conviction proceeding.

      Missouri public defenders Ms. Valerie Leftwich and Mr. Pete Carter represented

Mr. Tisius on his second post-conviction proceeding.

      The following issues were raised in the amended post-conviction motion:

      a. Ineffective assistance of trial counsel for failure to present to the jury Mr.

Tisius’ full mental health history through the testimony of Dr. Stephen Peterson.

                                          19
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 25 of 228
       b. Ineffective assistance of trial counsel for failure to investigate and call as

mitigation witnesses Corey Baker, Jamey Baker, Deanna Guenther, Lucinda

Guenther, Terra Launius, Kevin Launius, Gloria Gray, Lynne Silverman, Olin

Standish Smith, Kevin Bunch, Leslie Tisius, Chuck Tisius.

       c. Ineffective assistance of trial counsel for failure to investigate and rebut non-

statutory aggravating evidence, specifically evidence concerning Mr. Tisius’ conviction

for possession of contraband in prison, an incident in the Chariton County Jail before

trial, and an incident in the Boone County Jail before trial.

       d. Ineffective assistance of appellate counsel for failure to raise on appeal the fact that

Mr. Tisius’ first jury rejected one of the aggravating circumstances, but the court submitted it

to the second jury over objection.

       e. Ineffective assistance of trial counsel for failure to make proper objections.

Specifically, counsel failed to move to strike or use a peremptory challenge on

prospective juror Jason D. Smith for cause since he had two relatives who were law

enforcement officers and the case concerned the murder of law enforcement officers;

failure to move to strike or use a peremptory challenge on prospective juror Joe Beach

for cause since he said that he believed that criminal punishments were too lenient;

failure to object to the admission of the record of Mr. Tisius’ prohibited item conviction

as a violation of his rights to confrontation or as irrelevant; failure to object to the

cross-examination of expert witness Dr. Shirley Taylor on several grounds; failure to

adequately prepare Dr. Taylor to testify; failure to object when the state asked Dr.

Taylor whether it was true that Mr. Tisius did not plead guilty; and failure to object

during the state’s closing argument on several grounds.


                                             20
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 26 of 228
       f.    Ineffective assistance of trial counsel for failing to present school, juvenile court,

counseling, social service agency, Missouri Division of Family Services, and Missouri

Department of Corrections records.

       g. Denial of due process of law because Mr. Tisius was sentenced to death when

his mental age was that of a child less than eighteen at the time of the offense.

       h. Denial of due process of law and the right against cruel and unusual

punishment because of improper jury instructions.

       i. Conflict of interest of trial counsel because of flat fee compensation in the

amount of $10,000 per attorney for Mr. Tisius’ sentencing retrial.

       At the evidentiary hearing on the post-conviction motion, counsel presented the

testimony of Leslie Tisius, the former wife of Mr. Tisius’ father; Lucinda and Deanna

Guenther, two cousins who had known Mr. Tisius as a child, Jamey and Corey Baker,

two brothers who knew Mr. Tisius when he was slightly older; Terra Launius, who

dated Mr. Tisius as a teen; Olin Stanley Smith, who met Mr. Tisius when they were

both in a child protection agency; and Chuck Tisius, Mr. Tisius’ father. Counsel also

presented numerous depositions from the first post-conviction proceeding.

       The motion court denied relief.

Second post-conviction appeal.

       On appeal from the denial of post-conviction relief, Mr. Tisius was represented

by public defender Mr. William Swift. The following grounds for reversal were raised:

        1.      Ineffective assistance of counsel for failure to present evidence regarding

the prohibited item aggravation.




                                                 21
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 27 of 228
       2.    Ineffective assistance of counsel for failure to rebut evidence concerning

Mr. Tisius’ statements in the Boone County Jail.

       3.    Ineffective assistance of counsel for failure to rebut evidence concerning

Mr. Tisius’ gesture in the Chariton County Jail.

       4.    Ineffective assistance of counsel for failure to prepare Dr. Taylor to

testify.

       5.    Ineffective assistance of counsel for failure to object to cross of Dr. Taylor

about the lack of a plea of guilty.

       6.    Ineffective assistance of counsel for failure to present Dr. Peterson’s

complete deposition testimony to the jury.

       7.    Ineffective assistance of counsel for failure to call as mitigation witnesses

Michael Tisius’ father Chuck Tisius, Michael’s stepmother Leslie Tisius, Michael’s

friends Jamey Baker and Deanna Guenther, and Michael’s G.E.D. teacher Lynn

Silverman.

       8.    Ineffective assistance of counsel for failure to object to the prosecutor’s

closing argument that the victims’ families wanted the death penalty.

       9.    Ineffective assistance of counsel for failure to object to the prosecutor’s

closing argument that Mr. Tisius had no right to ask for mercy.

       10.    The flat fee arrangement violated Mr. Tisius’ right to counsel.

       11.    Mr. Tisius’ mental age bars his execution.

       12.    Ineffective assistance of counsel for failing to offer alternative penalty

phase instructions.




                                           22
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 28 of 228
        13.    Ineffective assistance of appellate counsel for failure to raise on appeal

the fact that Mr. Tisius’ first jury rejected one of the aggravating circumstances, but

the court submitted it to the second jury over objection.

       The Missouri Supreme Court affirmed the denial of post-conviction relief.

Tisius v. State, 519 S.W.3d 413 (Mo. banc 2017). Rehearing was denied on June 27,

2017, and the mandate of the Missouri Supreme Court was issued on the same day.

Certiorari was denied March 5, 2018. Tisius v. Missouri, 138 S. Ct. 1263 (2018). This

petition follows.

                                 Grounds for relief.

       As to each ground alleging ineffective assistance of counsel, Mr. Tisius refers to

and invokes the right to effective assistance of trial and direct appeal counsel provided

in the Sixth Amendment, made applicable to the states by the Fourteenth Amendment

and governed by Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Evitts v.

Lucey, 469 U.S. 387 (1985); and their progeny. Unless otherwise specified in a

particular ground, all grounds for relief are either fully exhausted and preserved, or

Mr. Tisius can demonstrate legal cause and prejudice for failing to exhaust and

preserve them. With respect to prejudice, while Mr. Tisius contends each of the

grounds presented below is sufficiently prejudicial to require reversal, he alternatively

requests that the court consider whether the cumulative effect of the grounds sustained

is sufficiently prejudicial to require relief.

       The primary claims presented relate to allegations of trial counsel’s

ineffectiveness. To prevail on a claim of ineffective assistance of counsel, a petitioner

must demonstrate that (1) counsel’s representation fell below an objective standard of

                                             23
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 29 of 228
reasonableness, and (2) there is a reasonable probability that the result would have

been different if counsel had performed reasonably. Strickland, 466 U.S 668. In capital

cases, counsel’s duties include the obligation to investigate and present complete and

thorough mitigation information of the defendant’s background for purposes of

obtaining a sentence less than death. Wiggins v. Smith, 539 U.S. 510, 533 (2003).

Defense counsel’s duty to investigate the client’s background for mitigating factors is a

critical duty and, in capital cases, the foundation of effective representation and

assistance. Strickland; Williams v.Taylor, 529 U.S. 362 (2000). Failure to investigate or

present mitigating evidence at sentencing constitutes ineffective assistance of counsel.

“In the instant case, it is undisputed that Williams had a right—indeed, a

constitutionally protected right— to provide the jury with mitigating evidence that his

trial counsel either failed to discover or failed to offer.” Williams, 529 U.S. at 393.

      The direction from the Supreme Court could not be clearer or more firmly

established: trial counsel in death penalty cases “have a duty to make reasonable

investigations.” Strickland, 466 U.S. at 690-91; Wiggins, 539 U.S. at 521; Rompilla v.

Beard, 545 U.S. 374, 387 (2005) (“The notion that defense counsel must obtain

information that the State has and will use against the defendant is not simply a

matter of common sense” it is a Constitutional mandate); id. at 393-396 (O’Connor,

concurring); American Bar Association, Guidelines for the Appointment and

Performance of Defense Counsel in Death Penalty Cases, February 2003 (“2003 ABA

Guidelines”). In Mr. Tisius’ case, this was not done; neither a complete investigation

nor a complete social history was ever developed.




                                           24
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 30 of 228
      The scope of trial counsel’s investigation must be viewed “under prevailing

professional norms” and in light of the facts “as seen from counsel’s perspective at the

time.” See Wiggins, 539 U.S. at 523 (internal quotation and citation omitted). In capital

cases, the Supreme Court has stated that trial counsel’s mitigation strategy “should

comprise efforts to discover all reasonably available mitigating evidence.” Id. at 525

(emphasis in original) (quoting American Bar Association, Guidelines for the

Appointment and Performance of Counsel In Death Penalty Cases, Guideline 11.4.1I

(1989) (“1989 ABA Guidelines”)). This obligation includes interviewing “witnesses

familiar with aspects of the client’s life history” that might uncover “possible mitigating

reasons for the offense.” 1989 ABA Guideline 11.4.1(D)(3)(B); see also 2003 ABA

Guideline 10.7, cmt. (“It is necessary to locate and interview the client’s family

members (who may suffer from some of the same impairments as the client).”); Bobby

v. Van Hook, 588 U.S. 4, 8 (2009) (finding that although the ABA guidelines are not

“inexorable commands with which all capital defense counsel must fully comply,” they

are “evidence of what reasonably diligent attorneys would do[.]” (internal quotations

omitted)).




                                          25
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 31 of 228
                                           Habeas Ground for Relief No. 1

                      Mr. Tisius was denied his constitutional right to conflict-free and
                      effective counsel when trial counsel at his resentencing trial were
                      paid a flat fee of $10,000 apiece.

              Mr. Tisius’ counsel each received a sparse flat fee of $10,000 to handle the

      capital resentencing. They were not required by the public defender system to keep

      time records so it is unknown at this time how much time they spent. However, at the

      CJA rate of $178 per hour for capital cases that was in effect at the time they prepared

      and conducted the trial, this amounted to compensation for approximately 56 hours of

      work. The trial covered five full days, and required counsel to travel between

      Columbia, Missouri, where the trial was held, and Springfield, Missouri, where the

      jury was selected—a 350-mile round trip. At least two additional court settings

      occurred, one for pretrial and one for formal sentencing. Assuming a conservative trial

      day of eight hours, counsel, even at the below-market rate for CJA counsel, barely

      received compensation for the time actually spent in-court. All of their trial preparation

      time was, essentially, pro bono. This represented not only a flat fee but also a totally

      inadequate flat fee.

              One trial counsel, Mr. Scott McBride, testified that the receipt of a flat fee did

      not affect his representation; there was nothing he would have done differently had he

      been adequately compensated. PCR 2 Tr. p. 407. Mr. Christopher Slusher testified that

      the flat fee did affect his ability to have his office investigator work on the case, but

      that he was able to request investigative assistance from the public defender system,

      and did so. PCR 2 Ex. 102 p. 106. 4


4   Mr. Slusher testified at the post-conviction hearing by deposition.
                                                        26
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 32 of 228
       In Mr. Tisius’ post-conviction motion, Mr. Tisius alleged that his counsel,

because of the inadequate flat fee compensation scheme, had an actual conflict of

interest preventing them from properly representing him. This petition alleges

numerous specific instances of lack of investigation and trial preparation, including the

failure to investigate the “weapons” crime of which Mr. Tisius was convicted while in

prison, the failure to investigate and present evidence concerning the alleged jail

incidents, the failure to investigate and call expert and lay mitigation witnesses, the

failure to adequately prepare Dr. Taylor’s testimony, and the failure to file pretrial

motions and submit proper jury instructions. See Habeas Grounds for Relief Nos. 2, 3,

5, 6-8, 12, 13, 15.

       Resentencing counsel had almost four years to prepare for Mr. Tisius’

resentencing. They had available to them the deposition testimony of over 30 witnesses

presented at the first post-conviction hearing. They presented only five of them, but

even for those five, resentencing counsel did not adequately prepare their testimony.

Because counsel were essentially not being compensated for any time spent out of

court, this is not surprising. But it was devastating to Mr. Tisius’ defense.

       The Missouri Supreme Court found that there might have been a potential

conflict of interest, but in light of the testimony of trial counsel, Mr. Tisius had not

established an actual conflict of interest. Thus, the Missouri Supreme Court concluded

that the motion court did not plainly err in denying the conflict of interest claim. Tisius

v. State, 519 S.W3d 413, 430 (Mo. banc 2017).

       The ABA Guidelines, which the United States Supreme Court has recognized as

relevant to determinations of ineffective assistance of counsel, provide that flat fees are

                                           27
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 33 of 228
“improper.” See American Bar Association Guidelines For The Appointment And

Performance of Defense Counsel In Death Penalty Cases, 31 Hofstra L.Rev. 913, 981

(2003); see also, 2008 revision at:

americanbar.org/groups/committees/death_penalty_representation/resources/aba_guide

lines/2008-supplementary-guidelines/2008-guideline-9-1.html (same). The rationale is

that flat fee rates discourage lawyers from doing more than what is minimally

necessary to qualify for the flat payment. See 31 Hofstra L. Rev. at 982. Such flat fee

arrangements create conflicts because they pit the client’s interest against the lawyer’s

interests. State v. Cheatham, 292 P.3d 318, 340 (Kan. 2013).

      In Cheatham, the court reversed the defendant’s capital conviction because of

counsel’s flat fee arrangement. Cheatham, 292 P.3d at 340-41. The flat fee

arrangement created an actual conflict of interest and the lawyer’s performance was

adversely affected by “the financial disincentive under which [counsel] labored” as

demonstrated by counsel’s failure to adequately investigate and prepare. Id. at 341.

The Cheatham court, applying federal constitutional standards, held that it was

unnecessary for the defendant to show he was actually prejudiced by counsel’s failure

to adequately pursue his defense. Id. at 341.

      Cheatham’s counsel subsequently was disbarred because of having followed a

flat fee arrangement. See In Re Hawver, 339 P.3d 573, 595-97 (Kan. 2014). In ordering

disbarment, the Hawver court reasoned: “Hawver had a financial disincentive under

the circumstances to devote the necessary time and resources to Cheatham’s case.” Id.

      To obtain relief based on his counsel’s conflict of interest, the defendant must

demonstrate: (1) an actual conflict of interest between the attorney and the client; and


                                         28
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 34 of 228
(2) the established conflict of interest adversely affected the lawyer’s performance.

Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). Contrary to the finding of the Missouri

Supreme Court, the evidence here clearly establishes both prongs of this test. First,

Mr. Slusher admitted that the low payment discouraged him from investigating.

Second, the extent to which trial counsel’s performance was deficient also clearly

establishes adverse effect. Mr. Tisius’ Habeas Grounds for Relief Nos. 2, 3, 5, 6-7, 12,

13, and 15 readily demonstrate an adverse effect, which document trial counsel’s

failure to investigate, prepare and present readily available mitigation as well as

evidence to challenge known aggravation. To uncover even that readily available

evidence would have taken time, i.e. uncompensated time in this flat fee case. Even if

Mr. McBride genuinely believes that his work on Mr. Tisius’ case was not affected by

the flat fee, the facts of his representation demonstrate otherwise.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Cuyler, 446 U.S. at

344-345; see 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination

of the evidence presented in state court, under 28 U.S.C. § 2254(d)(2). Mr. Tisius

intends to challenge any factual findings pursuant to § 2254 (e)(1). Thus, the writ must

issue, and Mr. Tisius is entitled to a new sentencing phase.




                                          29
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 35 of 228
                             Habeas Ground for Relief No. 2

      Trial counsel’s failure to call lay mitigation witnesses violated Mr. Tisius’
      constitutional rights to effective assistance of counsel, due process, and
      freedom from cruel and unusual punishment.

      Abuse, neglect, privation, medical/mental illness, and destitution were the

hallmarks of Mr. Tisius’ childhood. However, even though courts across the country

have determined that this kind of evidence is meaningful to juries, defense counsel did

not adequately investigate and present meaningful evidence of Mr. Tisius’ troubled

childhood to his jury. Counsel’s failure to adequately investigate and present this

evidence constituted ineffective assistance of counsel.

      Defense counsel in a death penalty case are obligated to discover and present all

substantial, available mitigating evidence. Wiggins v. Smith, 539 U.S. 510, 524 (2003);

Williams v. Taylor, 529 U.S. 362, 394-98 (2000); Kenley v. Armontrout, 937 F.2d 1298,

1307-09 (8th Cir. 1991). Relevant mitigating evidence “is evidence which tends

logically to prove or disprove some fact or circumstance which a fact-finder could

reasonably deem to have mitigating value.” Tennard v. Dretke, 542 U.S. 274, 284

(2004). The Supreme Court has consistently held that evidence of a defendant’s

troubled childhood is evidence that has mitigating value. See, e.g., Wiggins, 539 U.S.

at 535-36. Thus, counsel’s duty to investigate includes adequately investigating the

defendant’s social history and presenting available mitigating evidence regarding the

defendant’s troubled childhood. See, e.g., id. at 539 U.S. at 535-36. When a reasonable

probability exists that omitted evidence of a defendant’s troubled childhood would

have caused one juror to balance the scales differently, counsel’s failure to present the

mitigating evidence prejudices the defendant. Id. at 537.

                                          30
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 36 of 228
      Failing to interview witnesses relates to preparation and not strategy. Kenley,

937 F.2d at 1304. Lack of diligent investigation is not protected by a presumption in

favor of counsel and cannot be justified as strategy. Id. at 1304.

      Furthermore, any decision to withhold available mitigating evidence must be

based on adequate information; counsel’s failure to conduct the proper investigation

that would have necessary to determine whether to withhold mitigating evidence

renders counsel’s decision to withhold unreasonable. Wiggins, 539 U.S. at 523

(explaining that the proper focus of the Strickland inquiry in failure-to-present-

mitigating evidence-cases is “whether the investigation supporting counsel’s decision

not to introduce mitigating evidence of [the defendant’s] background was itself

reasonable.”). Foregoing the presentation of evidence because it contains something

harmful is unreasonable when its harm is outweighed by its helpful value. Williams,

529 U.S. at 395-96 (holding that counsel were ineffective for failing to present evidence

of severe abuse of the defendant and the and defendant’s limited mental capabilities

even though not all of the evidence was favorable to defendant).

      In Mr. Tisius’ case, counsel failed to investigate and present the testimony of

various family members, friends, and professionals who would have testified at the

penalty phase regarding Mr. Tisius’ family background and the abuse, neglect,

privation, medical/mental illness, and destitution defining his childhood and teenage

years. Counsel was aware or should have been aware of each of these witnesses. Some

of them are immediate family members. Many of the witnesses testified during the

course of Mr. Tisius’ first post-conviction proceedings and their testimonies are in the

record of this case. Additionally, defense counsel possessed prior counsel’s files, which


                                          31
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 37 of 228
      contain interviews or records containing each of these witnesses. As will be explained

      below, each of these witnesses possessed mitigating evidence relevant to Mr. Tisius’

      case for life.

      Chuck Tisius

              Chuck Tisius is Michael Tisius’ father. PCR 2 Tr. p. 140. Chuck 5 testified at

      Michael’s second post-conviction hearing. Chuck explained that although he made calls

      and left messages at offices responsible for representing Michael, (id. pp. 167- 68), no

      defense team contacted Chuck prior to Michael’s second post-conviction case. Id. p. 167.

      When the second post-conviction team’s mitigation specialist contacted Chuck, Chuck

      immediately returned her call, even though he was in a shop having work done on his

      car. Id. pp. 169-70. If Michael’s defense had contacted Chuck to testify on behalf of

      Michael, he would have done so. Id. p. 169.

              Chuck recounted that Michael was born in 1981. Id. p. 141. At the time of

      Michael’s birth, Chuck was married to Michael’s mother, Patty. Id. p. 140. In 1982,

      Chuck went into the Army Reserves and was in training for approximately six months.

      Id. p. 141. While Chuck was away, he learned that Patty was “catting around.” Id.

      Chuck filed for divorce. Id. pp. 141-42.

              Chuck wanted primary custody of Michael, particularly due to Michael’s

      mother’s inappropriate behavior with Michael, such as bringing Michael along with her

      while she went to bars and drank with men. Id. pp. 142-43. However, Michael’s mother

      got custody and Chuck got visitation. Id.




5   To avoid confusion, this section refers to Chuck Tisius as “Chuck” and Michael Tisius as “Michael.”
                                                       32
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 38 of 228
           Michael’s mother frequently failed to make Michael available for visitation with

    Chuck. Id. p. 144. She refused to make visitation accommodations that took into account

    Chuck’s police-officer work shifts. Id. p.143.

           When Michael’s mother allowed him to visit Chuck, Michael always was in

    ragged clothing and was very dirty. Id. pp. 145-46. He also smelled of urine. Id. p. 145.

    Chuck and Leslie (Chuck’s then-wife) bought clothes for Michael that they kept at their

    house because if the clothes went to his mother’s house, they never came back. Id. p.

    146. Chuck often purchased clothing, including coats, for both Michael and Joey

    (Michael’s half-brother), and paid for activities like baseball and Scouts, neither of

    which materialized. Id. pp.146-47.

           When Michael and his mother moved from St. Louis to Hillsboro, that made the

    logistics of visitation more difficult for Chuck given the increased distance and Chuck’s

    work schedule. Id. p. 149. Chuck sent Michael letters telling Michael that he wanted to

    see him, but Chuck did not get any responses. Id. pp. 153-56. Chuck also tried calling,

    but although Michael’s mother had Chuck’s number, Chuck did not hear back from

    Michael or his mother. Id. When Michael was twelve years old, Chuck picked Michael

    up for visitation, and Michael “was really just disheveled and just looked horrible.” Id.

    pp. 153-56. Chuck was concerned about Michael’s well-being, and thereafter, Chuck

    successfully petitioned for primary custody. Id. pp. 156-58. Michael came to live with

    Chuck and Leslie, but this experience was “rough.” Id. p. 159. Michael had difficulty

    with the more-regimented family lifestyle of eating dinner together and doing

    homework every night. 6 Michael also got into trouble at school. Id. pp. 158-61. Michael


6Michael had been struggling in school at this time – he previously had failed the sixth grade, and this
custody change happened during his second year in sixth grade. App Exh 01 pp. 15-16; App Exh 04. P. 13.
                                                   33
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 39 of 228
then went back to living with his mother. Id. pp. 159-60. When Michael resumed living

with his mother, Chuck wrote Michael and explained that he wanted Michael to visit

with them. Id. pp. 162-63.

      When Michael was fifteen, he again came to live with Chuck and Leslie. Id. pp.

163-64. Michael and his mother appeared at Chuck and Leslie’s door with a trash bag

of clothes. Id. Michael stayed with Chuck for a short time but again encountered

problems with Chuck’s rules. Id. Michael then stayed briefly with several of Chuck’s

relatives. Id. pp. 164-65. When Michael was 16 or 17, Chuck received a call from the

police saying that Michael had been a passenger in a stolen car. Id. p. 165. The police

first called Michael’s mother, but she told them that she did not want anything to do

with Michael and hung up on them. Id. Chuck took Michael home with him, and then

Michael went to Chuck’s aunt’s house for a short time. Id. As far as Chuck knew, any

case against Michael regarding the car was dropped. Id. p. 165. Chuck did not have

much contact with Michael or Patty after that incident. See id. pp. 166-67.

Leslie Tisius

      Leslie Tisius was married to Michael’s father, Chuck Tisius, and was Michael’s

stepmother. PCR 2 Tr. p. 56. No counsel contacted Leslie before the second post-

conviction team contacted her. Id. p. 64.

      At the second post-conviction evidentiary hearing, Leslie explained that when

Michael was three or four years old, he was a part of Leslie and Chuck’s wedding. Id. p.

57. Patty left Michael at the wedding reception by himself and did not prearrange any

child care for him. Id. Leslie recalled that another attendee at the wedding ended up

taking Michael home with him that night. Id.


                                            34
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 40 of 228
      Leslie explained that when Michael was a child, he was a people-pleaser but also

standoffish and “just a sad little boy.” Id. p. 59. Chuck was supposed to have visitation

with Michael every other weekend but that did not happen. Id. p. 58. Chuck’s ability to

spend time with Michael was complicated because Chuck worked night and weekend

shifts as a police officer. Id. pp. 58-59, 61. However, when visitation was arranged,

Michael’s mother frequently did not show up with Michael. Id. pp. 58-61.

       When Michael did come for visits, he often was dirty and smelled of urine and

usually was sick. Id. pp. 59-60. Chuck and Leslie would bathe him and change his

clothes because most of the time his clothing did not fit or was dirty. Id. p. 60. Chuck

and Leslie kept clothing at their house for Michael because when the clothing went

with Michael to Patty’s house, it was not returned. Id.

      When Chuck got custody of Michael (who was 12 at the time), Michael was

having trouble at school. Id. p. 63. He was not doing his work and had some

disciplinary issues. Id. Michael then went back to live with Patty. Id.

      When Michael was around 14 or 15, Michael’s mother dumped him on their

porch with a trash bag full of clothing stating: “He’s your problem now.” Id. p. 63. There

was conflict between Chuck and Michael regarding household rules. Id. pp. 63-64.

Leslie explained that because his mother did not have any rules she expected Michael

to follow, Michael “didn’t know how to adjust to having rules.” Id. p. 64.

      Leslie noted that Michael was still wetting the bed when he lived with them. Id.

p. 67. She also indicated Michael was a sad boy in whom she observed signs of

depression. Id. p. 70. She and Chuck took Michael to the doctor once, but when Patty

found out about it, Patty kept Michael away from Chuck and Leslie for a while. Id. p.

68.
                                          35
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 41 of 228
Jamey Baker

       Jamey Baker grew up with Michael in Hillsboro. PCR 2 Tr. p. 92. Michael’s first

post-conviction team deposed Mr. Baker in 2003, and Mr. Baker’s deposition is

included in the record of Michael’s February 2004 post-conviction hearing as PCR 1 Ex.

30.

       Mr. Baker explained that Michael was a follower and did not like confrontation.

PCR 2 Tr. p. 93. Sometimes Michael was outgoing and sometimes he was quiet. Id.

When Joey was around, Michael would get upset and aggravated. Id.

       Mr. Baker saw Joey “brutal[ly]” beat Michael such that he “could not imagine

getting [his] butt beat like that by his older brothers.” PCR 2 Tr. 94. Joey’s beatings of

Michael went beyond what was normal for sibling fighting. Id. Joey also picked on

Michael in a way that was abnormal for brothers. Id. Mr. Baker explained that if

Michael did not do something how Joey wanted, Michael suffered for it. Id. p. 95. Joey

would punch Michael, throw balls at him, or make him suffer in other ways.

Id. p. 95.

       Michael’s mother treated Joey better than she treated Michael. PCR 2 Tr. p. 95.

Michael stayed in Mr. Baker’s closet one time after Michael left his mother’s home. Id.

p. 97. Michael was pale and down, and his face was kind of caved-in. Id.

Deanna Guenther

       Deanna Guenther grew up with Michael in Hillsboro. PCR 2 Tr. p. 80. Michael’s

first post-conviction team deposed Ms. Guenther in 2003, and her deposition is

included in the record of Michael’s February 2004 post-conviction hearing as PCR 1 Ex.

31.

                                          36
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 42 of 228
      Ms. Guenther was a childhood friend of Michael’s. PCR 1 Ex. 31 pp. 5-6. He

lived down the street from her, and when she was 10, she first met Michael at the

bus stop. Id. She and Michael were in the same grade. Id. p. 6. She saw him every

day until she was 14 and he moved away. Id. pp. 6-7.

      One summer, Ms. Guenther and Michael spent entire days together. Id. p. 8.

Michael would go to her house when he got up in the morning and then leave

around 10:30 or 11:00 at night. Id. Michael followed the rules at her house and

was welcome by her parents. Id. p. 22. Although Ms. Guenther’s parents did not

allow any other boys to be in Ms. Guenther’s room, they did allow Michael to be in

there. Id. pp. 8-9. Michael called Ms. Guenther’s mother “Mom.” PCR 2 Tr. p. 81.

      Ms. Guenther explained that Michael was sometimes happy and talkative, but

even his happy times seemed forced. PCR 1 Ex 31 pp. 11, 19-20. Bullies would pick on

him at school, but he would not respond. Id. pp. 19-20.

      Ms. Guenther testified that Patty Lambert was not very nice to the

neighborhood kids; she did not like having kids around. PCR 1 Ex 31 pp. 14-15. The

neighborhood children only would play at Patty’s house when Patty was not there. Id.

p. 15. When Patty was not home, Joey was in charge. Id. p. 23.

      Ms. Guenther explained that Joey treated Michael “horribly.” PCR 2 Tr. p.82.

Joey physically assaulted Michael and cursed at him. Id. p. 83. His beatings of Michael

featured Joey lay[ing] Michael on the ground, “pound[ing] his face in, [and] throw[ing]

things at him.” PCR 1 Ex 31 p. 23. There was one incident where Joey beat Michael so

badly that Michael became unconscious. PCR 2 Tr. p. 83. Michael was out for about five

minutes, and when he came to, he was incoherent and did not know what happened.


                                         37
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 43 of 228
PCR 1 Ex. 31 p. 14.

      Ms. Guenther described Michael as always seeming scared, like a little puppy

dog. Id. p. 11. His hands were always shaky and he was jumpy. PCR 2 Tr. p. 82. This

shaking was worse when Joey was around. PCR 1 Ex 31 p. 22. Michael wanted to run

away because of his brother and the way he was treated in his household. PCR 2 Tr. p.

84.

      Michael spent lots of time at Ms. Guenther’s house to escape from Joey. PCR 2 Tr.

pp. 81-82. He was safe there, because “nobody could call him names, nobody could tease

him, nobody could touch him, really. PCR 1 Ex 31 p. 9. He drew for hours at a time. Id.

pp. 9-10. When Michael was unhappy he’d stay in his “own world.” Id. p. 12.

Lynne Silverman

      Lynne Silverman was Michael’s G.E.D. teacher. PCR 2 Movant’s Ex. 82 p. 8. Ms.

Silverman taught G.E.D. classes at Maplewood High School and at St. Mary’s Hospital,

and Michael was in the Maplewood class in the fall of 1997 and the St. Mary’s class in

the spring of 1998. Id. pp. 7-8. Michael’s first post-conviction team deposed Ms.

Silverman in 2003, and her deposition was admitted into evidence at the February

2004 post-conviction hearing as PCR 1 Ex. 25.

       Ms. Silverman testified that wen Michael was in Maplewood class, he was

staying with another student in the class. Id. pp. 8-9. When Michael came in to St.

Mary’s class in the spring, Ms. Silverman explained, Michael “was really distraught

and said he had no place to stay.” Id. p. 9. She could tell Michael was very upset and

depressed. PCR 2 Movant’s Ex. 25 p. 6.




                                         38
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 44 of 228
       Ms. Silverman went to the nuns who administered the hospital to see if Michael

could stay at the convent behind the hospital. Id. The nuns agreed, but Michael

preferred to sleep in the park. Id. Later that evening, Ms. Silverman called John

Reichle, a case manager with St. Louis County Youth Programs, to tell him about

Michael’s situation. Id.

      Ms. Silverman became especially concerned about Michael’s well-being when

Michael wrote that he wanted to kill himself and included a drawing of a tombstone.

PCR 2 Movant’s Ex. 82. pp.9-10. Ms. Silverman reported to John Reichle that Michael

wrote on the front of his student folder, “I want to die.” PCR 1 Movant’s Ex. 25 p. 7.

       Reasonably effective counsel would have investigated each of these witnesses

from Michael’s childhood to determine whether they possessed relevant mitigating

information. Wiggins, 539 U.S. at 524. This is especially the case when, as in this case,

trial counsel’s objective was to present evidence of Michael’s troubled childhood. PCR 2

Ex. 102 p. 27. Because each of these witnesses possessed mitigating evidence relevant

to Michael’s case for life and because each witness was willing to provide information

to the defense team and testify about what he or she knew, reasonable counsel would

have presented their testimony to the jury.

      Regarding Chuck and Leslie Tisius, counsel were obligated to obtain the

evidence highlighting the adversity Michael endured living with his mother. Wiggins,

539 U.S. at 524. The jury heard evidence from Patty Lambert indicating that Chuck

was an uncaring father who abandoned Michael and who schemed and manipulated

custody so as to avoid his child support obligation. Trial 2 Tr. pp. 917-21, 924-25, 932,

985, 987. But as Chuck and Leslie’s testimony demonstrates, Patty’s self-serving

                                          39
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 45 of 228
testimony did not tell the complete story of Michael’s childhood. It did not demonstrate

to the jury the amount of neglect that Michael suffered as a child, from both his mother

and father. The contrast between the accounts of Chuck Tisius and Patty Lambert

demonstrates that each of them saw their relationship with Michael, at least in part,

as a way to inflict emotional abuse on each other. Both complained about how the other

treated Michael, who was left in the middle without support from either parent. Given

what counsel knew about Michael’s life and the struggles he faced in school and in

other social settings, counsel had a duty to talk to Michael’s father and ex-spouse to

accurately present the neglect and impoverished childhood Michael experienced.

      Furthermore, reasonable counsel would have called them to testify. Even though

the testimony painted Chuck Tisius in a more positive light than Patty’s testimony did

and potentially painted Michael in a more negative light for failing to follow his

father’s rules and getting into trouble at school, (PCR 2 Tr. pp. 64, 158-61), reasonably

effective counsel would have determined that on balance, this testimony helped more

than it hurt.

      For example, because this evidence showed how bad Michael’s home life was—as

evidenced by the physical beatings he endured, his ragged clothing, the stench of urine

accompanying him, his pervasive destitution, his mother’s inability to show him love

and provide him with basic needs—it underscored how important having a loving

person in his life was to Michael. It showed that he did not have that person in his

mother or his father and explains why Michael so desperately latched on to Vance’s

promises of being family to Michael.



                                         40
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 46 of 228
      Moreover, although some of the omitted evidence potentially portrayed Michael

in a bad light, this evidence also underscored the neglectful circumstances of life in his

mother’s home: she did not have any rules in her home. The evidence also supported

the notion that Michael’s childhood medical conditions were a product of a neglectful

and non-nurturing parent and were the root causes of his negative behavior, which

again was consistent with the defense case.

      Thus, even if some of the omitted evidence potentially was harmful, counsel’s

failure to present it nonetheless was unreasonable. The Supreme Court repeatedly has

held that the failure to present potentially harmful evidence can indeed constitute

deficient performance. See Williams, 529 U.S. at 398 (“While [evidence of remorse],

coupled with the prison records and guard testimony, may not have overcome a finding

of future dangerousness, the graphic description of Williams’ childhood, filled with

abuse and privation, or the reality that he was “borderline mentally retarded,” might

well have influenced the jury’s appraisal of his moral culpability.”); Porter v.

McCollum, 558 U.S. 30, 44 (2009) (concluding that the state supreme court

unreasonably discounted as unhelpful omitted evidence establishing that the

defendant had gone AWOL because that evidence actually was consistent with the

theory of mitigation). This authority establishes that the omitted evidence containing

potentially harmful aspects is not automatically irrelevant, inconsequential, or

ultimately unhelpful just because it did not unqualifiedly support Mr. Tisius. See

Williams, 529 U.S. at 398; Porter, 558 U.S. 30 at 43 (concluding that it was

“unreasonable to discount to irrelevance the evidence of [the defendant’s] abusive

childhood, especially when that kind of history may have particular salience for a jury

                                          41
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 47 of 228
evaluating [the defendant’s] behavior in his relationship with [the victim].”).

      Reasonable counsel also would have called Jamey Baker, Deanna Guenther, and

Lynne Silverman. Each already had provided deposition testimony during the first

post-conviction case and were readily available.

      Each of these witnesses presented unique insights into Michael’s childhood and

adolescent years: objective views of Michael’s relationships with his brother, mother,

and father. They observed the physical abuse Michael suffered at the hands of his older

brother; the neglect Michael suffered from both his mother and father; Michael’s

homelessness, and Michael’s expressions of his feelings of being unwanted, unloved

and lonely. These witnesses also observed other behavioral symptoms of Michael’s

medical/mental illnesses, including but not limited to his hypervigilance, compulsive

drawing, and the disposition of a follower. All of this information was relevant to

Michael’s medical/mental health issues affecting him at the time of the offense.

      Counsel’s deficient performance prejudiced Michael. Like the jury in Williams,

Michael’s jury did not hear the complete, graphic description of Michael’s childhood,

which was filled with abuse, neglect, privation, medical/mental illness, and destitution.

A reasonable probability exists that had the jury considered this evidence, at least one

juror would have struck a different balance. See Williams, 529 U.S. at 398.

      Because the jurors only heard Ms. Lambert’s testimony, they were left with the

misperception that Michael had at least one stabilizing force in his life (his mother)

when in fact that was not the case. The jury also did not understand that Michael was

a pawn in his parents’ custody battles; that Ms. Lambert participated in the

development of Michael’s symptoms of abandonment, rejection, and hypervigilance;

                                          42
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 48 of 228
and that Michael had no one to turn to for a consistent, stable, caring environment.

      Chuck Tisius and Leslie Ann Tisius explained that Michael’s childhood was far

from idyllic and rife with neglect. Their testimony established that Michael’s mother

kept him in ragged clothing and he smelled of urine. PCR 2 Tr. pp. 59-60, 145-46. His

mother failed to provide other necessities like a coat. Id. p. 146-47. At times, she sought

to abandon him. Id. p. 63. At other times, she kept him with her, but as she went to

drink at bars. Id. pp. 142-43. She failed to make him available for visitation with his

father, (id. pp. 58, 143-44), and she refused to accommodate his father’s work schedule

such that visitation could occur. Id. pp. 58-59, 61, 143).

      Jamey Baker and Deanna Guenther also described the pervasive emotional and

physical abuse that was a fixture in Michael’s life. The picture that this testimony

illustrates is quite different from what the jury heard.

      Although the jury heard some testimony about the beatings Michael endured at

the hands of his brother, the jury did not hear additional relevant details describing

the severity and magnitude of the beatings. Jamey Baker described that the beatings

went beyond what was normal for sibling fighting. PCR 2 Tr. p. 94. Michael was

“brutal[ly]” beaten, he explained, and he commented that “could not imagine getting

[his] butt beat like that.” Id. Ms. Guenther explained that Michael’s brother treated

Mr. Tisius “horribly” and regularly physically assaulted him and cursed at him. Id. pp.

82-83. These beatings included pounding Michael’s face in and throwing things at him.

PCR 1 Ex. 31 p. 23. Once, Ms. Guenther recalled, Mr. Tisius’ brother beat him so badly

that he became unconscious. PCR 2 Tr. p. 83.




                                           43
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 49 of 228
      Deanna Guenther’s testimony also established that Michael’s mother did not

protect Michael from these beatings. Deanna Guenther recalled that Michael often

sought refuge in her home to escape from the beatings. PCR 2 Tr. pp. 81-82. In fact,

Michael’s mother in some ways rewarded the brother’s behavior: Jamey Baker recalled

that Michael’s mother treated Michael’s brother better than she treated Michael. Id. p.

95.

      Had the jury heard from Lynn Silverman, Michael’s G.E.D. teacher, the jury

would have learned that Michael was destitute and homeless while still a teenager.

PCR 2 Movant’s Ex. 82 p. 9. The jury would have learned the depth of despair Mr.

Tisius felt at this time, which he exhibited by drawing a tombstone and expressing that

he wanted to kill himself. Id. pp. 9-10. The testimony of Leslie Ann Tisius, who testified

that Mr. Tisius was a sad boy who exhibited signs of depression, (PCR 2 Tr. p. 70), as

well as the testimonies of Deanna Guenther and Jamey Baker, would have

corroborated this testimony.

      The omitted evidence established that Michael did not grow up in a consistent,

stable, or caring environment; instead, his childhood was filled with abuse, neglect,

privation, medical/mental illness, and destitution. A reasonable probability exists that

even of some of the omitted evidence painted Mr. Tisius in a bad light, such as

portraying him as uncooperative or troublemaker, (Tisius, 519 S.W.3d at 428), the

evidence nonetheless might well have influenced one juror’s appraisal of Mr. Tisius’

moral culpability. See Williams, 529 U.S. at 398 (“While [evidence of remorse], coupled

with the prison records and guard testimony, may not have overcome a finding of

future dangerousness, the graphic description of Williams’ childhood, filled with abuse


                                         44
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 50 of 228
and privation, or the reality that he was “borderline mentally retarded,” might well

have influenced the jury’s appraisal of his moral culpability.”); Porter, 558 U.S. at 44

(2009) (concluding that the state supreme court unreasonably discounted as unhelpful

omitted evidence establishing that the defendant had gone AWOL because that

evidence actually was consistent with the theory of mitigation); Porter, 558 U.S. at 43

(concluding that it was “unreasonable to discount to irrelevance the evidence of [the

defendant’s] abusive childhood, especially when that kind of history may have

particular salience for a jury evaluating [the defendant’s] behavior in his relationship

with [the victim].”).

       For all of the above reasons, a reasonable probability exists that had the jury

considered the omitted evidence, at least one juror would have struck a different

balance. See Williams, 529 U.S. at 398. Counsel’s deficient performance rendered the

proceedings fundamentally unfair.

       The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It is

also based on an unreasonable determination of the evidence presented in state court,

under 28 U.S.C. § 2254 (d)(2). Mr. Tisius intends to challenge any factual findings

pursuant to 2254 (e)(1). Thus, this Court should reverse Mr. Tisius’ conviction and

remand for a new trial.




                                          45
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 51 of 228
                             Habeas Ground for Relief No. 3


         Mr. Tisius was deprived of his right to the effective assistance of counsel
         under the Sixth, Eight, and Fourteenth Amendments when counsel failed
         to adequately and properly investigate, develop, and present significant
         expert mitigating evidence.

         Mr. Tisius’ resentencing counsel were ineffective for not conducting a timely,

thorough, and proper mitigation phase investigation. Counsel failed to meet with

potential mitigation witnesses, collect and review records, prepare a social history,

develop a coherent mitigation strategy, and seek appropriate expert evaluations of Mr.

Tisius. As a result, Mr. Tisius’ trial counsel were ineffective for failing to investigate,

prepare, and present available mitigating evidence from a trauma expert, a

neuropsychologist, a neuro-psychiatrist, and a prison adjustment/security expert.

         Trial counsels’ deficient performance in investigating and presenting

mitigating evidence during the penalty phase of Mr. Tisius’ resentencing was

prejudicial. Strickland, 466 U.S. 668; Wiggins, 539 U.S. at 524. “It is the duty of the

lawyer to conduct a prompt investigation of the circumstances of the case and to

explore all avenues leading to facts relevant to the merits of the case and the

penalty in the event of conviction.” Rompilla, 545 U.S. at 387. The Eighth Circuit

has explained that under Strickland “[r]easonable performance of counsel includes

an adequate investigation of facts, consideration of viable theories, and development

of evidence to support those theories.” Foster v. Lockhart, 9 F.3d 722, 726 (8th Cir.

1993).
         The Supreme Court recognizes capital counsel’s obligation to thoroughly

investigate and prepare mental health and other mitigating evidence. Williams, at

396. Such obligation cannot be met by relying on “only rudimentary knowledge of [the

                                           46
         Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 52 of 228
defendant’s] history from a narrow set of sources.” Wiggins, at 524. Rather, counsel

has an obligation to investigate to not only present mitigation, but also to prepare to

rebut aggravating circumstances put forth by the state. Rompilla, at 386.

      Courts have repeatedly found counsel ineffective for failing to properly prepare

mental health experts with information gleaned through a comprehensive mitigation

investigation. See, e.g., Rompilla, 545 U.S. at 391-93 (holding that had counsel

conducted a competent mitigation investigation, they would have discovered evidence,

including organic brain damage, extreme mental disturbance, and impairments

stemming from fetal alcohol spectrum disorder, that “would have destroyed the benign

conception of Rompilla’s upbringing and mental capacity defense counsel had formed . .

. [in part] from reports of the mental health experts”); Ferrell v. Hall, 640 F.3d 1199,

1227 (11th Cir. 2011) (finding counsel ineffective for failing to conduct a comprehensive

mitigation investigation, which resulted in a narrowly conscribed mental health

evaluation); Gray v. Branker, 529 F.3d 220, 231 (4th Cir. 2008) (holding that counsel

was ineffective for relying on Gray’s “self-assessment of his mental health” and not

providing a mental health expert with readily available evidence concerning Gray’s

mental deterioration and the circumstances surrounding the offense).

      It is not sufficient for counsel merely to retain an expert and present expert

testimony. Effective counsel must adequately prepare expert witnesses and effectively

present their testimony. See Walbey v. Quarterman, 309 F. App’x 795, at 803 2009 WL

113778 (5th Cir. Jan. 19, 2009) (counsel ineffective when he failed to adequately

prepare mental health expert to testify and failed to rehabilitate expert when state

elicited on cross-examination that the defendant could have anti-social personality


                                          47
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 53 of 228
disorder, an aggravating diagnosis); Richey v. Bradshaw, 498 F.3d 344 (6th Cir. 2007)

(counsel retained expert shortly before trial, did not explore or test the basis for the

expert’s opinion, and thus, failed to take the requisite reasonable steps to present

favorable expert testimony to the fact finder).

      Resentencing counsel was required to conduct a thorough mitigation and develop

a comprehensive life history, which would have detailed the history of mental illness

and suicidality for the client and his family, before making any decision concerning the

scope of evaluation and the mental health expert needed to conduct an evaluation.

Counsel’s complete failure to conduct a timely and comprehensive investigation

demonstrates that counsel provided deficient performance under the Strickland

standard.

      Counsel’s performance was not reasonably effective. There is no strategy

decision here. The failure of resentencing counsel to investigate fully their client’s

psychosocial-familial history, consider that information in deciding what experts to

retain, and then convey that information to an expert “resulted from inattention, not

reasoned strategic judgment.” Wiggins, 539 U.S. at 525. Regardless, “strategic choices

made after less than complete investigation are reasonable precisely to the extent that

reasonable professional judgments support the limitations on investigation.” Id. at 690-

91; Williams, 529 U.S. at 396 (not a tactical decision because counsel had not “fulfilled

their obligation to conduct a thorough investigation of the defendant’s background.”).

      Trial counsel in death penalty cases “have a duty to make reasonable

investigations.” Wiggins, 539 U.S. at 523. Mr. Tisius’ trial counsel failed to conduct a

reasonable investigation into his background and history. As a result of their failure to


                                          48
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 54 of 228
investigate, prepare, and present available mitigating evidence, Mr. Tisius was

prejudiced when his jury was deprived of compelling mitigating evidence. Lockett v.

Ohio, 438 U.S. 586 (1978); Eddings v. Oklahoma, 455 U.S. 104 (1982); Rompilla;

Wiggins. The Eighth Amendment requires the sentencer to consider the circumstances

of the crime and the defendant’s character, history, and background during the penalty

phase of a capital trial. Boyde v. California, 494 U.S. 370, 377–78 (1990); Lockett v.

Ohio, 438 U.S. 586, 604 (1978).

      Despite these well-defined norms, Mr. Tisius’ resentencing counsel failed to

conduct an investigation into his background that was either reasonable or thorough.

Rather, they rested upon what had been done before. As noted in the Habeas Ground

for Relief No. 2, Mr. Tisius’ counsel ignored much of the evidence that had been

developed since Mr. Tisius’ death sentence seven years earlier. This is particularly

problematic given that the earlier proceeding had resulted in a death sentence and that

initial post-conviction counsel had developed substantial new evidence.

      Although resentencing counsel received their contract in October 2006 and the

trial occurred almost four years later, resentencing counsel presented almost none of

the voluminous mitigation evidence developed by post-conviction counsel seven years

earlier. Mr. Tisius’ first post-conviction lawyer Mr. Mermelstein will testify that he was

surprised when, a short time before the resentencing’s scheduled start, Mr. McBride

called him to ask what penalty phase witnesses should be presented. Mr. Mermelstein

advised Mr. McBride to present all of the witnesses from the earlier post-conviction

proceeding. Mr. McBride ignored this advice. Of course, by that time, it was likely too

late to investigate and prepare all of those witnesses, even if counsel had the resources

                                          49
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 55 of 228
to do so.

       A full and proper investigation would have resulted in substantial psychological,

medical, social, and education evidence being placed before the jury. Mr. Tisius’ current

team has conducted numerous interviews and collected a swath of records, and based

on those materials, developed a social history documenting neglect and trauma

occurring in a family with multiple generations of mental illness with often occurring

suicides.

       Prior defense counsel made no substantive effort to investigate Mr. Tisius’

family history beyond creating a rudimentary timeline. Mr. Tisius has uncovered

a rich, multigenerational family history of suicide, mental illness (depression,

mania, and paranoia), instability, and family dysfunction, as well as substance

abuse on both the maternal and paternal sides of his family.

       Taking these actions leads to the ability to present compelling mitigation

evidence and to rebut aggravating evidence. Critically, the information collected

provided a vivid understanding of Mr. Tisius’ cognitive difficulties,

neuropsychiatric, and neuropsychological deficits, which informed the retention of

appropriate experts and permitted the experts to select the appropriate testing

instruments with which to evaluate Mr. Tisius’ impairments.

       In stark contrast to the abbreviated mitigation presented, the evidence

presented below outlines the evidence, facts, diagnosis, and consequences of Mr.

Tisius’ life that could have impressed at least one juror. There is a “particularly

critical interrelation between expert psychological assistance and minimally

effective representation of counsel.” Beavers v. Balkcom, 636 F.2d 114, 116 (5th Cir.

                                          50
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 56 of 228
1981) (citing United Stated v. Fessel, 531 F.2d 1275, 1279 (5th Cir. 1976)); see also

Wolfs v. Britton, 509 F.2d 304, 310 n.13 (8th Cir. 1975) (agreeing “[t]here is a

critical interrelation between expert psychiatric assistance and minimally effective

representation of counsel.”).

       Fully developed and supported with documentation and witnesses, and

explained by mental health professionals, these witnesses would have provided insight

and understanding of Mr. Tisius’ life and would have ensured that at least one member

of the jury would not have returned a sentence of death. Rompilla, 545 U.S. at 392-93.

“This evidence adds up to a mitigation case that bears no relation to the few naked

pleas for mercy actually put before the jury . . . the undiscovered ‘mitigating evidence,

taken as a whole ‘might well have influenced the jury’s appraisal of [Tisius’]

culpability.’” Id. (citing Wiggins, 539 U.S. at 434, 538). As will be shown below, there is

a reasonable probability that at least one juror would have found life the more

appropriate sentence.

      Failed to Retain and Present a Trauma Expert.

      Trial counsel failed to retain and present a trauma expert for Mr. Tisius. Dr.

Paula Lundberg-Love, Ph.D., reviewed relevant records, witness interviews, and met

Mr. Tisius in order to develop a social history, detailed as part of her report. App Exh

01. Dr. Lundberg-Love is an expert in childhood trauma and its impact on the child’s

developing brain and behavior.

      Dr. Lundberg-Love found that trauma pervaded Mr. Tisius’ childhood and

adolescence. He was exposed to six out of ten possible Adverse Childhood Experiences

(“ACEs”), including parental divorce, physical neglect, emotional neglect, verbal abuse,

                                          51
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 57 of 228
physical abuse, and mental illness in the household.

      A trauma expert would have demonstrated to the jury that Mr. Tisius’ childhood

trauma made him significantly more likely to be susceptible to Vance, to commit

crimes, and to struggle with decision-making. Mr. Tisius grew up in an abusive and

neglectful environment where he was physically abused by his father and older

brother, physically and emotionally neglected by his mother and father, and lived with

a mother and father with severe mental health issues.

      Dr. Lundberg-Love explains that Mr. Tisius’ brain suffered greatly from this

environment. Trauma invokes a person’s fight-or-flight response. Consistent overuse of

the flight-or-fight response mechanism alters the brain’s neurochemical system leading

to long-term consequences. Reasonable counsel would have retained a trauma expert to

educate the jury beyond its simplistic defense mitigation narrative that Mr. Tisius had

“a bad childhood” and instead explained how high ACE factors lead to neurological

consequences that alter the brain permanently and how these ACE factors impacted

his behavior.

      Dr. Lundberg-Love could have testified how the regular traumas impacted not

only the “then,” when they occurred, but the “now,” at the time of the crime:

      Michael essentially was “fatherless” from the time of his birth. Life with
      his mother and brother was chaotic and unpredictable. He was a victim of
      physical and emotional neglect and verbal abuse by his mother and
      significant physical abuse by his brother, Joey, for the entirety of his
      childhood and adolescence.

      At a very early age Michael came to realize that he could not count upon
      his mother or brother to help him survive and navigate the trauma that
      was his life. Indeed, he had to try to survive in spite of his family
      members’ abuse and neglect. As a result Michael has had life- long
      difficulty ascertaining who was and was not trustworthy. Additionally, his
      ability to form relationships with others was negatively impacted by the
                                         52
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 58 of 228
      fact that Michael was repeatedly betrayed by members of his family. How
      can one trust to enter into relationships with others when one cannot even
      trust one’s family members? As a result, Michael was extremely
      emotionally needy, searching for someone who would love him and care for
      him. So when he thought he had found someone who was legitimately
      nurturant, or might look out for his best interest, he tended to attach
      himself to that person and often inappropriately trust him/her. As a
      result, he was exceedingly gullible, manipulable, and vulnerable to those
      who sought to take advantage of him.

      The physical abuse of Michael by his older, stronger brother coupled with
      no effective intervention by his mother to prevent or stop such abuse,
      resulted in Michael living in a state of unrelenting powerlessness due to
      fear. Joey’s aggression was chronic, unpredictable and severe . . .

      As a result, it is not surprising that Michael Tisius developed excessive
      and pervasive levels of anxiety, fear, and powerlessness which culminated
      in hypervigilance. The coalescence of these symptoms resulted in the
      development of PTSD from which he still suffers. Based upon the ACEs
      research, it is apparent that the traumatic life experiences suffered by
      Michael Tisius during childhood and adolescence were complexly
      interrelated with his mental health issues. The impact of ACEs during the
      early years of infancy and childhood sculpted the circuitry and
      responsivity of the nervous system in a manner much like a child’s
      footprint in wet cement.

App Exh 01 p. 12.

      The impact of the trauma and its effect upon Mr. Tisius is described by Dr.

Lundberg-Love as:

      Mr. Tisius has an extensive trauma history. This history shaped the
      development of his nervous system in a manner that created a desperate
      need for someone to love him and resulting gullibility, manipulability, and
      vulnerability such that he was especially susceptible to others taking
      advantage of him. These impairments have affected his behavior across
      his lifespan.

App Exh 01 p. 47.

      Failed to Present a Neuropsychologist.

      Mr. Tisius has a defective brain. Resentencing counsel and the sentencing jury


                                        53
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 59 of 228
did not know the salient facts that: “Mr. Tisius demonstrated a particular constellation

of deficits putatively implicating deep brain structures associated with frontal-striatal

and temporal lobe functions.” App Exh 04 p. 36.

      Although resentencing counsel consulted with a neuropsychologist, he spent a

meager six hours on the case, including travel time. Resentencing counsel only had

that doctor conduct a bare-bones evaluation involving only three neuropsychological

tests. Resentencing counsel did not provide the doctor with sufficient data to make

clear that more extensive and better targeted testing was needed.

      Dr. Dale Watson has now conducted the needed testing. Over a period of

approximately 15 hours, he administered to Mr. Tisius numerous tests. App Exh 04 pp.

2-3. Dr. Watson’s testing indicated that Mr. Tisius has deficits in his frontal- striatal

and temporal lobes. Dr. Watson observed:

      Mr. Tisius demonstrated a particular constellation of deficits putatively
      implicating deep brain structures associated with frontal-striatal and
      temporal lobe functions. He demonstrated a profound degree of
      forgetfulness on tasks of verbal memory, marked deficits in motor
      programming that included motor perseveration in speech (stuttering)
      and movement, with associated cognitive perseverations, apparent motor
      impairments, significant “signal-detection” deficits across memory,
      attentional, and auditory processing tasks, and a severe degree of
      microsmia (loss of the sense of smell). In addition, there were signs of
      marked psychiatric impairments including severe depression, and a
      pattern of insecure attachment that significantly impacts his capacity for
      relationship, in the background of severe trauma.

App Exh 04 pp. 36-37.

      In particular, Mr. Tisius has memory problems associated with temporal lobe

dysfunction. He has deficits in his ability to recall information after a period of

interference. He has a stutter, as well as difficulty with motor planning (as shown on


                                          54
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 60 of 228
tests where he was required to perform rapid hand movements). Other motor deficits

suggest that Mr. Tisius’ frontal lobes, as well as his temporal lobes, are damaged. He

has deficiencies in his ability to identify smells, which are connected with dysfunction

in the orbital frontal lobes.

       Mr. Tisius’ neuropsychological dysfunction impacts him in different ways. For

instance, “he has trouble responding to stimuli in a controlled manner such that his

behavior can be erratic and hindered by impulsivity.” App Exh 04 p. 48. “Mr. Tisius

also has difficulty accurately discriminating between correct responses and incorrect

responses due to a kind of internal ‘noise.’ Thus, he has significant ‘signal-detection’

deficits across memory, attentional, and auditory processing tasks. . . Mr. Tisius at

times also demonstrates deficits in his capacity to think and problem solve using verbal

fluid reasoning skills.” Id. p. 49.

       Two important factors intersect with Mr. Tisius’ neurpsychological deficits.

First, Mr. Tisius has other forms of mental illness. As Dr. Watson notes, “there were

signs of marked psychiatric impairments including severe depression, and a pattern of

insecure attachment that significantly impacts his capacity for relationship, in the

background of severe trauma, that further impact his functional capacities. His

psychiatric difficulties began during childhood and were marked by depression with

withdrawal, poor school performance, irritability, mood swings, insomnia, anorexia,

decreased concentration and anger. His attachment issues have made him vulnerable

to manipulation and influence by those who provide attention to him.” App Exh 04 p.

49. Second, Mr. Tisius’ youth at the time of the offense exacerbates the impact of his

brain damage: “the brain of a 19-year-old, particularly one that is already impaired,


                                          55
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 61 of 228
will not process information as accurately or efficiently as someone of greater

maturity.” Id. pp. 49-50.

      As discussed below, this testing data was used by the neuropsychiatrist to

correlate Mr. Tisius’ brain problems with his day-to-day functioning. Had trial counsel

obtained this readily available data, he could have presented a much clearer picture of

Mr. Tisius to the jury.

      Evidence that Mr. Tisius was suffering from a severe, biologically-based illness

that was completely beyond his control, and not simply behaving poorly by his own fiat,

is certainly persuasive mitigating evidence for jurors considering the death penalty.

Smith v. Mullin, 379 F.3d 919, 942 (10th Cir. 2004) (granting sentencing relief for

failure to present organic impairment); see also Glenn v. Tate, 71 F.3d 1204, 1211 (6th

Cir. 1996) (citing empirical evidence of juror sympathy to claims of “organic brain

problems”); Brewer v. Aiken, 935 F.2d 850, 862 (7th Cir. 1991) (Easterbrook, J.,

concurring) (same). Even when some mitigation is presented, the Supreme Court has

recognized the strength of an organic impairment to establish prejudice. Sears v.

Upton, 561 U.S. 945 (2010).

      Failed to Retain and Present a Neuropsychiatrist.

      Mr. Tisius was recently evaluated by Dr. George Woods, a neuropsychiatrist.

Although Mr. Tisius previously had a psychiatric evaluation by Dr. Peterson, Dr.

Woods, who is a neurologist as well as a psychiatrist, was better able to integrate Mr.

Tisius’ brain dysfunction with his psychiatric disorders using Dr. Watson’s data. Dr.

Woods has now diagnosed Mr. Tisius with several neurological and psychiatric

disorders that represents highly relevant mitigation.

                                         56
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 62 of 228
      Dr. Woods found that Mr. Tisius has complex post-traumatic stress disorder.

This arose from the well-documented trauma and neglect he suffered as a child.

However, Dr. Woods found additional diagnoses that would have greatly strengthened

the mitigation presentation.

      Dr. Woods found that Mr. Tisius has frontotemporalstriatal dysfunction. This

brain defect affects both the frontal and lobes of the brain. Dr. Woods observed:

      Mr. Tisius has difficulty understanding spoken language presented in
      rapid succession, although he is able to understand words presented to
      him singly efficiently. He described attempting to get the “gist” of the
      conversation, rather than truly understanding what is being said. It also
      appears that Mr. Tisius may have temporal lobe deficits consistent with
      absence seizure activity, which means short periods of loss of
      consciousness. Absence seizure activity is often mistaken for a lack of
      attention, focus, or day dreaming. These temporal lobe phenomena are
      most often caused by mid-temporal lobe dysfunction or sclerosis.

App Exh 05 p. 28. Mr. Tisius’ trial teams failed to spend enough time with him to

understand the symptoms he presented. As a result, they did not seek evaluation by an

appropriate specialist.

      Dr. Woods also could have provided testimony about the significance of Mr.

Tisius’ age at the time of the offense. He would have testified that “[t]he parts of the

brain that are able to weigh and deliberate and to effectively pick up social cues as well

as monitor judgment are not fully matured until the mid-20s.” App Exh 05 p. 31.

Because adolescents rely on parts of the brain that are fully developed at birth, such as

the amygdala, they have “a more reactionary, less reasoned, perception of situations

than adults.” Id.

      Dr. Woods would have explained that the adolescent brain does not activate its

executive functioning areas in stressful situations. Rather, emotional responses are

                                          57
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 63 of 228
primary. Id. p. 31.

      Finally, Dr. Woods found that Mr. Tisius suffers from dependent personality

disorder, which is highly relevant to the mitigation theme endorsed by counsel: Mr.

Tisius was under the substantial domination of Vance at the time of these offenses.

The combination of dependent personality disorder and the brain damage meant that

Mr. Tisius was unable to understand, from social cues that would have been clear to a

normal brain, that he was being manipulated. As Dr. Woods explained:

      Mr Vance . . . exploited Mr. Tisius when Mr. Tisius was at his most
      vulnerable.

      This domination continued after the offense occurred. Mr. Tisius did not
      understand how he had been “taken” by Mr. Vance. Years later Mr. Vance
      approached Mr. Tisius asking him to support to the premise of Mr.
      Vance’s habeas petition which placed the entire blame for the crime on
      Mr. Tisius. Even at the time of signing the declaration, he continued to
      believe Mr. Vance was his friend. Difficulty picking up social cues is
      consistent with Mr. Tisius’ social history and his cognitive frontal
      temporal lobe dysfunction.

App Exh 05 p. 29.

      Resentencing counsel presented evidence on three statutory mitigating

circumstances which were included in the jury instructions: 1) Whether the defendant

had no significant history of prior criminal activity; 2) Whether the defendant acted

under extreme duress or under substantial domination of another person; and 3) The

age of the defendant at the time of the offense. Trial 2 LF Vol. 2 pp. 154, 163.

      Dr. Woods’ testimony would also have supported two additional mitigating

circumstances: 1) that Mr. Tisius acted under the influence of extreme mental or

emotional disturbance, and 2) that Mr. Tisius’s capacity to appreciate the criminality of

his conduct or conform his conduct to the requirements of law was substantially

                                          58
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 64 of 228
impaired.

      With respect to the extreme mental or emotional disturbance issue, Dr. Woods

found, and would have testified,


      Mr. Tisius’ cognitive impairment was further exacbated by the stressors
      from which he was suffering. . . . Mr. Vance groomed Ms. Bulington and
      Mr. Tisius to help him escape from jail. . . . Mr. Tisius was homeless and
      penniless when he was released from jail. Mr. Vance directed Ms.
      Bulington to provide Mr. Tisius with a place to stay and drugs, as well as
      other grooming strategies. Mr. Vance recognized exactly the cognitive and
      emotional vulnerabilities of Mr. Tisius and exploited them.

App Exh 05 p. 29.

      On the issue of Mr. Tisius’ ability to appreciate the criminality of his conduct or

conform his conduct to the requirements of law, Dr. Woods would have told the jury,

      Mr. Tisius’ capacity to conform his conduct to the requirements of the law
      was substantially impaired due to his difficulty picking up social cues and
      vulnerability to Mr. Vance’s grooming.

      ...

      Mr. Tisius described significant symptoms of trauma at the time of the
      offense. He had been groomed for weeks, yet demonstrated affective
      dysregulation, shooting the deputy without understanding why. He had
      significant dissociative amnesia, not recalling anything after the first
      shot. The shot itself demonstrated the hyperreactivity of trauma.

      Cognitive symptoms manifested both before and after the offense. Ms.
      Bulington describes his “trance like” mental state before the offense, and
      perseveration after the offense. Mr. Tisius’ cognitive and traumatic
      symptoms are interwoven throughout his offense, undermining his
      capacity to effectively reason and deliberate.

App Exh 05 pp. 29-31.

      Under Missouri’s death penalty scheme, the jury must unanimously find at least

one statutory aggravating circumstance before a defendant can be eligible to receive

the death penalty. R.S.Mo. § 565.030.4. If the jury finds the existence of at least one
                                          59
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 65 of 228
statutory aggravating circumstance, then each juror must consider all relevant

statutory mitigating circumstances, as well as non-statutory mitigating and

aggravating evidence in the record. State v. Ramsey, 864 S.W.2d 320, 337 (Mo. banc

1993), as modified on denial of reh’g (Oct. 26, 1993). Missouri juror instructions require

the jurors to consider and give effect to these statutory mitigating circumstances before

returning a verdict. See Ramsey, 864 S.W.2d at 337 (“Under [Missouri’s instructional]

scheme, the jury must consider both aggravating and mitigating factors before

returning a death sentence verdict.”).

      Given the foregoing, “[o]ne of the primary duties of counsel at a capital

sentencing proceeding is to neutralize the aggravating circumstances advanced by the

state and present mitigating evidence.” Ervin v. State, 80 S.W.3d 817, 827 (Mo. banc

2002); see also Wiggins, 539 U.S. at 524 (noting that prevailing professional norms

dictate that counsel has a duty to investigate and rebut aggravating evidence). Because

evidence of impaired intellectual functioning is highly mitigating, counsel have a

specific duty to investigate. Wiggins. Accordingly, many courts have determined that

when the jury did not hear available evidence of impaired intellectual functioning

establishing statutory mitigating circumstances related to the defendant’s mental state

at the time of the crime (and therefore rebutting aggravation evidence), the defendant

suffered prejudice and is entitled to a new sentencing hearing.

      For example, in Pruitt v. Neal, 788 F.3d 248, 274 (7th Cir. 2015), a case which

also involved the murder of a law enforcement officer, the court found prejudice where

new experts diagnosed mental conditions which supported two statutory mitigating

circumstances not found by the sentencer. Other courts have reached similar

                                          60
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 66 of 228
conclusions. Magwood v. Smith, 791 F.2d 1438, 1450 (11th Cir. 1986) (holding that the

omission of evidence, which demonstrated that (1) the defendant killed the victim while

under the influence of extreme mental or emotional disturbance and (2) the defendant’s

capacity to appreciate the criminality of his conduct or to conform his conduct to the

requirements of law was substantially impaired, overcame “the presumption of

correctness accorded the state court’s findings by 28 U.S.C. § 2254(d) and . . . entitled

[the defendant] to a new sentencing hearing in order to satisfy the constitutional

standards for sentencing in death penalty cases.”); Brownlee v. Haley, 306 F.3d 1043,

1071-72, (11th Cir. 2002) (failure to investigate and present evidence to support

statutory extreme mental or emotional disturbance mitigating circumstances was

ineffective).

       When the state has presented statutory aggravating circumstances but the

defendant has not presented sufficient statutory mitigating circumstances, a weighing

imbalance is likely. This imbalance gives rise to concerns about the reliability of the

sentence imposed. After all, “the Eighth and Fourteenth Amendments require that the

sentencer, in all but the rarest kind of capital case, not be precluded from considering

as a mitigating factor, any aspect of a defendant’s character or record and any of the

circumstances of the offense that the defendant proffers as a basis for a sentence less

than death.” Lockett, 438 U.S. at 604 (footnote omitted) (emphasis added).

       It would have been extremely significant to the jury that Mr. Tisius, in addition

to being an unsophisticated youth, suffered from brain damage and mental illness. This

evidence would have rebutted the prosecutor’s argument that Mr. Tisius made the free

choice to do what Vance proposed. There is a vast difference between someone who

                                          61
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 67 of 228
chooses to misbehave and someone who, as a result of a brain that is malfunctioning at

the time of the crime, commits a criminal act.

      Failed to Retain and Present a Prison Adjustment/Security Expert.

      Mr. Tisius was denied the effective assistance of counsel at his resentencing

when defense counsel failed to reasonably investigate and present mitigating evidence

of Mr. Tisius’ good prison behavior even though this information was known, available,

and relevant. See Skipper v. South Carolina, 476 U.S. 1, 5 (1986). The omissions of

counsel prejudiced Mr. Tisius and denied him due process and the effective assistance

of counsel. See Wiggins, 539 U.S. 510; Williams, 529 U.S. at 396-98; Strickland, 466

U.S. 668.

      Mr. Tisius is not a risk to correction officers or others. As noted by James Aiken,

“Mr. Tisius’ confinement history does not reflect a pattern of a prison predator nor is

there evidence of his continual, methodical use of violence and power to successfully

gain control over inmates, staff or the operation of the confinement facility. There is

the absence of random and systemic behaviors regarding escape or attempted escapes,

violence against staff, sexual predator behaviors, or [the organization of] collective

continual violence.” App Exh 06 pp. 5-6.

      The Supreme Court has unmistakably recognized the importance of permitting

capital defendants to put forth evidence of the likelihood of future good conduct at

sentencing. Ayers v. Belmontes, 549 U.S. 7, 15 (2006). In Skipper, the trial court found

evidence of the defendant’s good behavior during the period of his incarceration

between arrest and trial to be irrelevant and excluded such evidence. 476 U.S. at 5.

The Supreme Court reversed Skipper’s death sentence, holding that evidence of good

                                           62
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 68 of 228
behavior was relevant to refute the state’s allegations of future dangerousness, and

noting that “any sentencing authority must predict a convicted person’s probable

future conduct when it engages in the process of determining what punishment to

impose.” Id. at 5 (quoting Jurek v. Texas, 428 U.S. 262, 275 (1976)). In the capital

context, a sentencing authority may consider a defendant’s past conduct as indicative

of his probable future behavior. Skipper, 476 U.S. at 5 (finding that “evidence that the

defendant would not pose a danger if spared (but incarcerated) must be considered

potentially mitigating.”).

      Defense counsel failed to reasonably and competently investigate, prepare, and

present available Skipper evidence at the resentencing. Counsel’s deficient

performance precluded the sentencing jury from considering and giving weight and

effect to available, compelling mitigation evidence in the determination of Mr.

Tisius’ sentence. Resentencing counsel’s failure was not the result of a reasonable

strategic decision, but rather was a dereliction of duty that prejudiced Mr. Tisius. See

Wiggins, 539 U.S. at 525 (stating that a Strickland violation is established where the

scope of an attorney’s investigation into mitigating evidence prior to trial was

“unreasonable in light of what” counsel knew about their client).

      The need for a prison adjustment expert was acute in Mr. Tisius’ case, where the

state presented evidence of prison conduct the state contended predicted future

dangerousness. Mr. Aiken could have effectively challenged the non-statutory

aggravation upon which the state relied. Mr. Aiken reviewed each of the incidents upon

which the state relied to argue for death and found them wanting, and explainable.




                                          63
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 69 of 228
      As to both the Chariton County and Boone County incidents, Mr. Aiken noted:

“There is an absence of criminal charges or disciplinary violations for the observations

made by the deputy [and the correctional officer]. When inmates conduct behaviors

that are in violation of institutional rules or statute then it is the responsibility of the

officials to conduct an investigation or administrative review. I’ve not been provided

with documentation that reflects that any sanction, reclassification, additional security

measures or any other measures were taken as a result of this observation.” App Exh

06 pp. 11, 12. As Mr. Aiken noted, immature comments and gestures tend to happen in

correctional settings, and that, contrary to the great significance placed upon it by the

state, “[t]he gravity of this observation by law enforcement is of the least amount of

significance in determining his adjustment to incarceration, endangerment to staff and

other inmates.” Id.

      Mr. Aiken could have lessened if not quashed the impact of the boot-shank

aggravation. Mr. Aiken could have described that, while a “boot shank” sounds

ominous, that the reality in the correctional setting is that:

      Assessment of this violation, which is conducted in a prison operational
      context, reveals that Mr. Tisius has not attempted or inflicted bodily harm
      to another inmate or staff member with or without a weapon, he has not
      demonstrated a chronic history of violent behavior while in lawful
      confinement. There is no validation that he has demonstrated gang or
      security threat group systemic or individualized violence. It is also
      noteworthy from a correctional assessment perspective that the piece of
      metal from the boot is not reported to have been sharpened on either end
      or manipulated in some way to be used as a weapon. In my experience
      incidents of this kind are largely resolved without adjudication in court.
      That is to say an incident of this sort in my experience would most likely
      not be prosecuted criminally.

App Exh 06 p. 12. Resentencing counsel could have ameliorated the boot shank with

readily available expert testimony.
                                           64
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 70 of 228
            Thus, this type of expert provided two tools to defense counsel. One, it represents

    strong affirmative mitigating evidence. Two, it acts as a shield from the negative

    inferences the state raised from what in the correctional setting is nothing more than

    immature behavior. It both acts as mitigation and rebuts aggravation.

            Conclusion

            This issue has not been raised in state court. This failure occurred because of the

    ineffective assistance of Mr. Tisius’ post-conviction counsel. Should the state assert

    that this ground is not available for review, Mr. Tisius will argue that under Martinez

    v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and present this ground for relief

    in this Court. 7




7As of the filing of this petition, Mr. Tisius is unaware of any Missouri remedy that will now permit him to
exhaust this ground for relief, or the other grounds in this petition that are available under Martinez if the
state asserts a procedural defense. Should the Missouri Supreme Court later authorize such a remedy, Mr.
Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise these
grounds there.
                                                      65
            Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 71 of 228
                          Habeas Ground for Relief No. 4


      Resentencing counsel’s failure to submit all relevant portions of Dr.
      Peterson’s prior testimony and omission of testimony supporting two
      additional mental-state statutory mitigating circumstances not otherwise
      presented to the jury—that Mr. Tisius acted under the influence of
      extreme mental or emotional disturbance and that Mr. Tisius’ capacity to
      appreciate the criminality of his conduct or conform his conduct to the
      requirements of law was substantially impaired— violated Mr. Tisius’
      rights to effective assistance of counsel, due process, and freedom from
      cruel and unusual punishment at his resentencing.

      Resentencing counsel’s theory was that Mr. Tisius was a young man who sought

to please Vance because Vance was a father-figure to Mr. Tisius, and in trying to help

Vance escape from jail, Mr. Tisius’ will was overborne by Vance. PCR 2 Tr. pp. 347-48.

Counsel possessed, but did not present, unique expert evidence from Stephen Peterson,

M.D., which was consistent with this theory but also supported two additional mental-

state statutory mitigating circumstances not otherwise presented to the jury. Although

counsel presented some of the expert testimony of Dr. Peterson to the jury, counsel

omitted portions of the testimony regarding the additional mental-state statutory

mitigating circumstances. Counsel’s failure to adequately investigate and present this

evidence and request instructions regarding the two statutory mitigating

circumstances constituted ineffective assistance of counsel.

      A capital defendant has “a constitutionally protected right” to present mitigation

evidence to the sentencing jury. Williams v. Taylor, 529 U.S. 362, 393 (2000). Without

such evidence, each juror cannot render the individualized decision the Eighth

Amendment requires. Gregg v. Georgia, 428 U.S. 153 (1976).

      Under Missouri’s death penalty scheme, the jury must unanimously find at least

one statutory aggravating circumstance before a defendant can be eligible to receive
                                         66
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 72 of 228
the death penalty. R.S.Mo. § 565.030.4. If the jury finds the existence of at least one

statutory aggravating circumstance, then each juror must consider all relevant

statutory mitigating circumstances, as well as non-statutory mitigating and

aggravating evidence in the record. State v. Ramsey, 864 S.W.2d 320, 337 (Mo. banc

1993), as modified on denial of reh’g (Oct. 26, 1993). Missouri jury instructions require

the jurors to consider and give effect to these statutory mitigating circumstances before

returning a verdict. See Ramsey, 864 S.W.2d at 337 (“Under [Missouri’s instructional]

scheme, the jury must consider both aggravating and mitigating factors before

returning a death sentence verdict.”).

      Given the foregoing, “[o]ne of the primary duties of counsel at a capital

sentencing proceeding is to neutralize the aggravating circumstances advanced by the

state and present mitigating evidence.” Ervin v. State, 80 S.W.3d 817, 827 (Mo. banc

2002); see also Wiggins v. Smith, 539 U.S. 510, 524 (noting that prevailing professional

norms dictate that counsel has a duty to investigate and rebut aggravating evidence).

Because evidence of impaired intellectual functioning is highly mitigating, counsel

have a specific duty to investigate it. See Wiggins, 539 U.S. at 524; Hutchison v. State,

150 S.W.3d 292, 297 (Mo. banc 2004) (recognizing that “[c]ounsel have a [specific]

duty under the United States Constitution to conduct a reasonable investigation and to

present evidence of impaired intellectual functioning—evidence that is inherently

mitigating—in the penalty phase of a murder trial.”). Accordingly, many courts have

determined that when the jury did not hear available evidence of impaired intellectual

functioning establishing statutory mitigating circumstances related to the defendant’s

mental state at the time of the crime (and therefore rebutting aggravation evidence),

                                          67
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 73 of 228
the defendant suffered prejudice and was entitled to a new sentencing hearing. See,

e.g., Pruitt v. Neal, 788 F.3d 248, 274 (7th Cir. 2015) (holding that trial counsel’s

failure to present evidence supporting two statutory mental-state mitigating

circumstances prejudiced the defendant); Magwood v. Smith, 791 F.2d 1438, 1450 (11th

Cir. 1986) (holding that the omission of evidence, which demonstrated that (1) the

defendant killed the victim while under the influence of extreme mental or emotional

disturbance and (2) the defendant’s capacity to appreciate the criminality of his

conduct or to conform his conduct to the requirements of law was substantially

impaired, overcame “the presumption of correctness accorded the state court’s findings

by 28 U.S.C. § 2254(d) and . . . entitled [the defendant] to a new sentencing hearing in

order to satisfy the constitutional standards for sentencing in death penalty cases.”).

      When the state has presented statutory aggravating circumstances but the

defendant has not presented sufficient statutory mitigating circumstances, a weighing

imbalance is likely. This imbalance gives rise to concerns about the reliability of the

sentence imposed. After all, “the Eighth and Fourteenth Amendments require that the

sentencer, in all but the rarest kind of capital case, not be precluded from considering

as a mitigating factor, any aspect of a defendant’s character or record and any of the

circumstances of the offense that the defendant proffers as a basis for a sentence less

than death.” Lockett v. Ohio, 438 U.S. 586, 604 (1978) (footnote omitted) (emphasis

added).

      In this case, counsel possessed, but did not present, unique expert evidence

supporting two statutory mitigating circumstances not otherwise presented to the jury.

Dr. Peterson, who is a psychiatrist, testified at first state post-conviction hearing. He

                                          68
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 74 of 228
opined that Mr. Tisius suffered from major depressive disorder, severe without

psychotic features; childhood onset post-traumatic stress disorder; dysthymia or

dysthymic disorder; alcohol and marijuana abuse and/or dependence; and some

problematic personality traits such as passive/aggressive personality or compulsive

personality. In addition to supporting the substantial domination mitigating

circumstance, which counsel intended to present to the jury, Dr. Peterson’s testimony

also supported two other statutory mitigating circumstances: that Mr. Tisius acted

under the influence of extreme mental or emotional disturbance, (PCR 2 Ex. 5 pp. 277-

79), and that Mr. Tisius’ capacity to appreciate the criminality of his conduct or

conform his conduct to the requirements of law was substantially impaired. Id. pp. 274,

275, 276, 291.

      Several years passed before Mr. Tisius’ resentencing trial began. During this

time, resentencing counsel did not did not speak with Dr. Peterson about the case. PCR

2 Tr. p. 240, PCR 2 Ex. 102 p. 20. Resentencing counsel acknowledged that they

omitted portions of Dr. Peterson’s testimony. PCR 2 Tr. pp. 358-61. Resentencing

counsel testified that they thought the evidence they did present was sufficient to

support their theory of defense. Id.

      Reasonable counsel would have spoken with Dr. Peterson and subsequently

would not have omitted any of Dr. Peterson’s testimony, particularly the parts

establishing the two additional statutory mitigating circumstances. See Magwood, 791

F.2d at 1450. Resentencing counsel was not aware of any objection to the submission of

the entirety of Dr. Peterson’s testimony to the jury. They believed that Dr. Peterson

ultimately was a credible witness—otherwise, they would not have presented any of

                                          69
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 75 of 228
this testimony. They knew that Mr. Tisius’ mental state was the central issue in the

case. Resentencing counsel also knew, or should have known, that in addition to

supporting one mental-state mitigating circumstance counsel already intended to

present to the jury, Dr. Peterson’s testimony established two additional mental-state

statutory mitigating circumstances, both of which were consistent with the defense

theory. Thus, reasonable counsel would have submitted the entirety of Dr. Peterson’s

testimony. Resentencing counsel’s failure to do so constituted deficient performance.

      Resentencing counsel’s deficient performance prejudiced Mr. Tisius. Evidence of

impaired intellectual functioning is inherently mitigating and directly would have

countered the weight of the aggravating circumstances. Moreover, under Missouri’s

sentencing scheme, the jury would have been required to consider and give effect to the

additional mental-state mitigating circumstances. Had defense counsel presented this

evidence, a reasonable probability exists that at least one juror would have struck a

different balance. The omitted evidence would have countered the weight of the

aggravating circumstances. The principal disputed issue at sentencing was Mr. Tisius’

mental state at the time of the crime. The State argued that Mr. Tisius exercised cool

deliberation, whereas the defense argued that Mr. Tisius did not form the requisite

mental state for first-degree murder. However, despite possessing evidence

establishing the two additional mental-state statutory mitigating circumstances,

defense counsel did not present it to the jury. Had defense counsel presented this

evidence, a reasonable probability exists that one juror would have struck a different

balance.




                                         70
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 76 of 228
       The likely damage from defense counsel’s failure to present mental-state

defenses is best understood by taking the word of the prosecutor during closing

argument. See Detrick Cole v. State of Tennessee, No. W2008-02681-CCA-R3-PD, 2011

WL 1090152, at *45 (Tenn. Crim. App. Mar. 8, 2001) (finding that state’s closing

arguments focusing on the absence of mitigating evidence cannot be disregarded and

must be considered in the prejudice analysis). One of the principal themes of the state’s

argument was that Mr. Tisius chose to commit these acts. The state argued that Mr.

Tisius knew right from wrong, planned these crimes for days, and ignored his multiple

opportunities to choose not to commit the crimes. The state argued, even the defense’s

own experts said he knew right from wrong and could choose to act in a criminal way or

not:

       Now – but the important thing here is this: When you talk about being
       under the dom – it doesn’t matter if he was wanting to please Roy or not;
       it doesn’t matter, because his experts, all of them, Dr. Peterson who the
       transcript was read in, Dr. Taylor, all of them said what? He knows the
       difference between right and wrong. He could choose to act in a criminal
       fashion or not. He knows what he’s doing. So if he’s doing this to please
       Roy, that’s fine. The important thing is, does he know right from wrong?

       ...

       You choose to do these things. Michael Tisius chose to commit these
       crimes. You know, and I go back again. We don’t need a $6,000 doctor to
       tell us that. His brother, from the same family, from better circumstances,
       committed serious felony offenses too. He didn’t murder anybody. As Dr.
       Taylor would say, yet.

       It’s not what your childhood is. It’s not who your dad was, not who your
       mom was. It’s what – when you walk out of these environments, it’s what
       you choose to do. We all know that. We all know that.

Trial 2 Tr. pp. 1187, 1191.

       Another principal theme was that because Mr. Tisius was the type of person who


                                         71
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 77 of 228
would plan and commit such a crime, the jury had a duty to stop him before he did it

again in prison. For example, the state argued as follows:

      And more importantly than that, he might not have had a prior criminal
      history, but even though he’s in the Department of Corrections for at least
      the rest of his life, what is he doing? He’s committing more crimes. He has
      a boot shank. He’s got a boot shank. Because, you know what he knows?
      There is nothing worse we can do to him. He got five years for that, and
      they just ran it concurrent with his life sentence. Every crime he commits
      from this day forward as long as he’s alive is a freebie. It’s a freebie.

      He’s going to be – continue to be a danger to our society, and we have an
      obligation. As representatives of our state, we all have an obligation to
      protect those jailers in those Departments of Correction, those staff
      members, those doctors, those nurses. And you know what? The Roy
      Vances of the world that are in those prisons we have to protect from
      murderers like him.

      Ladies and gentlemen, if he killed twice to try and get a friend out, do you
      think if he’s given the opportunity he would kill again to get himself out?

Id. pp. 1189-90.

      The prosecutor closed his argument on this note:

      But even – I have another request though. I’m asking you on behalf of the
      entire law enforcement community, I’m asking you to protect us, protect
      them from people like Michael Tisius. There is three categories of people
      in this world. There’s the wolves. Michael Tisius is a wolf. What does the
      wolf do? He stays around the edges of the flock, and when the flock runs,
      he picks off the slowest member. That’s what the wolf does. Picks off the
      slowest member of the sheep. The sheep are the second community,
      second group of people. That’s what wolves do; they pick off that slowest
      member. Okay?

      That third group of people in our society that isn’t a wolf, that isn’t a
      sheep, they are the law enforcement officers. They are here to protect
      those sheep, and they can’t be everywhere at every time. But if we have a
      man who is willing to kill a law enforcement officer inside a correctional
      center, what does that say about our society?

      What I’m asking you to do is justified, and, ladies and gentlemen, it’s
      necessary.

Id. p. 1192.
                                         72
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 78 of 228
      The omitted evidence would have countered the weight of the aggravating

circumstances in at least four important ways. First, although Dr. Taylor testified that

Mr. Tisius chose to commit the crimes, the omitted testimony of Dr. Peterson explained

that Mr. Tisius’ medical illnesses were substantially impairing his cognition and

judgment at the time of the crime:

             Q.     Now, going back very briefly to the extreme mental or
      emotional disturbance issue, can you explain how major depression or
      PTSD acting together can cause a disturbance? Are these serious enough
      illnesses that they cause disturbance of thinking?

             A.    I can explain it, and, yes, they do, in fact, cause disturbance
      in thinking.

      At the beginning, separately, major depression very commonly causes
      people to have impaired thinking, impaired reasoning ability, poor
      judgment, at least in the kind of major depression I’m talking about and
      that’s where somebody needs psychotherapy and medication treatment,
      not the blues or having a bad day.

      Major depression also impairs people by causing problems with emotional
      control, especially anger control, whether it is directed towards
      themselves or others. Post-traumatic stress disorder for a young man who
      has had it since childhood, some of those symptoms actually overlap with
      major depression, but more predominantly such persons experience
      extreme anxiety end panic as well as the problems of identifying with the
      aggressor as a way to find some emotional solace. These are slightly
      separate -- well, they are not slightly separate. They are significantly
      separate in that not only would Michael experience cognitive impairment
      from his -- from his major depression, he would also experience severe
      impairment of his judgment due to making distinctions and thinking
      through problems and solving problems when he was extremely anxious
      and panicking.

      It is well-known that people who are panicking don’t make good decisions.
      That’s why they go through training to control their emotions and their
      thinking. Michael never had any kind of training like that.

PCR 2 Ex. 5 pp. 280-81. Thus, any “choice” that Mr. Tisius made at the time of the

crime could not be separated from the product of his medical illnesses he was suffering
                                         73
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 79 of 228
from at the time of the crime. See id.

      Second, although both Dr. Taylor and Dr. Peterson testified that Mr. Tisius

knew right from wrong, the omitted testimony of Dr. Peterson explained that knowing

right from wrong is not the same as being able to refrain from doing wrong in certain

circumstances:

             Q.     On the issue of knowing right from wrong, did Mr. Tisius
      express that he feels very sorry for what – for what happened – for what
      he did in this case?
             A.     Yes. And knowing right from wrong is different than being able to
             refrain from doing wrong or assuming doing right.
             Q.     Can you describe what the difference is and why you think
      that is different?
             A.     Well, I think in – in Michael Tisius, in large part, he was
      involved in this attempted breakout to please Roy Vance and to garner his
      affection and continue what he thought was a special relationship,
      errantly, actually, a special relationship. In fact, as he was driving away,
      he repeated to Tracie Bulington, “I’m sorry, Roy,’ like he had failed Roy,
      and that shows his preoccupation and his substantial domination by Roy
      Vance.
             Q.     And as you said on direct, you believe that he acted under the
      extreme mental or emotional disturbance at the time of the shooting?
             A.     Yes.

Id. pp. 291-92 (emphasis added). Thus, had counsel presented this testimony to the

jury, the jury would have heard that although Mr. Tisius knew right from wrong, due

to his medical illnesses affecting his cognition and judgment at the time of the crime,

he was not able to refrain from doing wrong at the time of the crime. Id.

      Third, because Dr. Peterson’s testimony was the only mental state evidence

sufficient to satisfy the two additional mental-state statutory mitigating

circumstances, Dr. Peterson’s evidence was inherently different from the other expert

evidence presented at the sentencing hearing. Thus, Dr. Peterson’s evidence of mental

impairments affecting Mr. Tisius at the time of the crime would have countered the

                                         74
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 80 of 228
aggravating evidence in a way that the other mitigating evidence could not. See Pruitt,

788 F.3d at 274, Brownlee, 306 F.3d at 1071-72. Empirical studies show that evidence

of mental impairments, like evidence of a troubled childhood, “is exactly the sort of

evidence that garners the most sympathy from jurors.” Smith v. Mullin, 379 F.3d 919,

942 (10th Cir. 2004) (citing empirical evidence of juror attitudes); see also Glenn v.

Tate, 71 F.3d 1204, 1211 (6th Cir. 1996) (citing empirical evidence of juror sympathy to

claims of “organic brain problems”); Brewer v. Aiken, 935 F.2d 850, 862 (7th Cir. 1991)

(Easterbrook, J., concurring) (same). A reasonable probability therefore exists that the

difference inherent in the omitted evidence would have been meaningful to at least one

juror.

         Fourth, the omitted evidence would have explained that Mr. Tisius’ behavior at

the time of the crime was a product of his mental impairments. Anderson v. Sirmons,

476 F.3d 1131, 1144, 1148 (10th Cir. 2007); Smith, 379 F.3d at 943 (“What the jury

wholly lacked was an explanation of how Mr. Smith’s organic brain damage caused

these outbursts of violence and caused this ‘kind hearted’ person to commit such a

shocking crime.”). Given the facts of the crime and the fact that the state’s argument

focused on Mr. Tisius’ mental state at the time and afterward while he was in prison, it

was crucial for Mr. Tisius’ counsel “to explain[] to the jury the difference between

abnormalities of personality and actual mental disorders.” Wilson v. Sirmons, 536 F.3d

at 1091. Without such an explanation, jurors likely perceived Mr. Tisius’ personality

traits or actions as “‘meanness’ or antisocial behavior, but with expert evaluation and

explanation [they would have been] properly explained as deriving from disruption and

impairments to the nervous system.” Anderson, 476 F.3d at 1144. Furthermore,


                                          75
         Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 81 of 228
without Dr. Peterson’s testimony, the jury was likely to believe—as the state

contended—that Mr. Tisius was just a bad person who posed a threat to the future

safety of law enforcement officers specifically and society in general.

          Only Dr. Peterson’s testimony—which did explain that Mr. Tisius’ actions were

the product of his intellectual impairments—was sufficient to establish the two

additional mental-state statutory mitigating circumstances providing an explanation

for Mr. Tisius’ behavior at the time of the crime. Only the omitted testimony explained

how Mr. Tisius’ medical illnesses affected his judgment in a way that substantially

impaired his ability to control his behavior or use appropriate judgment, despite

knowing the difference between right and wrong. Thus, the omitted testimony

countered the state’s argument in a meaningful way, and only the omitted testimony

did so.

          Had this evidence been presented, the jury would have been instructed to

consider and give effect to Mr. Tisius’ mental impairments. As explained above,

Missouri’s jury instructions require the jury to consider and give effect to statutory

mitigating circumstances before returning a verdict. Ramsey, 864 S.W.2d at 337

(“Under [Missouri’s instructional] scheme, the jury must consider both aggravating and

mitigating factors before returning a death sentence verdict.”). The intent of this

scheme is to ensure reliability in the sentencing decision. Id. (“Because the jury must

consider both aggravating and mitigating circumstances before returning a verdict

imposing the death penalty, our instructions are consistent with the mandate of

Lockett and Jurek [v. Texas, 428 U.S. 262 (1976)].”).



                                           76
          Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 82 of 228
      However, because counsel did not present available evidence establishing the

two additional mental-state statutory mitigating circumstances, the jury could not

consider them. Yet on the other side of the scale, the jury was considering three

statutory aggravating circumstances in each case against Mr. Tisius. And for each of

these aggravating circumstances, the state was relying on evidence of Mr. Tisius’

alleged planning, deliberation, and free choice.

      In a weighing state like Missouri, this type of imbalance satisfies the Strickland

prejudice standard. Had the two additional statutory mitigating circumstances been

presented to the jury in each case, each juror would have been required to consider and

give effect to them. Because the omitted evidence explained Mr. Tisius’ behavior at the

time of the crime, not to mention throughout his life, a reasonable probability exists

that, but for counsel’s deficient performance, at least one juror would have struck a

different balance. Counsel’s deficient performance rendered the proceedings

fundamentally unfair.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It is

also based on an unreasonable determination of the evidence presented in state court,

under 28 U.S.C. § 2254(d)(2). Mr. Tisius intends to challenge any factual findings

pursuant to § 2254 (e)(1). The writ must issue, and this Court should reverse Mr.

Tisius’ conviction and remand for a new trial.




                                         77
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 83 of 228
                             Habeas Ground for Relief No. 5


      Mr. Tisius was denied his constitutional right to effective assistance of
      counsel when trial counsel failed to prepare their expert witness, Dr.
      Shirley Taylor, by informing her of evidence that would be offered at trial
      concerning statements and conduct of Mr. Tisius while he was in jail
      before his resentencing hearing.

      At Mr. Tisius’ resentencing, the only live defense expert witness presented was

Dr. Shirley Taylor. Dr. Taylor, a psychologist, testified extensively concerning Mr.

Taylor’s chaotic upbringing and its results on his functioning at the time of the offense.

She testified that Mr. Tisius’ personality test results were consistent with depression,

anxiety, and post-traumatic stress disorder. Trial 2 Tr. p. 1115. She opined that the

shootings were not in keeping with Mr. Tisius’ history of passivity and lack of

aggression. She described his remorse about the shootings and his strong desire to

please Vance. Id. p. 1121.

      On cross-examination, the state inquired of Dr. Taylor regarding: 1) Mr. Tisius’

alleged statements, while in jail, made to Officer Petri, asking whether the officer knew

who he was and that he had killed two guards; and, 2) Mr. Tisius’ alleged gesture made

to another jail guard simulating shooting a gun at her. Resentencing counsel failed to

inform Dr. Taylor of these incidents, and thus, she admitted that she was unfamiliar

with these incidents. She said she would need to know about the “context” of the

incidents. Id. pp. 1149-1150. Thus, resentencing counsels’ shortcomings left Dr. Taylor

in a position where she could not credibly and effectively respond.

      In his closing argument, the prosecutor said, “You don’t need any context like

Dr. Taylor to know what’s going on there. There is no context. That’s the type of man

we’re dealing with.” Trial 2 Tr. pp. 1183-1184.
                                          78
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 84 of 228
      During the post-conviction hearing, trial counsel testified that there was no

strategy behind failing to inform Dr. Taylor of the facts concerning the jail conduct and

statements. PCR 2 Tr. pp. 74-75.

      Preparing witnesses, particularly expert witnesses, to testify is an essential part

of effective assistance of counsel. As the court put it in Smith v. Stewart, 189 F.3d

1004, 1012 (9th Cir. 1999), “A lawyer who should have known but does not inform his

expert witnesses about essential information going to the heart of the defendant’s case

for mitigation does not function as ‘counsel’ under the Sixth Amendment.”

      The Missouri Supreme Court said that this claim had been “abandoned” because

PCR counsel failed to present evidence from Dr. Taylor about how foreknowledge of

these facts would have changed her testimony. Accordingly, the court declined to

review this ground. Tisius v. State, 519 S.W.3d 413, 425 (Mo. banc 2017). Because this

substantial ground of ineffective assistance of trial counsel was not reviewed by the

Missouri Supreme Court because of ineffective assistance of initial, trial post-

conviction counsel, it must be reviewed de novo by this Court. Martinez

v. Ryan, 566 U.S. 1 (2012). Discovery and an evidentiary hearing will be required.

      The writ must issue, and upon hearing, Mr. Tisius is entitled to a new penalty

phase trial.




                                          79
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 85 of 228
                           Habeas Ground for Relief No. 6

      Trial counsel were ineffective for failing to investigate, prepare, and rebut
      known aggravation being presented by the State in violation of Mr. Tisius’
      rights as guaranteed by the First, Sixth, and Fourteenth Amendments.

      As previously noted, to establish ineffective assistance of counsel, Mr. Tisius

must show that counsel’s performance was deficient and that Mr. Tisius was

prejudiced. Strickland, 466 U.S. 668; Williams, 529 U.S. at 390-91. “Counsel’s

obligation to rebut aggravating evidence extended beyond arguing it ought to be kept

out.” Rompilla, 545 U.S. at 386.

      One of the primary duties of counsel at a capital sentencing proceeding is to

neutralize the aggravating circumstances advanced by the state and present mitigating

evidence. Wiggins v. Smith, 539 U.S. 510, 524 (2003) (counsel has duty to investigate

and rebut aggravation); Rompilla, 545 U.S. at 386; Parker v. Bowersox, 188 F.3d 923,

929-31 (8th Cir. 1999) (counsel ineffective for failing to present evidence that would

have rebutted aggravation that victim was potential witness against Parker).

      Improper characterization that Mr. Tisius’ question to a Boone County jail
      guard was “bragging” that he killed two guards.

      Reasonably effective counsel, knowing that the State of Missouri argued in the

first sentencing phase that Ms. Petri’s testimony demonstrated “bragging,” would have

investigated and presented evidence of an alternative meaning to rebut respondent’s

“bragging” characterization. Rompilla v. Beard, 545 U.S. 374 (2005). Mr. Tisius’

resentencing counsels’ failures to challenge known aggravation prejudiced Mr. Tisius.

There exists a reasonable probability that the jury would not have sentenced Mr.

Tisius to death; if counsel had not allowed an ambiguous statement to be converted

into an unwarranted highly aggravating inference.
                                         80
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 86 of 228
              Resentencing counsel should have known it was coming; there simply was no

      excuse not to be ready. At the original trial, Ms. Petri was the last witness to testify in

      guilt. Trial 1 Tr. pp. 894-98. 8 The state’s guilt phase rebuttal closing argument finished

      with urging the jury to convict Mr. Tisius of first-degree murder based on the

      statements Ms. Petri attributed to him:

              Remember Jackie Petri, my last witness. The guard from the Boone
              County Jail. “Don’t you know who I am? Don’t you read the papers? I
              killed two police officers up in Moberly.” Folks, what does that tell you?
              Besides admitting the acts again? What does it tell you? He’s proud of it.
              He sees it as part of his identity. Makes him a big man. Okay. Big man.

              How about murder in the first degree? That will give you something to be
              proud of. That’s what you ought to do, folks. That’s exactly what you ought
              to do. And that’s what I’m going to urge you to do. Because that’s what this
              is. Murder in the first degree. Two counts. Because that’s the just result.

              You’ve been very attentive and very kind. Thank you again.

      Id. p. 944-45 (emphasis added).

              At the resentencing, counsel objected to Ms. Petri’s testimony urging that Mr.

      Tisius’ statements could be viewed as ambiguous and lead to “wild inferences.” Trial 2

      Tr. pp. 890-94. The state argued this “bad act evidence” went to “the true character of

      this Defendant” and urged this testimony was admissible because it “show[ed] a

      flagrant disregard to law enforcement and our society in general by making such acts

      and conducts and it is something the jury should consider.” Id. The state asserted the

      jury should be allowed to assess whether Mr. Tisius is in fact remorseful for the

      killings or whether he was bragging. Id. The state noted that counsel were long on

      notice of this matter and it was on record in a transcript. Id.

              The state hit the future dangerousness theory early and often. In opening


8   All lawyers know the principles of primacy and recency as advocates.
                                                      81
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 87 of 228
statement, the jury heard that Mr. Tisius wanted to be transferred to a different

county jail while he was awaiting trial. Trial 2 Tr. p. 552-53. The state represented

that when a guard told Mr. Tisius to fill out a request form that he asked whether she

knew that he was responsible for killing two guards at the Moberly jail. Id. The state

then told the jury that Mr. Tisius’ statement reflected that he was “proud of what he

did.” Id. p. 553.

       Ms. Petri was picking up inmate food trays in the evening. Trial 2 Tr. pp. 906-08.

Mr. Tisius informed Ms. Petri he wanted to be moved from the Boone County Jail. Id.

p. 908. Ms. Petri told Mr. Tisius that he needed to complete a request form. Id. Mr.

Tisius told Ms. Petri that he really wanted to be moved that same night. Id. p. 908-09.

Mr. Tisius was anxious to be moved and told Ms. Petri that there was a court order for

him to be moved. Id. p. 909. Ms. Petri reported that Mr. Tisius asked her if she knew

who he was and when she indicated that she did not, that he told her he was the

person who killed the two Randolph County guards. Id. p. 908-09.

       Trial counsel’s cross-examination covered a meager two complete pages of

transcript. Id. p. 909-11. On cross-examination, Ms. Petri indicated that Mr. Tisius

stated that there was a court order for him to be moved from Boone County and that he

was anxious to leave. Id. p. 909. Ms. Petri testified: “He was, like, you know, Look at

me. I’m the one that killed those two jailers. That’s how I took it.” Id. p. 910. Counsel’s

cross-examination did not include any evidence that Mr. Tisius’ statement was subject

to another interpretation – Mr. Tisius inartfully attempted to convey that he was

frightened and why it was important for him to leave the Boone County Jail. Such

evidence was available.


                                           82
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 88 of 228
      During the second post-conviction hearing, Dr. Peterson testified that Mr. Tisius’

statement to Ms. Petri was subject to an interpretation other than “bragging.” PCR 2

Tr. p. 324. Rather than bragging, Mr. Tisius attempted to convey that he was

frightened and why it was important for him to leave immediately. Id.

      Mr. Slusher testified he was aware the state intended to call Ms. Petri and he

expected her to testify consistent with the prior trial. PCR 2 Ex. 102 p.64-65. He was

uncertain what, if any, pretrial preparation was undertaken as to Ms. Petri. Id. p.65.

      Mr. McBride was also aware the state intended to call Ms. Petri. PCR 2 Tr. p.

365. On cross-examination, McBride testified he did not think “linger[ing]” over the

boot shank, Boone County jail events, and the Chariton County jail matters so as to

create “a mini trial” would advance Mr. Tisius’ interests. Id. p. 403. In particular, as to

Ms. Petri, McBride thought that her overall reaction was that she was not bothered by

her exchange with Mr. Tisius. Id. McBride did not want to “make it into a bigger deal”

than it was. Id. p. 403-04.

      Mr. Tisius’ counsel was ineffective because counsel knew that at the original

trial respondent concluded its guilt phase closing argument urging that Petri’s

testimony demonstrated Mr. Tisius was “proud” of killing the jail guards. Trial 1 Tr.

pp. 944-45. Reasonably effective counsel would have investigated the circumstances

surrounding Mr. Tisius’ statements. See Rompilla v. Beard, 545 U.S. 374 (2005).

Resentencing counsel had available the testimony of Dr. Peterson described above, but

failed to present it to the jury. Presenting that testimony, at a minimum, was required

for a reasonably effective assistance of counsel. Reasonably effective counsel would

have called an expert like Dr. Peterson, to testify that a reasonable interpretation of

Mr. Tisius’ statement was that he was actually telling the listener he was frightened
                                          83
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 89 of 228
and why it was important for him to leave now. It was not an expression of “pride” by

Mr. Tisius as to what he had done.

      Lack of diligent investigation is not protected by a presumption in favor of

counsel and cannot be justified as strategy. Kenley v. Armontrout, 937 F.2d 1298, 1304

(8th Cir. 1991). As noted in Strickland, 466 U.S. at 691, “strategic choices made after

less than complete investigation are reasonable precisely to the extent that reasonable

professional judgments support the limitations in investigation.” Counsel’s strategy

choices must be objectively reasonable and sound. Counsels’ actions did not reflect a

reasonable strategy, but rather a failure to prepare, investigate, and present the

reasonable alternative construction of Mr. Tisius’ statement. PCR 2 Tr. p. 324.

      Resentencing counsel did not elicit any evidence on cross-examination of Ms.

Petri to suggest Mr. Tisius’ statements could be interpreted as anything other than

bragging. Indeed, their cross-examination actually highlighted and reinforced the

state’s assertion that Mr. Tisius’ statements reflected bragging: “He was, like, you

know, Look at me. I’m the one that killed those two jailers. That’s how I took it.” Trial 2

Tr. p. 910. This conflicts with trial counsel’s testimony that he did not want “make it

into a bigger deal” than it was. PCR 2 Tr. 403-04.

      The prejudice from counsels’ failure to offer an alternative interpretation for

what Ms. Petri alleged Mr. Tisius said is demonstrated again by the state’s closing at

the second sentencing. The prosecutor again argued to the jury that death was

warranted because Mr. Tisius “bragged” about killing the guards when he asked Ms.

Petri whether she knew he was the guy who killed the jail guards. Trial 2 Tr. pp.1183-

84. See Strickland, Wiggins, Rompilla.

                                          84
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 90 of 228
      In the defense closing, resentencing counsel argued it was the state’s burden to

prove “bragging.” Trial 2 Tr. p. 1195-96. Ironically, this argument contradicts what

trial counsel introduced in Ms. Petri’s cross-examination that elicited: “He was, like,

you know, Look at me. I’m the one that killed those two jailers. That’s how I took it.”

Id. p. 910. Resentencing counsel reinforced the state’s theory and presented no

alternative, even though one was available. In rebuttal argument, the state again hit

on the future dangerousness and told the jury Mr. Tisius did not display remorse when

he made the gun-hand gestures to Harmon and “brag[ged]” a year later to Ms. Petri

about the killings. Id. pp. 1218-19.

      The prejudice to Mr. Tisius from counsels’ failure to rebut Ms. Petri’s testimony

is underscored by the state’s reliance on Ms. Petri’s testimony to discredit Dr. Taylor’s

opinions on cross-examination. See Habeas Ground for Relief No. 5. There is a

reasonable probability that Mr. Tisius would not have been sentenced to death had the

jury heard that the statement Ms. Petri attributed to him could be interpreted as Mr.

Tisius telling the listener he was frightened to be at the Boone County Jail due to the

offense with which he was charged. A new penalty phase is required.

      Failing to challenge the state’s aggravating evidence that Mr. Tisius was
      making noises and making threatening gestures by presenting available
      photographic evidence that contradicted it.

      Ms. Donna Harmon was a Chariton County Jail guard. Trial 2 Tr. p. 898. She

testified that one early morning, she was going into the jail shortly after midnight. Id.

pp. 899-900, 904. Ms. Harmon testified that lights are turned off in the inmate cells at

11:00 p.m. Id. pp. 899-900. She noticed movement in Mr. Tisius’ cell. Id. She reported

that Mr. Tisius had his hands raised as though he was holding a pistol and made

                                          85
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 91 of 228
motions at Ms. Harmon as if he was shooting at her. Id.

       On cross-examination, Ms. Harmon acknowledged that the cell doors at the

Chariton County Jail are solid doors with a bullet-proof glass window. Id. pp. 901, 903.

She also acknowledged that the cells are almost soundproof, and therefore, inmates

frequently will make hand gestures to communicate with one another. Id. pp. 901-02.

Referencing the glass between Ms. Harmon and Mr. Tisius, she testified: “[w]e can see

into their cells,” but “[i]t’s not so clear for them to see into us.” Id. pp. 903-04.

       There was no explanation for this discrepancy – i.e. two-way or tinted glass.

Resentencing counsel ineffectively failed to present evidence that included pictures

depicting the lighting conditions around Mr. Tisius’ cell and where Ms. Harmon was

standing to demonstrate that it simply could not be true – or she misinterpreted what

she saw. Simply, Ms. Harmon could not have seen Mr. Tisius making gestures with the

lights out in his cell. She would not have had a clear view of what Mr. Tisius was doing

because of the lighting conditions around Mr. Tisius’ cell and where she stood.

       Reasonably effective trial counsel would have investigated and presented

evidence that included pictures demonstrating that Ms. Harmon was mistaken about

the gestures as it either was impossible to see anything, or if anything was visible, it

was readily subject to misinterpretation because the cell’s lights were out. Mr. Tisius

was prejudiced because had counsel presented such evidence there is a reasonable

probability he would not have been death sentenced. Mr. Tisius was denied effective

assistance of counsel because counsel failed to rebut respondent’s aggravation from

Chariton County jail guard Ms. Harmon that Mr. Tisius mimicked hand gestures of

firing a gun at her. There is a reasonable probability that had counsel rebutted this

                                            86
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 92 of 228
evidence Mr. Tisius would not have been death sentenced.

       The state hit the future dangerous aggravator again. In its opening statement,

the prosecutor informed the jury that it was going to hear evidence that while Mr.

Tisius was held in the Chariton County Jail that he pointed his finger at a guard

through glass and said “Bang, bang.” Trial 2 Tr. p. 553.

       Mr. Slusher knew Ms. Harmon would be called and knew what her testimony

was expected to be based on her testimony at the original trial. PCR 2 Ex. 102 p. 63.

Mr. Slusher did not recall doing any investigation into Ms. Harmon’s ability to actually

see into Mr. Tisius’ cell. Id. p. 64. No one traveled to the Chariton County Jail to

investigate and take pictures, in an effort to show the jury what the lighting conditions

were. Id. There was no strategy reason for failing to investigate the lighting conditions

at the jail. Id.

       Mr. McBride testified they were aware the state would be calling Ms. Harmon at

trial to introduce aggravating testimony. PCR 2 Tr. 364. Mr. McBride agreed there was

no investigation of the lighting conditions at the Chariton County Jail. Id. pp. 364-65.

       At the second post-conviction hearing, counsel for Mr. Tisius presented photos

taken at the jail. PCR 2 Exs. 74, 75. They provide a view from the control bubble,

where Ms. Harmon reported she stood and looked into Mr. Tisius’ cell. PCR 2 Tr. pp.

182-83. The photos were taken in the direction of the cell where Mr. Tisius was held.

Id. p. 183. Unlike for the Attorney General’s investigator, the sheriff prohibited Mr.

Tisius from taking photos with anyone standing in Mr. Tisius’ cell. Id. p. 185-87.

       PCR 2 Ex. 74 has the lights out in the cell Mr. Tisius occupied. PCR 2 Tr. 184,

188. The interior of that cell is not visible at all and it is black. PCR 2 Ex.74; PCR 2 Tr.


                                           87
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 93 of 228
pp. 184, 188-89. Someone inside the bubble, where Ms. Harmon reported she was, could

not see a person in Mr. Tisius’ cell with the lights out in that cell. Id. The photographer

testified that when the lights are out in the cell Mr. Tisius occupied, the hallway

between the bubble and the cell has reduced lighting, which actually makes viewing

inside the cell more difficult. Id. p. 190.

       The state’s evidence in post-conviction did not refute Mr. Tisius’ claim. A

Missouri Attorney General Investigator Gerald Greene took photos with varying

lighting conditions at Chariton County from where Ms. Harmon reported she was

standing and looking into Mr. Tisius’ cell. PCR 2 Exs. 76, 77, 78; PCR 2 Tr. pp. 171-80.

In the Missouri AG’s photos, there was a Chariton County jail guard, who was not Ms.

Harmon, standing in the cell where Mr. Tisius was housed. Id. PCR 2 Exs. 76 and 77

had lights on in the cell where Mr. Tisius was housed, even though Ms. Harmon

testified at trial the lights in Mr. Tisius’ cell were off. Trial 2 Tr. pp. 899- 900. PCR 2

Ex. 78 had lights off in the cell where Mr. Tisius was housed.

       Mr. Greene testified that in all the photos that he took he stood where Ms.

Harmon reported she was standing and viewing Mr. Tisius in his cell. PCR 2 Tr. p. 177.

Mr. Greene also testified that under the lighting conditions in all three photos he

would have been able to see the hand gestures Ms. Harmon attributed to Mr. Tisius.

Id. Mr. Greene acknowledged in his testimony that he did not know that Ms. Harmon’s

testimony was that the lights were off in Mr. Tisius’ cell. Id. p. 180.

       In the photos with the cell lighted (PCR 2 Exs.76, 77), the guard is visible from

where Ms. Harmon reported she was standing. In contrast, for the photo with the cell

lights out (PCR 2 Ex.78), there is only a small partial, incomplete, faint, barely visible


                                              88
       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 94 of 228
outline of the guard.

      Lack of diligent investigation is not protected by a presumption in favor of

counsel and cannot be justified as strategy. Kenley, 937 F.2d at 1304. As noted in

Strickland, 466 U.S. at 691, “strategic choices made after less than complete

investigation are reasonable precisely to the extent that reasonable professional

judgments support the limitations in investigation.” Counsel’s strategy choices must be

objectively reasonable and based on a requisite investigation. Reasonable investigation,

in Mr. Tisius’ case, would have uncovered the incredible and unreliable nature of Ms.

Harmon’s testimony.

      Reasonably effective counsel would have investigated and relied on photos and

testimony about those photos demonstrating that either Ms. Harmon was mistaken

about the gestures as it was impossible to see anything, or if anything could be seen, it

was readily subject to misinterpretation due to poor lighting, which included the lights

in Mr. Tisius cell were out. See Wiggins, Rompilla, and Parker. Counsels’ actions did

not reflect a reasonable strategy, but rather a failure to prepare, investigate, and then

present evidence relating to the lighting. The photos taken by both parties with the

lights out establish Ms. Harmon could not have seen what she reported. PCR 2 Ex. 74,

taken by Mr. Tisius’ investigator, shows it was impossible for Ms. Harmon to have seen

what she reported because the cell is black. PCR 2 Tr. pp. 184, 188-89. Similarly, PCR

2 Ex. 78, taken by the state’s investigator, evidences only a small, partial, incomplete

faint, barely visible outline of the guard who stood in the cell where Mr. Tisius was

housed.




                                          89
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 95 of 228
      During the trial prosecutor’s initial closing argument, the jury was told death

was warranted because Mr. Tisius “bragged” about killing the guards when he asked

Ms. Petri whether she knew he was the guy who killed the jail guards. Trial 2 Tr. pp.

1183-84. Augmenting that argument, the trial prosecutor relied upon Ms. Harmon’s

testimony as further evidence death was warranted. Id.

      In rebuttal argument, the state argued Mr. Tisius did not display remorse when

he made the gun hand gestures to Harmon and “brag[ged]” a year later to Petri about

the killings. Id. pp. 1218-19. The state followed by asserting that “it’s all about the

context” and the jury had heard how important context was. Id.

      The prosecutor’s reliance on Ms. Harmon’s testimony demonstrates how highly

prejudicial it was. The state cast this event that simply could not have been accurately

viewed, as a basis of future dangerousness and a lack of remorse. The prejudice was

only accentuated and compounded by the Boone County evidence that trial counsel also

failed to challenge. Strickland. The prejudice to Mr. Tisius from counsels’ failure to

rebut Ms. Harmon’s testimony is underscored by how respondent relied on Ms.

Harmon’s testimony to discredit Dr. Taylor’s opinions on cross- examination. See

Habeas Ground for Relief No. 5.

      Resentencing counsel could have squarely presented to the jury physical

evidence that challenged whether Ms. Harmon actually saw Mr. Tisius engage in

gestures at all, or, if she did see some gestures, whether she accurately perceived them.

The jury should have seen and heard this evidence, so it could decide whether to

believe Ms. Harmon’s perception of what happened. The post-conviction photos and

testimony associated with the photos establish that there is a reasonable probability


                                           90
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 96 of 228
that the jury would not have believed Mr. Tisius engaged in mimicking shooting a gun

at Harmon. There is a reasonable probability that the jury would not have sentenced

Mr. Tisius to death. See, Strickland. A new penalty phase is required.

      Because trial counsel knew this evidence was coming, trial counsel’s failure to

investigate and present evidence to challenge the aggravating evidence from Petri and

Harmon constituted prejudicial deficient performance. The state court’s treatment of

Mr. Tisius’ claim is contrary to and/or an unreasonable application of the clearly

established Supreme Court law of Strickland. See 28 U.S.C. § 2254(d)(1). It is also

based on an unreasonable determination of the evidence presented in state court under

28 U.S.C. § 2254(d)(2). Mr. Tisius intends to challenge any factual findings pursuant to

§ 2254 (e)(1). The writ must issue, and this Court should reverse Mr. Tisius’ conviction

and remand for a new sentencing hearing.




                                         91
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 97 of 228
                           Habeas Ground for Relief No. 7

      Trial counsel were ineffective for failing to investigate and rebut Mr.
      Tisius’ boot shank conviction used by the state as aggravating evidence at
      his resentencing in violation of Mr. Tisius’ rights as guaranteed by the
      Fifth, Sixth and Fourteenth Amendments.

      While Mr. Tisius was awaiting resentencing in June of 2006, a prohibited object

was found in his prison-issued radio. The object was a “boot shank,” a piece of metal

that was originally built into a boot. Other than being removed from the boot, the item

had not been altered in any way. It was sealed into the radio, and no evidence was

presented that Mr. Tisius had ever touched it. However, he did make a statement

acknowledging that he knew it was there.

      Mr. Tisius was charged in Washington County, Missouri, Circuit Court with

possession of a prohibited object in prison. The charging document alleged that Mr.

Tisius “knowingly possessed a metal object, commonly known as a boot shank, a

weapon or item of personal property that could be used in such a manner as to

endanger the safety or security of a correctional center, or to endanger the life or limb

of any offender or an employee of a correctional center to wit: Potosi Correctional

Center.”

      The court appointed the public defender of Washington County to represent Mr.

Tisius in this matter. In December of 2006, Assistant Public Defender Susan DeGeorge

met with Mr. Tisius and informed him that the state had offered a five-year sentence.

Mr. Tisius indicated that he was unsure if he wished to accept. Ms. DeGeorge obtained

from Mr. Tisius consent to consult with his capital attorneys and a medical release so

she could investigate a mental health defense. Ms. DeGeorge spoke with Scott


                                          92
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 98 of 228
    McBride, Mr. Tisius’ resentencing attorney, in February of 2007. Mr. McBride

    requested a copy of the discovery in the case, and suggested that the case be delayed as

    much as possible. Thereafter neither he nor Mr. Slusher offered any input to Mr.

    Tisius’ lawyers in the Washington County case.

          The discovery in the case included photographs of the item found in the radio.

    It is evident from the photographs that the item has not been altered beyond being

    removed from the boot. 9 PCR 2 Exs. 70-72. Neither Mr. Tisius’ Washington County

    public defenders nor his resentencing attorneys ever personally examined the item.

          In November of 2007, Mr. Tisius was represented in Washington County by

    another public defender, Joshua Hedgecorth, after Ms. DeGeorge left the office. Mr.

    Hedgecorth entered the following memorandum after a visit with Mr. Tisius.

          I spoke to D at PCC on 11/28/07. . . . D would have pled already if not for
          his resentencing on his murder case. He still thinks, and I agree, that a
          conviction on this wouldn’t really hurt him that much on that case. And
          we probably can’t drag this out that long anyway. The murder case is just
          floating out there. It could mean the difference between the jury hearing
          that he has a conviction with a 5 year sentence vs. a 15 year sentence. Ex.
          14.

          On January 9, 2009, Mr. Tisius entered an “Alford plea” to the charge. The plea

    was entered along with those of four other defendants in a single proceeding. This

    practice is referred to as a “group plea.” Group pleas are strongly disapproved by the

    Missouri courts, but Mr. Hedgecorth made no objection to it. See DePriest v. State, 510

    S.W.3d 331, 342 (Mo. banc 2017) (“[T]his practice should be consigned to judicial

    history.”); Roberts v. State, 276 S.W.3d 833, 837 (Mo. banc 2009) (“There is no doubt




9The Missouri Supreme Court observed that “the photographs show the boot shank had not been modified
or sharpened….” Tisius v. State, 519 S.W.3d 413, 422 (Mo. banc 2017).
                                                 93
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 99 of 228
     that group plea proceedings like the one in which Movant’s plea was entered

     unnecessarily increase the opportunities for mistakes or confusion.”). It is noteworthy

     that both DePriest and Roberts concern plea proceedings from the same state circuit

     where Mr. Tisius pled.

            During the plea proceeding, Mr. Tisius affirmatively expressed confusion. See

     App Exh 08 p. 37 (“I didn’t understand a word you just said.”). 10 While the court then

     repeated the preceding question, and obtained a response from Mr. Tisius, the totality

     of the proceedings makes it far from clear that he understood them. In particular, when

     the prosecutor recited the evidence against Mr. Tisius, he said, “Potosi Correctional

     Center seized that radio, took it apart, and found what they described as a boot shank

     which is a long, narrow piece of metal that is sharpened at one end with a cutting type

     weapon.” Id. p. 23. Mr. Tisius and his attorney agreed that this statement was

     “basically what you understood the state’s evidence would be on this matter if it were

     to go to jury trial.” Id. at p. 24. Neither objected to the false statement that the object

     had been sharpened.

            The state relied heavily on Mr. Tisius’ boot shank conviction throughout the

     resentencing. During its opening statement, the prosecutor discussed the three

     statutory aggravators he would prove, and then shifted and said:

            You’re going to hear additional aggravating evidence. While he’s in prison
            on these charges in Potosi, he decides he needs a weapon, and they find
            him in possession of a prohibited item, and he’s been convicted now of
            possessing what we call a prohibited item, a boot shank, a weapon you
            would cut up somebody with.




10The exhibit is a four-to-one transcript printout. Page references are to the individual pages of the original
transcript.
                                                      94
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 100 of 228
Trial 2 Tr. p. 563. The state admitted the boot shank conviction into evidence and read

the docket entry and charging information to the jury. Id. at pp. 895-97; St. Trial 2 Ex.

53. The state used Mr. Tisius’ conviction to impeach Mr. Tisius’ expert Dr. Shirley

Taylor. The following exchange occurred:

      Q. You have been in and out of prisons before?

                                          ...

      A. Yes, I have, uh-huh.

      Q. Do you know what a shank is?

      A. Yes, I do.

      Q. A shank, basically, is in prison, they make these homemade tools.

      A. Right.

      Q. Maybe out of radios, all kinds of different things. They sharpen
      them up so they can use them as weapons against inmates, guards,
      whatever, correct?

      A. Yes.

      Q. It’s against the law to have shanks in prison, isn’t it?

      A. Yes.

      Q. Have you been made aware that while he was -- since you first got
      involved in this case and today that he’s been convicted of possessing a
      boot shank while he was in prison?

      A. I know he had a piece of metal that he was holding for someone else.

      Q. Well, that’s what he told you he was holding -- he was doing with it,
      correct?
      A. Yes.

      Q. Okay. And should we believe him?

      A. The context rang true to me.

                                          95
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 101 of 228
Id. at pp. 1149-50 (emphasis added). The state further impeached and discredited Dr.

Taylor on re-cross by suggesting her opinion that Mr. Tisius was “remorseful and a

very passive guy” was made without knowledge of the other incidents the state

introduced in aggravation. Id. at pp. 1163-64. It was the final line of inquiry before the

defense rested its evidence. Id. Finally, the prosecutor laid out in closing argument

exactly why the boot shank conviction was such a damaging aggravator:

      And more importantly than that, he might not have had a prior criminal
      history, but even though he’s in the Department of Corrections for at least
      the rest of his life, what is he doing? He’s committing more crimes. He has
      a boot shank. He’s got a boot shank. Because, you know what he knows?
      There is nothing worse we can do to him. He got five years for that, and
      they just ran it concurrent with his life sentence. Every crime he commits
      from this day forward as long as he’s alive is a freebie. It’s a freebie.

      He’s going to be — continue to be a danger to our society, we have an
      obligation. As representatives of our state, we all have an obligation to
      protect those jailers in those Department of Corrections, those staff
      members, those doctors, those nurses. And you know what? The Roy
      Vances of the world that are in those prisons we have to protect from
      murderers like him.

      Ladies and gentlemen, if he killed twice to try to and get a friend out, do
      you think if he’s given the opportunity he would kill again to get himself
      out?

Id. at pp. 1189-90.

      Reasonably effective resentencing counsel would have taken a two-faceted

approach to the new charge. First, they would have adequately informed Mr. Tisius of

the impact that his plea would have on his capital case instead of allowing him to plead

guilty on the assumption that “a conviction on this wouldn’t really hurt him that much

on that case.” They should either have made certain that his plea was actually knowing

and voluntary (by objecting to group plea proceedings, for one thing), or have urged

him to go to trial. At the plea proceeding, counsel should have objected to the
                                          96
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 102 of 228
prosecutor’s false statement that the item had been sharpened.

      Given the evidence available to counsel had they properly investigated, which is

explained in more detail below, there was no advantage to Mr. Tisius from entering a

guilty plea. If he had gone to trial, the jury would have had the opportunity to learn

that the object was placed in his property under duress, and that he had good reason to

fear the person who caused it to be placed there. See Mo. Rev. Stat. § 562.071; State v.

Crenshaw, 14 S.W.3d 175 (2000) (judgment reversed for failure to instruct on duress).

      Mr. Tisius told the Department of Corrections and his attorneys that inmate

Charlie Hurt placed the shank in his radio. Resentencing counsel could have

corroborated this account in several ways. First, they could have obtained Mr. Hurt’s

prison records. While post-conviction counsel obtained records concerning one of Mr.

Hurt’s convictions, that for stabbing his cellmate to death, they did not obtain his full

prison record, which would have shown Mr. Hurt’s propensity for exactly the conduct

that Mr. Tisius said happened here. The information described below was readily

available both to Mr. Tisius’ Washington County public defenders and to his

resentencing counsel.

        Charlie Hurt has incurred twelve separate conduct violations for possessing

dangerous weapons: including knives, ice picks and a twenty-eight and a half inch

metal rod. (App Exh 09, Charlie Hurt’s MDOC records). The dangerous weapons

charges are detailed below:

        Year        Conduct Violation
        1981        #3 - Dangerous contraband; Hurt observed placing a 28.5 inch
                    metal rod in a locker



                                          97
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 103 of 228
        1983        #3 - Dangerous contraband; 10.25 inch knife found in Hurt’s
                    mattress, placed in AdSeg.
        1983        #3 - Dangerous contraband; 12.75 inch knife found in Hurt’s bed.
        1983        #3 - Dangerous contraband; 8 weapons found, all knives or ice
                    picks fashioned from overhead light fixture. 2 weapons found on
                    Hurt’s body.
        1983        #3 - Dangerous contraband; homemade knife 10.25 inches
                    hidden in Hurt’s towel in his cell.
        1984        #9 - Contraband; hacksaw blade concealed in legal mail from law
                    firm “Bogler & York, 818 Grand Ave., Suite 700, Kansas City,
                    MO.” This package was opened in front of Hurt in the
                    Lieutenant’s office.
        1984        #3 - Dangerous contraband; 8 inch knife hidden in a cardboard
                    box.
        1984        #3 - Dangerous contraband; 5.5 inch ice pick found in Hurt’s cell.
        1984        #3 - Dangerous contraband; 11.5 inch ice pick found in Hurt’s
                    cell.
        1984        #3 - Dangerous contraband; Hurt was striped searched and
                    avoided detection when he put pants back on to go the rec yard
                    during cell search. CO noticed something in his pants, searched
                    Hurt and found an 8.5 inch ice-pick like weapon.CO thinks the
                    metal is from a missing pipe in a weight machine.
        1985        #3 - Dangerous contraband; 7.5 inch knife found, cotton balls
                    and other drug paraphernalia found in cell. A search of Hurt’s
                    body revealed a needle & syringe taped to Hurt’s penis.
        1987        Dangerous contraband; threw 9 inch ice pick out his cell window
                    when CO asked to search him, placing in housing unit 5C.

      Mr. Hurt also incurred twelve separate conduct violations for assaults, fighting,

and attempting to incite riots, including two conduct violations for assaulting

corrections officers and one conduct violation for inciting a riot that forced the

corrections officers to use mace to restore order to the prison. App Exh 09. Mr. Hurt

obtained at least nine separate conduct violations for possessing contraband including

the possession of homemade handcuff keys, needles and syringes, and twice possessing

                                          98
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 104 of 228
Crock Pots with altered serial numbers. App Exh 09. The use of altered serials

numbers is critical to the duplicitous nature of Mr. Tisius’ radio being manipulated by

Mr. Hurt and Mr. Sanders. Lastly, Mr. Hurt obtained seven conduct violations related

to radios. App Exh 09. The radio-related conduct violations are detailed below:

        1983      #2 - Assault; fought CO after CO attempted to confiscate radio,
                  placed in Administrative Segregation.
        1983      #26 - Fraud (attempted conspiracy) violation; Hurt forged a letter
                  and signature from another inmate to have MDOC return Hurt’s
                  radio to him.
        1984      #9 - Contraband; radio with indecipherable serial numbers found
                  in Hurt’s cell. C.O.’s were able to determine the radio belonged to
                  inmate Charles Brady (# 40003).
        1988      #24 - Theft - stolen radio found in Hurt’s cell.
        1988      #16 - Giving False Information; Hurt lied about the whereabouts
                  of his radio, said it was being repaired, when it was in Frank
                  Doyle’s (# 42544) cell.
        2002      #3 - Dangerous contraband; two radios in Hurt’s cell had their
                  security seals and all screws removed. They belonged to Hurt and
                  Walter Storey (# 990093). Also found were homemade tools. While
                  being escorted, Hurt announced there was a syringe he could
                  obtain, the CO and Hurt returned to Hurt’s cell and he took a
                  syringe out of his ice chest. Hurt placed on TASC.
        2003      #22 - Theft; possessed altered radio, it had been sanded and
                  Hurt’s name was engraved on it, the back I.D. was melted, the
                  bottom I.D. tag was sanded off and the factory issued serial
                  number tag was replaced with a typed tag.

      This pattern of conduct, from personally possessing weapons to tampering with

radios, clearly supports Mr. Tisius’ innocence.

      Second, reasonably effective counsel would have interviewed Ricky Sanders. In

addition to Charlie Hurt, Mr. Tisius provided his counsel with the name of Ricky

Sanders as someone involved in placing the item in the radio. Mr. Sanders has

admitted that he placed the item in Mr. Tisius’ radio at Mr. Hurt’s request. App Exh
                                          99
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 105 of 228
10. Declaration of Ricky Sanders. It was a favor Mr. Sanders did for Mr. Hurt. Mr.

Sanders identified a Panasonic radio, the black wrapping paper the shank was placed

in, and the type of boot the shank came from. Mr. Sanders detailed how Mr. Hurt

would hide boot shanks in other inmate’s personal property in order to get himself out

of trouble when he was caught with drugs: he would tell the C.O. where the hidden

weapon was and the C.O. would not write up Mr. Hurt for his drugs violation. Mr.

Sanders admitted he never saw Mr. Tisius with a weapon in Missouri Department of

Corrections. Finally, Mr. Sanders explained Mr. Tisius’ dilemma: take the shank out of

the radio or report the shank to C.O.’s. Neither was an attractive option to Mr. Tisius;

both would have resulted in a conduct violation and made Mr. Tisius vulnerable to

retaliation from Mr. Hurt and other prisoners. He could not take the shank out,

because he feared the inmates who put it in there in the first place. Equally, he could

not go to the C.O.’s to explain a weapon was hidden by others in his radio, because he

would be labeled a “snitch” and suffer the inmate’s violence on the back end. App Exh

10. p. 2. Reasonably effective counsel would also have challenged, by objection or re-

direct examination, the state’s suggestion to Dr. Taylor that the item had been

sharpened.

      In addition to the significant factual evidence that could have been presented in

opposition to the boot shank aggravation, expert testimony was also available. Dr.

Woods could have testified that the group plea setting would have made it particularly

difficult for Mr. Tisius, with his damaged brain, to enter a knowing and intelligent plea

of guilty. This is corroborated by Mr. Tisius’ expression of not knowing what was going

on during the plea. App Exh 08 p. 37. Dr. Woods’ diagnostic findings concerning Mr.

                                         100
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 106 of 228
Tisius’ dependent personality disorder would also have helped the jury understand why

Mr. Tisius capitulated to Mr. Sanders and Mr. Hurt:

      Mr. Tisius exhibits extreme vulnerability and suggestibility. Both are
      corroborated by his social history and personality testing. Mr. Tisius’
      cognitive impairments, difficulty with understanding complex language,
      poor executive functioning, “getting stuck” mentally, and executive
      function deficits lead to a vulnerability to rely upon others. This is
      exacerbated by his complex trauma history, where no one helped him
      develop coping mechanisms as a child and undermined his independence.
      Mr. Tisius has an increased vulnerability to being groomed, which was
      observed throughout his life. It is evident in his relationship with his
      mother, who used him as a pawn for her own personal gain, and his
      brother, who used him to engage in criminal behaviors for his brother’s
      profit. Grooming is the linchpin behavior in the offenses for which he is
      currently sentenced to death. As noted by the MMPI-2, “individuals with
      passive, unasserting lifestyle are often unable to assert themselves
      appropriately and are frequently taken advantage of by others.” (MMPI-2,
      10/11/2012).

App Exh 05. p. 28

      This information could have been used in several ways. If it was investigated

before Mr. Tisius’ plea (as it should have been, either by resentencing counsel or by Mr.

Tisius’ Washington County public defender), it would have made the plea unlikely. If it

was discovered after the plea, it could have been used to vacate the conviction in a post-

conviction proceeding under Missouri Rule 24.035.

      Finally, to rebut the violation as an aggravating factor, resentencing counsel

could have presented expert testimony from a prison adjustment expert on the

significance of the prohibited weapon conviction. Jim Aiken would have testified:

      Assessment of this violation, which is conducted in a prison operational
      context, reveals that Mr. Tisius has not attempted or inflicted bodily harm
      to another inmate or staff member with or without a weapon, he has not
      demonstrated a chronic history of violent behavior while in lawful
      confinement. There is no validation that he has demonstrated gang or
      security threat group systemic or individualized violence. It is also
      noteworthy from a correctional assessment perspective that the piece of
                                         101
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 107 of 228
      metal from the boot is not reported to have been sharpened on either end
      or manipulated in some way to be used as a weapon. In my experience
      incidents of this kind are largely resolved without adjudication in court.
      That is to say an incident of this sort in my experience would most likely
      not be prosecuted criminally.

App Exh 06. p. 12 (emphasis added).

      This evidence, from a former correctional official who was familiar with prison

culture, would have effectively blunted the prosecutor’s contention that Mr. Tisius’

possession of this item foretold future violence. As previously noted, to establish

ineffective assistance of counsel, Mr. Tisius must show that counsel’s performance was

deficient and that petitioner was prejudiced. Strickland, 466 U.S. 668; Williams, 529

U.S. at 390-91. “Counsel’s obligation to rebut aggravating evidence extended beyond

arguing it ought to be kept out.” Rompilla, 545 U.S. at 386. Yet, Mr. McBride and Mr.

Slusher ignored the information they had and did not investigate further. Counsel’s

duty to thoroughly investigate and present all reasonable mitigating evidence includes

an obligation to investigate and present evidence to rebut aggravation presented. See

ABA Guideline 11.4.1(C) (counsel should investigate evidence to rebut any aggravating

evidence that may be introduced by the prosecutor) (quoted in Rompilla, 545 U.S. at

387 n.7; Wiggins v. Smith, 539 U.S. 510, 524 (2003).

      In his post-conviction deposition, Mr. Slusher admitted that he was aware that

Mr. Tisius had asserted that someone else put the item in his radio, and identified that

person as Charles “Charlie” Hurt. PCR 2 Ex. 102, pp. 53-58. Mr. Slusher also knew

that Mr. Tisius had requested protective custody several times as a result of his fear of

other inmates. Id. at 56-57. Counsel did not investigate Mr. Hurt. Id. at 58. Nor did

counsel present any evidence that someone put the item in Mr. Tisius’ radio and he

was afraid to take it out. Id. at 57. Mr. Slusher was not aware that Mr. Hurt had been
                                         102
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 108 of 228
convicted of capital murder for stabbing his cellmate to death. Id. at 58 PCR 2 Ex. 73.

      Mr. Slusher did not request a copy of Mr. Tisius’ corrections property records,

which reflected that Mr. Tisius never owned a pair of boots. PCR 2 Ex. 102, p. 59. Mr.

Slusher offered no strategic reason for failing to request the property records. Id.

      Mr. McBride testified they knew the state would adduce the Alford plea to the

boot shank conviction as aggravating evidence. PCR 2 Tr. pp. 366. Mr. McBride

testified that “once [Mr. Tisius] had entered the plea” they were “stuck” with it, and no

investigation of any kind was done. Id. at pp. 367. Additionally, Mr. McBride knew the

boot shank charge was pending during their capital representation of Mr. Tisius, but

Mr. McBride did not attempt “to step into that case.” Id. at pp. 368.

      Mr. McBride did not know that Mr. Tisius’ corrections records reflected he never

owned a pair of boots. Id. at pp. 369-70. Mr. McBride knew from either Mr. Tisius

himself or from corrections records that Mr. Tisius had requested protective custody

and had reported that someone else put the shank in his radio. Id. at pp. 369-70.

      Ms. Tami Miller, the mitigation specialist assigned to assist in the re-

sentencing, echoed the above. Ms. Miller testified that neither Mr. Slusher nor Mr.

McBride requested her to investigate anything about the boot shank incident. PCR 2

LF pp. 193-194.

      Resentencing counsel’s failure to investigate and present evidence against Mr.

Hurt was deficient and unreasonable. This new evidence — consistent with Mr. Tisius’

longstanding claim of innocence —corroborates Mr. Tisius’ assertion that he did not

place the boot shank in his radio. Mr. Hurt has a lengthy and extensive history of both

possessing knives and ice picks along with tampered radios. Mr. Tisius informed trial

                                         103
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 109 of 228
     and post-conviction counsel that Mr. Hurt was the culprit, and it was unreasonable and

     deficient for them to fail to obtain and present Mr. Hurt’s MDOC records.

            Reasonably effective counsel would have investigated and presented the

     evidence detailed here to rebut Mr. Tisius’ boot shank conviction at his resentencing. A

     reasonable investigation would have revealed both Charlie Hurt’s extensive MDOC

     write ups and Ricky Sanders’ admission.

            The new evidence discovered by habeas counsel demonstrates that Mr. Tisius

     was actually innocent of the contraband charge. Although the contraband was in his

     radio, there was no evidence that he ever touched it or had any way to remove it from

     the radio to use it. Mr. Tisius had a right to file a post-conviction motion under Mo.

     Sup. Ct. R. 24.035 within 180 days of his sentence. That time has obviously expired,

     but he can now file a petition for writ of habeas corpus in the Circuit Court of

     Washington County, alleging his actual innocence as “cause” to excuse the procedural

     default. Clay v. Dormire, 37 S.W.3d 214, 217 (Mo. banc 2000); Schlup v. Delo, 513 U.S.

     298 (1995). If Mr. Tisius can establish that his conviction of the offense used in

     aggravation is void, he is clearly entitled to a new capital sentencing proceeding.

            This issue has not been raised in state court. This failure occurred because of the

     ineffective assistance of Mr. Tisius’ post-conviction counsel. Should the state assert

     that this ground is not available for review, Mr. Tisius will argue that under Martinez

     v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and present this ground for relief

     in this Court. 11

            The writ must issue, and Mr. Tisius is entitled to a new sentencing phase.


11Mr. Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise
these grounds there.
                                                     104
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 110 of 228
                           Habeas Ground for Relief No. 8

      Mr. Tisius was denied effective assistance of counsel when trial counsel
      failed to present evidence that Mr. Tisius was under the substantial
      domination of Roy Vance when the offense was planned and committed.

      A part of resentencing counsel’s mitigation theory was that Mr. Tisius was under

the influence of his older co-defendant Roy Vance when the offense was committed.

PCR 2 Tr. p. 348; Trial 2 Tr. pp. 1199-1201. Yet, trial counsel failed to investigate and

present substantial evidence supporting that theory. In addition, trial counsel failed to

object to the prosecutor’s argument that the decision to kill the victims was Mr. Tisius’

alone. This contention was inconsistent with the state’s prosecution of Vance on

murder charges. Had trial counsel used this evidence, and made proper objections,

there is a reasonable probability of a different outcome at the resentencing.

      At trial, the state presented the testimony of Thomas Antle. While Mr. Antle

was cross-examined about Vance’s influence over Mr. Tisius, he could have provided

additional information. For example, Mr. Antle has described Vance as “glued to Mike

[Tisius].” He mentioned that Vance had bragged about recent escape attempts. He

described Vance’s behavior toward Mr. Tisius as “grooming.” This evidence, combined

with the additional testimony described below, would have given the jury a far clearer

picture of the extent of Vance’s influence over Mr. Tisius. Resentencing counsel did not

interview Mr. Antle.

      James Foote, another inmate in the Randolph County Jail at the time when Mr.

Tisius and Vance were there before the offense, could have been called as a defense

witness. Mr. Foote remembered Vance telling Mr. Tisius the two of them “were going to

Mexico and live large.” Mr. Foote heard Vance tell Mr. Tisius how great Mexico was

                                         105
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 111 of 228
going to be: that they would have money and drinks, and would live it up. From Mr.

Foote’s observations of Mr. Tisius, the offense was not something Mr. Tisius would

have done absent Vance’s influence.

      Mr. Foote was interviewed by Mr. Tisius’ first post-conviction counsel, and

provided a deposition which was used in the post-conviction proceedings. But despite

having actual possession of this evidence, counsel at the second trial did not interview

him or call him as a witness.

      Derek S. Freese could also have been called as a witness. Mr. Freese was an

inmate at the Macon County, Missouri, jail when Vance attempted to escape from the

jail. He was also present at the Randolph County Jail at the time of the offense. He

remembered that Vance had a “subtle influence” over younger inmates. Mr. Freese,

who has an extensive prison record, is well-versed in prison culture, and could have

informed the jury about the type of relationships that develop between older inmates

and younger, less sophisticated ones. Mr. Freese was never interviewed by anyone

representing Mr. Tisius. However, his identity was available to the defense team via

discovery.

      Trial counsel could also have called Richard Lockett as a witness. Mr. Lockett

knew Vance for several years and also met Mr. Tisius briefly before the offense. He

could have told the jury that Mr. Tisius “thought the world of Roy” and that Mr. Tisius

was manipulated. Mr. Lockett’s identity could have been discovered by counsel had

they reviewed Vance’s prior conviction records, since he and Vance had been co-

defendants. However, no one involved in Mr. Tisius’ defense ever interviewed him.



                                         106
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 112 of 228
      Trial counsel could also have presented Gerardo Arteaga’s testimony. Mr.

Arteaga has recently been interviewed about his experience with Mr. Tisius. Mr.

Arteaga hired Mr. Tisius to work for him at Dairy Queen in Moberly. Mr. Tisius was a

good employee. Mr. Arteaga allowed Mr. Tisius to stay with him at his home. Mr.

Tisius occasionally cared for Mr. Arteaga’s baby. By the time of the offense, Mr.

Arteaga was in the Randolph County jail at the same time Mr. Tisius was incarcerated

there. Mr. Arteaga observed, “Roy programmed Mike . . . Roy was very organized . . .

Roy already had him – there wasn’t nothing I could do.” Mr. Arteaga, whose name was

readily available, was never interviewed by any member of the defense team. He

remembers Mr. Tisius fondly and would have been willing to help.

      Counsel could have questioned Ms. Bulington much more effectively about

Vance’s domination of Mr. Tisius. Resentencing counsel did not interview Ms.

Bulington even though they knew she had spent the week before the crime exclusively

with Mr. Tisius. When recently interviewed Ms. Bulington said, “I’ve never felt like I’ve

had an opportunity to share what I observed in terms of how Roy affected Michael –

how totally brainwashed he was. I had never seen anything like it.” App Exh 11. p. 9.

In that vein, Ms. Bulington could have testified as follows:

      Roy manipulated and shoehorned himself in with a person:

      I, too, was vulnerable like Michael Tisius. Roy got me to trust him,
      share my secrets with him. He got me to open up and tell him
      about my marriage and about Tony. Then he used my weaknesses
      against me. Whatever had hurt me in the past – he became the
      opposite. Roy learned where I was weak and he got in there. He
      gave me exactly what I was looking for. He treated me like an
      equal. He knew how bad the physical abuse in my past
      relationship hurt me. He promised he would never put his hands
      on me. He was a very good manipulator.

                                         107
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 113 of 228
App Exh 11. pp. 2-3.

      Roy used those same tactics and got into Mr. Tisius’ head:

      It was clear from the moment I met Michael that Roy had gotten
      into that kid’s head. Michael was only 19 years old when the crime
      happened. Mike was childlike. Even for his age he wasn’t mature.
      Roy manipulated Michael. He knew that Michael was looking for
      love. He knew Michael was looking for a father figure. Roy got to
      know Michael and then brainwashed him. Roy got the kid to open
      up and he became what Mike needed. The way Mike talked about
      Roy– he idolized him. The same way a kid would with their dad.
      I’ve had time now to reflect on everything that happened. Roy was
      smart. He didn’t pick Michael by accident. He chose him because
      he was easy to manipulate. It was Roy’s goal to get into that kid’s
      head.

App Exh 11. p. 6.

      Mr. Tisius idolized Roy and parroted his language:

      [He was] always talking about Roy – how good Roy was to him, how
      Roy would do anything for him. He was a kid. He just rambled on.
      I just let him talk. He seemed misguided, lost. Just as soon as I
      picked Mike up he started talking about the plan to get Roy out.
      Mike used phrases and made statements that I had heard Roy
      say. Mike used the terms ‘bunk and junk’ and ‘play hero’. Those
      were terms Roy had said to me over and over again… Mike
      idolizing Roy. Mike went on and on about how Roy was good to
      him and had been there when he was down or needed something.


App Exh 11. pp. 6-7.

      There was a difference in how Roy and Mr. Tisius, burdened by youth and

immaturity, viewed their “relationship”:

      Mike’s face used to light up when he was able to talk to Roy. It
      made him happy. He was uplifted. Mike said that once we were
      able to get Roy out of jail he would have his friend with him. Mike
      told me he missed Roy and couldn’t wait for him to get out. Mike
      was constantly talking about Roy. Every day it was ‘I can’t wait
      to see him.’ Roy had talked about all of us going to Mexico. Michael
      talked about that too. The way Mike talked about Roy was very
      different than the way Roy talked about him.

                                           108
     Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 114 of 228
App Exh 11. p. 7. It was not just Roy, though: “Mike was the type of kid that was

looking for acceptance. The way he acted around other people – he was someone who

wanted to be liked.” Id. App Exh 11. p. 8. Ms. Bulington could have provided yet

another example of Roy’s manipulation. See App Exh 11. p. 7. (“Roy’s relationship with

Karl Bartholomew was also all about manipulation.”)

      Ms. Bulington would have presented critical post-crime evidence of remorse and

of a lack of true deliberative process. She would have testified that Mr. Tisius’ state of

mind and his immediate response to the crime was: “Mike was rubbing his face. He said,

‘Oh my god, what did I do? What just happened?’” App Exh 11. p. 9.

      Ms. Bulington asserts that: “[h]ad I been asked I about the information

contained in this declaration by any of the lawyers working on Michael Tisius’ behalf in

the past I would have shared what I know. Had I been asked I would have been willing

to testify on his behalf.” App Exh 11. p. 9-10.

      Resentencing counsel could also have presented evidence that on August 9, 2000,

Vance was convicted of attempting to escape from the Macon County Jail. (This was

the event that resulted in his transfer to the Randolph County Jail.) The attempt

involved removing mortar from a brick wall. Vance confessed, entered a guilty plea,

and was sentenced to two five-year concurrent sentences for attempting to escape and

property damage to the jail. In addition, counsel could have learned from Vance’s

criminal history that just over six months before the incident in question, Vance stole

heavy equipment from his former employer Foundation Recovery Services and coaxed a

younger and vulnerable acquaintance, Richard Lockett, to assist him with the heist

under false pretenses. Vance deceived Mr. Lockett by insisting the equipment was his
                                          109
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 115 of 228
and then left him with the stolen property once he feared he was likely to be

apprehended.

      The records of this conviction were public and were available to resentencing

counsel at the time of Mr. Tisius’ first trial and jury resentencing. Apparently, neither

resentencing nor post-conviction counsel ever obtained these records.

      Resentencing counsel could also have presented expert evidence concerning Mr.

Tisius’ susceptibility to the influence, or “grooming,” by Vance. Dr. Woods, who recently

evaluated Mr. Tisius, has diagnosed him with dependent personality disorder based on

his clinical interview and on personality testing. He states,

      Mr. Tisius exhibits extreme vulnerability and suggestibility. Both are
      corroborated by his social history and personality testing. Mr. Tisius’
      cognitive impairments, difficulty with understanding complex language,
      poor executive functioning, “getting stuck” mentally, and executive
      function deficits lead to a vulnerability to rely upon others. This is
      exacerbated by his complex trauma history, where no one helped him
      develop coping mechanisms as a child and undermined his independence.
      Mr. Tisius has an increased vulnerability to being groomed, which was
      observed throughout his life. It is evident in his relationship with his
      mother, who used him as a pawn for her own personal gain, and his
      brother, who used him to engage in criminal behaviors for his brother’s
      profit. Grooming is the linchpin behavior in the offenses for which he is
      currently sentenced to death. As noted by the MMPI-2, “individuals with
      passive, unasserting lifestyle are often unable to assert themselves
      appropriately and are frequently taken advantage of by others.” (MMPI-2,
      10/11/2012).

App Exh 05. p. 28.

      Had Mr. Tisius been properly evaluated prior to trial by a clinician with full

information about his history, this compelling testimony would have been readily

available to trial counsel to help explain Mr. Tisius’ behavior at the time of the crime.

      Missouri includes as a statutory mitigating circumstance “[w]hether the

defendant acted under extreme duress or under substantial domination of another
                                         110
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 116 of 228
     person.” Mr. Tisius’ jury was instructed as to this mitigating circumstance. Trial 2 LF

     Vol. 2 p. 163. In closing argument, the state highlighted Mr. Tisius’ reference to Vance

     as “My boy Roy,” and argued there was no domination because Mr. Tisius could have

     decided not to commit the offense. Trial 2 Tr. p. 1215. The omitted evidence would have

     rebutted the state’s contention.

           Moreover, resentencing counsel should have objected to this argument on the

     ground that it was inconsistent with the state’s prosecution of Vance for murder.

     Bankhead v. State, 182 S.W. 3d 253 (Mo. App. 2006); Smith v. Groose, 205 F. 3d 1045,

     1049 (8th Cir. 2000).Had resentencing counsel properly presented their theory that Mr.

     Tisius was under the substantial domination of Vance, there is a reasonable probability

     of a different outcome. This issue has not been raised in state court. This failure

     occurred because of the ineffective assistance of Mr. Tisius’ post-conviction counsel.

     Should the state assert that this ground is not available for review, Mr. Tisius will

     argue that under Martinez v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and

     present this ground for relief in this Court. 12 The writ must issue, and Mr. Tisius is

     entitled to a new sentencing hearing.




12As of the filing of this petition, Mr. Tisius is unaware of any Missouri remedy that will not permit him to
exhaust this ground for relief, or the other grounds in this petition, which are available under Martinez if
the state asserts a procedural defense. Should the Missouri Supreme Court later authorize such a remedy,
Mr. Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise
these grounds there.
                                                     111
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 117 of 228
                           Habeas Ground for Relief No. 9

      The trial court erred in allowing the improper cross-examination of the
      defense expert, psychologist Dr. Shirley Taylor, over objection in violation
      of Mr. Tisius’ rights to due process, trial by a fair and impartial jury, and
      freedom from cruel and unusual punishment, as guaranteed by the Fifth,
      Sixth, Eighth, and Fourteenth Amendments.

      When he cross-examined Dr. Taylor, the prosecutor referred to irrelevant

hearsay and prejudicial information, without laying a foundation. Specifically, the

prosecutor improperly asked on cross-examination about: a) a study, without

demonstrating that it was an authoritative scientific text, and misstated that the

“study demonstrated 100 percent error rate in [the psychological] profession;” b) the

prosecutor asked about hearsay facts contained in a book entitled A Child Called “It,”

an autobiography by David Pelzer, without demonstrating that the book was an

authoritative scientific text; and c) the prosecutor told the jury that Mr. Tisius “did not

plead guilty” (where Mr. Tisius offered to plead to life without parole and wanted to

plead guilty).

      Mr. Tisius suffered a substantial injurious effect because the prosecutor’s

statements unfairly prejudiced the jury’s consideration of the mitigation evidence and

misled the jury. During the state’s cross-examination of Dr. Taylor, the prosecutor

asked her if she had heard of the “Rosenhan study,” and she testified that she had not.

Trial 2 Tr. pp. 1129-30. Over defense counsel’s objection, the prosecutor cross-examined

Dr. Taylor about the study and stated that the study “demonstrated 100 percent error

rate in your profession.” Id. pp. 1129-30. Also, over defense counsel’s objections, the

prosecutor questioned Dr. Taylor about the content of an autobiography by David

Pelzer, A Child Called “It.” Id. pp. 1154-8. Over defense counsel’s objection, the

                                          112
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 118 of 228
prosecutor also cross-examined Dr. Taylor about the fact that Mr. Tisius did not plead

guilty to the crimes. Id. pp. 1140-1.

      Thus, the state successfully engaged in three improper lines of attack in cross-

examining defense expert Dr. Shirley Taylor. Mr. Tisius will discuss each in turn.

      During the prosecutor’s cross-examination of the defense expert, Dr. Shirley

Taylor, the following occurred:

                 Q. [I]s there a test you can give me to figure out what my
                 problems are?

                 A. Yes. It would probably be the Milan Clinical Multiaxial
                 Inventory or the Personality Assessment Inventory . . . if you
                 answered it truthfully.

                 Q. Bingo. You are relying on me to self-report truthfully . . . ?

                 A. Yes.

                 Q. . . . even then, there is some error rate in your profession?

                 A. . . . yes.

                 Q. . . . are you familiar with the Rosenhan study?

                 A. The Rosenhan study? Never heard of it.

                 Q. The Rosenhan study, let me help you. It was a study where
                 thirty people that were completely normal were asked to go to
                 various doctors –

                 MR. MCBRIDE: Judge, I’m going to object to the relevance of
                 this line of questioning.

                 MR. ZOELLNER: Judge, I’m asking her if she’s familiar with it.
                 She’s an expert.

                 THE COURT: It’s cross-examination. The objection will be
                 overruled.

                 Q. The Rosenhan study, thirty people, as part of a study at a
                 psychological department, were asked to . . . report to doctors
                                          113
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 119 of 228
                  about various problems they were having. All of those thirty
                  people came back with diagnoses. All of those were wrong. It
                  was a study that demonstrated 100 percent error rate in your
                  profession. You’re not familiar with that study?

                  A. Well, I am familiar with that. I didn’t know what it was
                  called.

                  Q. . . . So you are familiar with that study?

                  A. I’m familiar that there have been a number of studies like
                  that, and that just shows you that we can all be fooled.

Trial 2 Tr. pp. 1129-1130.

      The Rosenhan study was an experiment conducted in 1973 in which eight sane

persons applied for admission to twelve different mental hospitals. Rosenhan, “On

Being Sane in Insane Places,” Science Vol. 179 (Jan. 1973), 250-8; 13 Santa Clara

L.Rev. 379. After calling for an appointment, the malingerers arrived at the

appointment falsely complaining of hearing voices. Id. Immediately upon admission

into the psychiatric ward, the malingerers ceased simulating any abnormal symptoms.

Id. However, the malingerers were never identified as malingerers. Id. All were

admitted, except in one case, with a diagnosis of schizophrenia, and those malingerers

were discharged with a diagnosis of schizophrenia in remission. Id. Rosenhan

concluded that “we cannot distinguish the sane from the insane in psychiatric

hospitals.” Id.

      During the state’s cross-examination of Dr. Taylor, the following also took place:

                  Q. [T]here have been occasions, some of those good kids from
                  those good environments grow up to commit murder, don’t
                  they?

                  A. Yes.

                  Q. And some kids that have it just like Michael, even worse,
                                           114
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 120 of 228
         can grow up to be productive members of society, correct?

         A. Yes.

         Q. Are you familiar, ever heard of A Child Called “It”?

         A. Yes.

         Q. David Pelz [sic] is a child called “It,” isn’t he?

         A. Yes.

         ...

         MR. MCBRIDE: Objection. Relevance, Your Honor.

         …

         MR. ZOELLNER: . . . Dave Pelz [sic] is an author. He came
         from deplorable circumstances . . . [and] became a hero.
         This defense has been about explaining this behavior. They
         can call it explaining, but what they are trying to do is say,
         You grow up bad, this is what happens to you. I want to give
         another concrete example that this woman is familiar with
         as an expert to show that you can have it bad and you can
         still make something of your life. I believe through this
         entire defense they’ve opened up this line of questioning.

         MR. MCBRIDE: Well, I disagree. I object to the relevance of the use of
         a book from this author . . . I believe that, yes, we’ve talked about his
         life because that’s what we’re supposed to talk about here today, but
         then to bring in an outside resource like that from an author I just
         think is irrelevant and immaterial and should be excluded.

         MR. ZOELLNER: . . . she’s an expert witness. . . When you
         call a witness, I get to cross-examine them. I get to test
         their theories and knowledge.

         THE COURT: I’m going to overrule the objection.

         Q. Ma’am, I believe I’d asked you if you are familiar with
         David Pelz’s [sic] A Child Called “It”?

         A. Yes.

         Q. . . . it’s a book he wrote about his life?
                                   115
Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 121 of 228
         A. Right.

         Q. . . . I’m going to ask you a question at the end of this. “A
         Child Called ‘It’ is the unforgettable account of one of the
         most severe child abuse cases in California history. It is the
         story of David Pelzer . . . who was brutally beaten and
         starved by his emotionally unstable, alcoholic mother, a
         mother who played torturous, unpredictable games, games
         that left him nearly dead. He had to learn how to play his
         mother’s games in order to survive because she no longer
         considered him a son, but a slave; and not longer a boy, but
         an ‘it.’ Dave’s bed was an old army cot in the base--”

         MR. MCBRIDE: Judge, I believe we’ve –

         THE COURT: I’m going to sustain the objection . . . Ask a
         question, Mr. Zoellner.

         [BY MR. ZOELLNER:]

         Q. Are you familiar with. . . Dave Pelzer’s background?

         A. Yes.

         Q. . . . would you agree it was much, much worse than what
         you know about Mr. Tisius’ background?

         A. I don’t know if it was worse. . . .

         Q. How many people has Dave Pelzer killed?

         A. None yet that I know of.

         Q. . . . Do you remember what became of Dave Pelzer?

         A. He became an author.

         Q. He became a captain in the United States Air Force, played
         major roles in Just Cause, Desert Storm and Desert Shield. . .
         Does that help to refresh your memory?

         A. Uh-huh.

         Q. While serving in the Air Force, he worked . . . with youth at
         risk programs throughout the State of California. Do you
                                   116
Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 122 of 228
                remember that now?

                A. Yes.

                Q. He---

                MR. MCBRIDE: Again, Your Honor, I’m going to object to this
                questioning.

                THE COURT: Let’s get to it, Mr. Zoellner. [BY MR.

                ZOELLNER:]

                Q. . . . Dave Pelzer grew up to be the type of guy every one of us
                should want to be despite a horrible childhood?

                A. Yes.

                Q. And he did it through hard work and determination.

                A. Yes.

Trial 2 Tr. pp. 1154-1158.

       During the state’s cross-examination of Dr. Taylor, also included an exchange

regarding Mr. Tisius not pleading guilty:

                Q. . . . When you were first hired, the issues confronting this man
                was whether he was going to be found guilty of murder and, if so,
                the punishment?

                A. He didn’t care if he was found guilty of murder. He knew he
                was guilty of murder.

                Q. Okay. That may be.

                A. Yes.

                Q. But did he plead guilty? No. Right? He didn’t plead guilty.

                …

                MR. MCBRIDE: I’m going to object [to] relevance. . . He was
                never offered that chance to plead guilty, and I think that’s
                improper and highly prejudicial to bring forth . . .
                                        117
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 123 of 228
                MR. ZOELLNER: He can plead guilty on his own volition,
                Judge, at any time.

                THE COURT: . . . the question was whether or not he had a
                motivation to lie, and your witness didn’t answer . . . and that
                prompted the additional questions . . . I don’t want to get too far
                into this . . . I’m overruling the objection with the understanding
                that I’m going to hear a different question now.

Id. pp. 1140-1141.

      Each of the three topics is an erroneous basis for cross-examination.

      Relevant evidence tends to prove a fact in issue or corroborates other relevant

evidence that bears on a principal issue in the case. Even if evidence is relevant, it

should be excluded if the prejudicial effect on the jury is wholly disproportionate to its

probative value, or if the prejudicial effect of the evidence outweighs the considerations

that make the evidence useful to prove an issue in the case.

      In Missouri, relevance is composed of two facets. State v. Freeman, 269 S.W.3d

422, 427 (Mo. banc 2008). Logical relevance refers to the tendency “to make the

existence of a material fact more or less probable.” Id.; State v. Winfrey, 337 S.W.3d 1

(Mo. banc 2011). Legal relevance refers to the weighing of the evidence’s probative

value against the dangers to the opposing party of “unfair prejudice, confusion of the

issues, misleading the jury, undue delay, waste of time, or cumulativeness.” Freeman,

269 S.W.3d at 427 (quoting State v. Anderson, 76 S.W.3d 275, 276 (Mo. banc 2002)).

      The Rosenhan study had no logical relevance to the case, because it did not tend

to prove or disprove any fact in issue. The Rosenhan study was conducted in 1973—28

years before Dr. Taylor initially evaluated Mr. Tisius in 2001 and 37 years before Dr.

Taylor testified at the 2010 resentencing. Rosenhan. The prosecutor told the jury that

                                          118
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 124 of 228
the study involved “thirty people . . . [who] were asked to . . . report to doctors about

various problems they were having. All of those thirty people came back with

diagnoses. All of those were wrong. It was a study that demonstrated a 100 percent

error rate in your profession.” Trial 2 Tr. p. 1130. However, the study consisted of eight

persons, instructed to deceive the care-givers, and examined diagnoses and treatment

that those faking-patients received from mental hospitals. The Rosenhan study may

have cast doubt on the practices within mental institutions in 1973, but it had no

logical relevance to Mr. Tisius’ case 30 years later.

      Assuming arguendo that the Rosenhan study had some legitimate tendency to

impeach the credibility or findings of the defense psychological experts, any limited

probative value was outweighed by its unfair prejudicial impact. The prosecutor’s

cross-examination regarding the Rosenhan study was prejudicial, because the

prosecutor made untrue assertions regarding the study that misled the jury. Trial 2 Tr.

pp. 1130. The Rosenhan study did not involve 30 people, only eight people who went to

mental hospitals and falsely reported hearing voices. Rosenhan, at 250-8. The study

was of 12 mental institutions in 1973 in a clinical setting, and was not any reliable

demonstration of a “100 percent error rate” in the psychological profession in a forensic

setting in 2010.

      Similarly, A Child Called “It” is an autobiographical account of abuse that Mr.

Pelzer suffered as a child. It is a single, anecdotal hearsay account that bears no

relevance to Mr. Tisius’ childhood or how Mr. Tisius’ childhood issues affected him. The

book was published for profit and therefore was neither a peer-reviewed nor a scientific

text. It simply was not subject to the level of scrutiny required to allow on cross-


                                          119
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 125 of 228
examination.

      Even assuming that David Pelzer’s childhood and adult accomplishments were

somehow relevant to Mr. Tisius’ experiences and life leading up to the crimes, the

prejudicial impact of this evidence outweighed any probative value. The jury heard

that David Pelzer was able to overcome severe abuse through determination. However,

this information was cherry-picked from Mr. Pelzer’s self-account of his own history

and accomplishments. Certain important factors are unknown (i.e., it is not known

whether Mr. Pelzer had other support systems in his life that enabled him to become a

hero, when the abuse began, if he had a positive male role model, if he also suffered

from mental illness), and asking the jury to compare Mr. Tisius to the “hero,” David

Pelzer, unfairly prejudiced the mitigation case and added confusion to the jury’s

assessment of the mitigation evidence. The jury was to consider Mr. Tisius’ life, not

compare it to the life of a hero as depicted in an autobiography, in determining what

weight to give the childhood abuse, neglect, and mental health issues suffered by Mr.

Tisius.

      In addition, the Rosenhan Study and A Child Called “It” were not demonstrated

to be authoritative scientific texts. In Missouri, scientific texts can be used in the

examination of an expert witness only if they are authoritative. State v. Love, 963

S.W.2d 236, 245 (Mo. App., W.D. 1997) (citing Grippe v. Momtazee, 705 S.W.2d 551,

556 (Mo. App., E.D. 1986)). There must be evidence that the text is generally accepted

and accredited in the profession; the witness’s mere familiarity with the text is not

sufficient. Id. Particularly with regard to articles in journals, there must be a showing

that the article is generally accepted and accredited because articles do not carry the

                                          120
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 126 of 228
same level of reliability as a standard text. Id.

      In Love, the defendant argued that the trial court plainly erred in allowing the

state to cross-examine a defense expert by reading portions of a journal article that

criticized her work. Id. at 246. The defendant asserted that there was no foundation for

the impeachment because no witness adopted the letter as being authoritative and the

letter was hearsay. Id. The court held that it was improper for the state to try to

impeach the expert’s credibility with text that was not first shown to be authoritative.

Id. However, the court did not find that manifest injustice had occurred because the

defense had brought out the issue on direct examination. Id.

      Here, the prosecutor used the Rosenhan study and A Child Called “It” to

question Dr. Taylor’s findings that the abuse, neglect, and depression Mr. Tisius

suffered as a child affected his actions as a teen. Specifically, the prosecutor used the

book to argue that child abuse and neglect can be overcome by will and determination;

Mr. Tisius’ childhood did not matter. Trial 2 Tr. pp. 1154-8, 1186. The prosecutor used

the Rosenhan study to argue that it demonstrated a 100% error rate in the diagnoses of

psychologists. Id. p. 113. These were attacks on Dr. Taylor’s credibility and findings.

Yet, the memoir by David Pelzer of his childhood and the Rosenhan study were not

demonstrated to be authoritative.

      While Dr. Taylor was familiar with the book and studies similar to the Rosenhan

study, that familiarity did not demonstrate that either was authoritative. Mere

familiarity of a witness with a publication or periodical does not render it

authoritative. Rather, there must be some evidence of general acceptance and

accreditation of the text or the treatise within the profession. An article or treatise is

                                          121
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 127 of 228
     not self-declaratory as being authoritative and, therefore, it should not be

     indiscriminately used. Otherwise, court proceedings could become the ken of wikipedia

     entries.

           The underlying reason for the restricted use of scientific articles applies to the

     prosecutor’s use of the Rosenhan study and A Child Called “It.” The underlying reason

     for the restricted use of scientific periodicals is that articles published in periodicals

     and journals are not vested with the same trustworthiness and reliability as standard

     texts used in the practice of teaching various professions. Many published articles

     relate to experimentation and speculation based upon preliminary studies, intended to

     invoke comment and criticism. Stated another way, they are not subjected to robust

     peer review.

           The Rosenhan study and A Child Called “It” were not demonstrated to possess

     trustworthiness and reliability. Thus, it was improper for the state to try to impeach

     Dr. Taylor’s credibility and findings with a study and an autobiography that were not

     first shown to be authoritative. The prosecutor had a responsibility to use the proper

     procedure to cross-examine from written material.

           It was also not relevant to any issue in the case that Mr. Tisius did not plead

     guilty. 13 The purpose of this trial was to determine whether Mr. Tisius should receive

     either an LWOP or death sentence. This trial was not an inquiry into whether or not

     defendant had at an earlier time pleaded guilty. See State v. Hoopes, 534 S.W.2d 26, 37

     (Mo. banc 1976) (court held that the prosecutor improperly cross- examined the


13Evidence of plea negotiations or related to guilty pleas is not admissible in any criminal proceeding
against the person who made the plea or offer. Missouri Supreme Court Rule 24.02. The use in trial of a
withdrawn guilty plea and statements made in connection with it constitutes reversible error. State v.
Danneman, 708 S.W.2d 741 (Mo. App., E.D. 1986).
                                                   122
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 128 of 228
defendant about his confession made as part of an agreement later withdrawn by the

state. “This trial was not an inquiry into whether defendant had agreed at some earlier

date to plead guilty . . .”). Mr. Tisius should not be penalized with death for exercising

his constitutional rights. See United States v. Jackson, 390 U.S. 570 (1967).

       In addition, the prosecutor’s statement that “Michael did not plead guilty” was

also misleading, especially in light of other evidence and argument presented by the

state that Mr. Tisius was not remorseful. Trial 2 Tr. pp. 898-900, 906-10, 1140. The

jury would necessarily believe from this statement that Mr. Tisius had the opportunity

to plead guilty but did not, in spite of the fact that he was guilty. Id. p. 1140. In truth,

Mr. Tisius had from the beginning of his case sought to plead guilty in exchange for

LWOP. PCR 2 Tr. pp. 662-3. Mr. Tisius wanted to plead guilty, but the state refused.

Id. pp. 664-5. As such, it was misleading for the prosecutor to tell the jury that Mr.

Tisius did not plead guilty. Id. p. 1140; Napue v. Illinois, 360 U.S. 264 (1959).

       Mr. Tisius was prejudiced.

       The trial court’s rulings permitted impermissible cross-examination that

unfairly prejudiced the jury’s consideration of the mitigation evidence. This resulted in

manifest injustice. Mr. Tisius’ mitigation case revealed, but was not limited to, a

history of parental neglect, a lack of parental nurturing, long-standing depression,

horrible physical and continuous beatings, and post-traumatic stress disorder in the

time period leading up to the crime. Trial 2 Tr. pp. 952, 955-7, 960-2, 989, 992, 994,

1023, 1067, 1077, 1115, PCR 2 Tr. pp. 235-6, 246, 251-2, 270. Additionally, one of the

statutory mitigators submitted and argued to the jury was that at the time of the

crimes, Mr. Tisius acted under substantial domination of another person. Trial 2 LF

                                           123
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 129 of 228
187, 195. A critical mitigation component was Mr. Tisius’ susceptibility, due to beatings

by his older brother, rejection by his father, and his mental health issues, to the

influence and domination of the older Vance, who manipulated Mr. Tisius into

engaging in an ill-fated escape plan that would only benefit Roy. Another part of the

mitigation evidence included that Mr. Tisius was remorseful, had matured since the

crimes, which occurred when he was 19, and had sought spiritual guidance and prayed

for the victims. Trial 2 Tr. pp. 848-9, 1078-81, 1118-9.

      The prosecutor’s cross-examination, including that the Rosenhan study showed a

“100 percent error rate” in the psychological profession, asking the jury to compare Mr.

Tisius to a hero, and informing the jury that Mr. Tisius did not plead guilty – misled

the jury, confused the jury’s assessment of the mitigation evidence, and unfairly

prejudiced the defense case for LWOP. The jury was thereby told that the diagnoses

given to Mr. Tisius were unreliable, Mr. Tisius was capable of overcoming his childhood

issues through determination, and Mr. Tisius chose not to plead guilty. Because the

credibility of the defense case was undermined by the prosecutor’s untrue and

misleading assertions, the improper cross-examination created a substantial and

injurious effect violating Mr. Tisius’ rights.

      In the capital context, the need for reliable sentencing is paramount. The Eighth

Amendment “requires provision of ‘accurate sentencing information [as] an

indispensable prerequisite to a reasoned determination of whether a defendant shall

live or die.’” Simmons v. South Carolina, 512 U.S. 154, 172 (1994) (Souter and Stevens,

J.J., concurring) (quoting Gregg v. Georgia, 428 U.S. 153, 190 (1976)). “Because the

death penalty is unique ‘in both its severity and its finality,’ . . . we have recognized an

                                          124
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 130 of 228
acute need for reliability in capital sentencing proceedings.”Monge v. California, 524

U.S. at 732. The “qualitative difference between death and other penalties calls for a

greater degree of reliability when the death sentence is imposed.” Lockett v. Ohio, 438

U.S. 586, 604 (1978). Mr. Tisius respectfully requests that this Court reverse his

sentences of death and remand the case for a new penalty phase.

      The state court’s treatment of Mr. Tisius’ claim is contrary to and/or an

unreasonable application of the clearly established Supreme Court law of Strickland.

See 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the

evidence presented in state court, under 28 U.S.C. § 2254(d)(2). Mr. Tisius requests the

opportunity to challenge any factual findings under 28U.S.C. § 2254(e)(1). Thus, this

Court should reverse Mr. Tisius’ conviction and remand for a new trial.




                                         125
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 131 of 228
                           Habeas Ground for Relief No. 10

       Counsel’s failure to object to the prosecution’s closing arguments urging
       that (1) the jury had an obligation to sentence Mr. Tisius to death to
       protect the law enforcement community from Mr. Tisius; (2) death was
       appropriate because that was what the victims’ families desired and (3)
       Mr. Tisius did not have the right to ask for mercy violated Mr. Tisius’
       constitutional rights to effective assistance of counsel, due process, and
       freedom from cruel and unusual punishment.

       The pervasive improper arguments in Mr. Tisius’ case resulted in a sentencing

decision that was the result of passion and prejudice, rather than the reasoned decision

required by the Eighth Amendment. Gardner v. Florida, 430 U.S. 349, 358 (1977).

Resentencing counsel’s failure to object to these arguments violated Mr. Tisius’

constitutional rights to effective assistance of counsel, due process, and freedom from

cruel and unusual punishment.

       The failure to object to improper prosecutorial argument constitutes deficient

performance under Strickland. See, e.g., Baer v. Neal, 879 F.3d 769, 785 (7th Cir.

2018). Regarding prejudice, courts must remand for a new trial when the prosecutor’s

conduct in the context of the trial was “‘so inflammatory and prejudicial to the

defendant . . . as to deprive him of a fair trial . . . .’” United States v. Chaimson, 760

F.2d 798, 809 (7th Cir. 1985) (quoting United States v. Zylstra, 713 F.2d 1332, 1339

(7th Cir. 1983)). As in all ineffective of assistance of counsel cases, a petitioner need

only demonstrate “that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Strickland, 466 U.S. at 694.




                                           126
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 132 of 228
      Improper arguments concerning law enforcement protection

      The prosecutor argued that because Mr. Tisius was the type of person who would

plan and commit such a crime, the jury had a duty to stop him before he did it again in

prison. For example, the state argued as follows:

      And more importantly than that, he might not have had a prior criminal
      history, but even though he’s in the Department of Corrections for at least
      the rest of his life, what is he doing? He’s committing more crimes. He has
      a boot shank. He’s got a boot shank. Because, you know what he knows?
      There is nothing worse we can do to him. He got five years for that, and
      they just ran it concurrent with his life sentence. Every crime he commits
      from this day forward as long as he’s alive is a freebie. It’s a freebie.

      He’s going to be -- continue to be a danger to our society, and we have an
      obligation. As representatives of our state, we all have an obligation to
      protect those jailers in those Departments of Correction, those staff
      members, those doctors, those nurses. And you know what? The Roy
      Vances of the world that are in those prisons we have to protect from
      murderers like him.

      Ladies and gentlemen, if he killed twice to try and get a friend out, do you
      think if he’s given the opportunity he would kill again to get himself out?

Trial 2 Tr. p. 1189-90.

      The prosecutor closed his argument on this note:

      Ladies and gentlemen, Friday at some point in time I stood in front of you
      and after laying all these rules out, after laying them all out for you, what
      you were going to have to do, I couldn’t tell you all the facts back then, but
      each and every one of you told me, you said to me, If you have the goods in
      the appropriate case, I will consider giving realistic, meaningful
      consideration to imposing a sentence of death.

      Every single one of you said you could do that. We’re here. And, ladies and
      gentlemen, on behalf of the entire state of Missouri that you represent,
      I’m asking you to do that. Okay?

      But even -- I have another request though. I’m asking you on behalf of
      the entire law enforcement community, I’m asking you to protect us,
      protect them from people like Michael Tisius. There is three categories of
      people in this world. There’s the wolves. Michael Tisius is a wolf. What
      does the wolf do? He stays around the edges of the flock, and when the
                                         127
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 133 of 228
      flock runs, he picks off the slowest member. That’s what the wolf does.
      Picks off the slowest member of the sheep. The sheep are the second
      community, second group of people. That’s what wolves do; they pick off
      that slowest member. Okay?

      That third group of people in our society that isn’t a wolf, that isn’t a
      sheep, they are the law enforcement officers. They are here to protect
      those sheep, and they can’t be everywhere at every time. But if we have a
      man who is willing to kill a law enforcement officer inside a correctional
      center, what does that say about our society?

      What I’m asking you to do is justified, and, ladies and gentlemen, it’s
      necessary.

Id. pp. 1191-92 (emphasis added).

      In rebuttal, the prosecutor again asked the jury to protect the law enforcement

community:

      Maybe he will die in prison. I think our goal is to make sure he’s the only
      one that does and that no other guard, no other nurse, no other person
      that works there with him, no other inmate that’s in that facility is going
      to be vulnerable to the same type of decision-making that these two
      officers suffered from.

Id. p. 1213.

      These arguments speculated about Mr. Tisius’ propensity to commit future

criminal acts. Furthermore, they implied that the jurors would be directly responsible

or accountable for failing to stop Mr. Tisius’ future harm of another person. The state

only asked the jurors for protection. If the jurors did not provide such protection to the

law enforcement community, no one would.

      It is improper for the state to speculate about a defendant’s propensity to commit

future criminal acts. State v. Reynolds, 997 S.W.2d 528, 533 (Mo. App. 1999); State v.

Schaefer, 855 S.W.2d 504, 507 (Mo. App. 1993). After all, “[a] defendant is on trial for

the crime he is alleged to have committed in the past, not for what he might do in the

                                         128
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 134 of 228
future.” State v. Griggs, 999 S.W.2d 235, 245 (Mo. Ct. App. 1998), opinion adopted and

reinstated after retransfer (Oct. 1, 1999). This rule is “designed to preclude argument

that ‘goes beyond bounds so as to excite and inflame passion or prejudice’ toward the

defendant.” Schaefer, 855 S.W.2d at 507 (quoting State v. Kalter, 828 S.W.2d 690, 692

(Mo. App. 1992)). “It is of vital importance to the defendant and to the community that

any decision to impose the death sentence be, and appear to be, based on reason rather

than caprice or emotion.” Gardner v. Florida, 430 U.S. 349, 358 (1977).

      To be sure, Missouri courts have concluded that it “is permissible for a

prosecutor to argue the necessity for law enforcement, the duty of the jury to convict

the defendant to prevent crime and the results to society of a failure to uphold the law.”

State v. Willis, 764 S.W.2d 678, 680 (Mo. App. 1988). However, when the argument

suggests or implies that the jurors would be directly responsible or accountable for a

defendant’s future harm of another person, such argument is impermissible. State v.

Deck, 303 S.W.3d 527, 544 (Mo. 2010).

      Because these arguments speculated about Mr. Tisius’ propensity to commit

future criminal acts and implied that the jurors would be directly responsible or

accountable for failing to stop Mr. Tisius’ future harm of another person, they were

improper under federal and Missouri law. Reynolds, 997 S.W.2d at 533; Schaefer, 855

S.W.2d at 507; Deck, 303 S.W.3d at 544; see also Berger v. U.S, 295 U.S. 78, 88 (1935).

Trial counsel’s failure to object to these improper arguments constituted deficient

performance. Cf. Baer, 879 F.3d at 785.

      Improper arguments about the desire of the victims’ families

      Here, the prosecutor’s initial closing argument included the following:


                                          129
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 135 of 228
      And, you know, it’s pretty audacious to come in here now, as this
      defendant is doing, and saying, I didn’t have a dad and, boy, looked [sic]
      what happened. Do those Miller kids—do those Miller kids get to kill
      somebody because their dad, their father figure is gone? If so, Mr. Tisius,
      write down the name. Tell me who they get to kill, because I bet your
      name would be on that piece of paper.

Trial 2 Tr. pp. 1184-85. The prosecutor concluded in his rebuttal argument that death

was warranted specifically to answer the plea from the victim’s family: “It can stop

Michael Tisius from doing this again. And it is an answer to the plea from the families

of Leon and Jason and Randolph County that you do justice in this case.” Id. p. 1219

(emphasis added).

      This “plea from the families” and request from the Miller children to “get to kill”

Mr. Tisius were outside of the record. For that reason alone, they were improper.

Berger v. United States, 295 U.S. 78, 84 (1935) (explaining that prosecutorial

statements assuming prejudicial facts not in evidence are improper). The statements

also were improper because they contained purported evidence of the victim’s family

members’ characterizations and opinions about the crime, the defendant, and the

appropriate sentence for Mr. Tisius, all of which were unconstitutional under Booth

and Payne. Booth, 482 U.S. 496, 508-09 (1987); Payne, 501 U.S. 808, 830 n.2 (1991).

Trial counsel’s failure to object to these improper arguments constituted deficient

performance. Baer, 879 F.3d at 785.

      Argument that Mr. Tisius did not have the right ask for mercy

      The prosecutor’s initial closing arguing included the following appeal to

vengeance:

      Ladies and gentlemen, you can -- and I told you during voir dire a couple
      days ago, you can extend mercy for whatever reason to this man. You can
      do that. But the one thing he does not have the right to do is to ask for it.
                                         130
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 136 of 228
      He forfeited that right on June 22nd when he committed these two
      murders.

Trial 2 Tr. pp. 1176-77.

      This appeal to vengeance was improper under federal and Missouri law. Lesko v.

Lehman, 925 F.2d 1527, 1545 (3d Cir. 1991); Drake v. Kemp, 762 F.2d. Trial counsel’s

failure to object to these improper arguments constituted deficient performance. Cf.

Baer, 879 F.3d at 785.

      Prejudice

      The cumulative effect of the prosecutor’s remarks likely hampered at least one

juror’s ability to decide dispassionately whether Mr. Tisius should receive a sentence

other than death. Cf. Baer, 879 F.3d at 788-89. The purpose of the rule prohibiting

such argument is “designed to preclude argument that ‘goes beyond bounds so as to

excite and inflame passion or prejudice’ toward the defendant.” Schaefer, 855 S.W.2d at

507 (quoting State v. Kalter, 828 S.W.2d 690, 692 (Mo. App. 1992)). Given the inherent

prejudicial nature of the improper argument—a plea for the jurors to exercise their

exclusive duties to protect law enforcement outside-the-record evidence of future

uncharged conduct similar to the nature of the present crime—a reasonable probability

exists that the argument in question improperly affected the decision of at least one

juror. No evidence is more prejudicial that uncharged conduct similar to one at issue,

particularly when such evidence is coupled with the implication that the jurors are the

only ones responsible for stopping it. Thus, counsel’s deficient performance rendered

the trial fundamentally unfair.

      Moreover, the plea for death from the victims’ family members had no likely

origin other than emotion. Given that these statements were not in the record and
                                        131
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 137 of 228
therefore were assertions of personal knowledge of the prosecutor, in whom the jurors

trusted to not encourage reliance on inadmissible evidence, the pleas of the victims’

families likely carried great weight with at least one juror. Berger v. U.S., 295 U.S. 78,

88 (1935) (explaining that because the average juror trusts a prosecutor, as the

representative of an impartial sovereignty, to uphold the duty to refrain from using

improper methods calculated to secure a conviction, “assertions of personal knowledge

[of the prosecutor] are apt to carry much weight against the accused when they should

properly carry none.”); State v. Storey, 901 S.W.2d 886. 901 (Mo. banc 1995) (same).

Furthermore, the argument contending that Mr. Tisius forfeited his right to ask for

mercy provided the jury with the belief that because Mr. Tisius did not have the right

to ask for mercy, the jury had no choice but to accede to the wishes of the victims’

family members.

      Given the nature of the improper comments, a reasonable probability exists that

the prosecutor’s improper arguments caused at least one juror to improperly base his

decision on caprice or emotion rather than the evidence presented. Booth, 482 U.S. at

508-09; Berger, 295 U.S. at 88; Baer, 879 F.3d at 788-89; Lesko, 925 F.2d at 1545;

Drake, 762 F.2d at 1460. Thus, counsel’s failure to object to the improper arguments

prejudiced Mr. Tisius.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It

is also based on an unreasonable determination of the evidence presented in state

court under 28 U.S.C. § 2254(d)(2). Thus, this Court should reverse Mr. Tisius’

conviction and remand for a new trial.

                                         132
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 138 of 228
                           Habeas Ground for Relief No. 11

      Mr. Tisius was denied his constitutional rights to due process of law and
      to be free from cruel and unusual punishment due to improper jury
      instructions at the resentencing hearing.

      The jury instructions in Mr. Tisius’ case were unconstitutional in two respects.

They improperly shifted the burden of proof, and they failed to inform the jury that if

they found that mitigating evidence outweighed aggravating evidence, they were

required to impose life. The two issues are discussed in turn.

      Improper burden shifting instruction that a life sentence was required only if
      Mr. Tisius proved that mitigating evidence outweighed aggravating evidence.

      Instructions 9 and 15, given in Mr. Tisius’ resentencing, were patterned on MAI-

CR3d 313.44A and relate to the third step of Missouri’s death penalty procedure, where

the jury must weigh mitigating and aggravating circumstances. See Mo. Rev. Stat. §

565.030.4(3). The instructions stated, in pertinent part:

      [Y]ou must . . . determine whether there are facts or circumstances in
      mitigation of punishment which are sufficient to outweigh facts and
      circumstances in aggravation of punishment. . . . If each juror determines
      that there are facts or circumstances in mitigation of punishment
      sufficient to outweigh the evidence in aggravation of punishment, then
      you must return a verdict fixing defendant’s punishment at imprisonment
      for life. . . .

Trial 2 LF pp. 154, 163.

      These instructions did not require the state to prove that the aggravation

outweighed mitigation. Instead, they placed the burden on Mr. Tisius to prove that

mitigation outweighed aggravation.

      These instructions unconstitutionally shifted the burden of proof from the state

to the defense. In Ring v. Arizona, 536 U.S. 584 (2002), the Supreme Court held that


                                         133
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 139 of 228
any factors that the state must prove in order to enhance punishment are the

equivalent of separate elements and must be proven to the jury unanimously, beyond a

reasonable doubt.

      The statute and instructions violate Mills v. Maryland, 486 U.S. 367 (1988),

Lockett v. Ohio, 438 U.S. 586 (1978), Eddings v. Oklahoma, 455 U.S. 104 (1982), and the

Sixth, Eighth, and Fourteenth Amendments. By requiring that the jury unanimously

find the evidence in mitigation outweighs the evidence in aggravation, Mo. Rev. Stat. §

565.030.4(3) prevents the jury from giving meaningful consideration and effect to

mitigating evidence.

      Instructions 9 and 15 lessen the state’s burden to prove all facts required by the

statute to enhance the punishment from the default—life without parole—to death.

They prevent the jury from giving meaningful consideration and effect to mitigating

evidence.

      Kansas v. Marsh, 548 U.S. 163 (2006), makes this distinction clear. In Marsh, the

Supreme Court upheld the constitutionality of the Kansas death penalty statute that

provided for the death penalty when mitigating and aggravating factors are in

equipoise.

      The Missouri death penalty statute, however, differs from the Kansas statute

that the Supreme Court upheld in Marsh. Unlike the Kansas statute, the Missouri

statute creates a presumption in favor of the death penalty. The Missouri statute does

so by requiring jurors to unanimously find that the mitigation factors outweigh the

aggravating factors. See Mo. Rev. Stat. §565.030.4. In the Kansas statute, the Court

must impose a sentence of life without parole if the state does not prove beyond a


                                        134
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 140 of 228
reasonable doubt that the aggravating circumstances outweigh the mitigating

evidence. Marsh, 548 U.S. at 177-178. As the Supreme Court observed regarding the

Kansas statute:

       Significantly, although the defendant appropriately bears the burden of
      proffering mitigating circumstances—a burden of production—he never
      bears the burden of demonstrating that mitigating circumstances
      outweigh aggravating circumstances. Instead, the state always has the
      burden of demonstrating that mitigating evidence does not outweigh
      aggravating evidence.

Id. at 178 79. The Missouri statute permits a death sentence, even if the jurors do not

unanimously agree that the mitigation factors outweigh the aggravating factors, if: (1)

the jurors find at least one aggravating circumstance; (2) the jurors find that the

evidence in aggravation of punishment warrants the death penalty; and (3) the jurors

decide that under all of the circumstances to assess the death penalty. See Mo. Rev.

Stat. §565.030.4. Unlike the Kansas statute, the Missouri statute thus effectively

requires the defendant to prove unanimously that the mitigation outweighs the

aggravation in order to avoid death. If the jurors split on that issue, the verdict is not

life without parole; instead, the case keeps moving toward death.

      The instructions requested by the defense would have restored the constitutional

balance by requiring the jury to impose life unless they found the aggravating

circumstances outweighed the mitigators by beyond a reasonable doubt.

      Failed to inform the jury, as required by Missouri law, that if the jury
      “decide[d] that the facts or circumstances in mitigation of punishment
      outweigh the facts and circumstances in aggravation of punishment” the
      verdict must be life imprisonment.


      Under Missouri law, in a death penalty case, the jury is to be instructed that a

verdict of life imprisonment is required in three circumstances:
                                          135
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 141 of 228
      1. If the jury fails to find, unanimously, at least one of the aggravating
      circumstances presented by the state;

      2. If the jury fails to find that the facts and circumstances in aggravation
      of punishment warrant a death sentence; and,

      3. If the jury finds that the mitigating evidence outweighs the aggravating
      evidence.

MAI-CR 313.48A (as in effect at the time of the offense).

      The instructions given in Mr. Tisius’ case did not include the following required

language:

      If you unanimously decide that the facts or circumstances in mitigation of
      punishment outweigh the facts and circumstances in aggravation of
      punishment, then the defendant must be punished for the murder of
      [name of victim in this count] by imprisonment for life by the Department
      of Corrections without eligibility for probation or parole, and your
      foreperson will sign the verdict form so fixing the punishment.

Rather, the instructions as to each count said only,

      If you are unable to unanimously find the existence of at least one
      statutory aggravating circumstance beyond a reasonable doubt, as
      submitted in Instruction No. 7 or if you are unable to unanimously find
      that there are facts and circumstances in aggravation of punishment
      which warrant the imposition of a sentence of death, as submitted in
      Instruction No. 8 then your foreperson must sign the verdict form fixing
      the punishment at imprisonment for life by the Department of Corrections
      without eligibility for probation or parole. (Instructions 11, 17.)

Trial 2 LF pp. 156-57, 165-66.

      As a result, the error deprived Mr. Tisius of one of the three ways to which he

was absolutely entitled to have the jury impose death. This violated his right to greater

reliability in the death penalty process. Lockett v. Ohio, 438 U.S. 586, 602 (1978).

Moreover, the state court denied Mr. Tisius due process of law when it failed to give

him the benefit of a required defense against the death penalty. See Hicks v.

Oklahoma, 447 U.S. 343 (1980).
                                         136
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 142 of 228
      Conclusion

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Lockett and Hicks. 28

U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the evidence

presented in state court, under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue, and

Mr. Tisius is entitled to a new sentencing proceeding.




                                        137
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 143 of 228
                          Habeas Ground for Relief No. 12

      Mr. Tisius was denied effective assistance of counsel when trial counsel failed to
      offer modified jury instructions that properly set forth the federal constitutional
      requirements for a death sentence.

      Mr. Tisius’ amended post-conviction motion alleged, as Ground 8(H), that the

instructions in the penalty re-trial were defective because they:

      do not inform the jury that (a) they do not need to find the mitigation
      beyond a reasonable doubt; (b) they are not to simply count the number of
      mitigators proven by the defense and compare that number to the number
      of aggravators proven by the state; (c) they are not instructed on non-
      statutory mitigating circumstances; (d) they are not instructed that life
      without parole means the defendant will die in prison; (e) judges are not
      allowed, or do not, direct jurors to the instructions which explain things
      the jurors raise questions about in deliberation; (f) and that the
      instructions do not inform the jury that a mental disorder is a mitigating
      circumstance and they should not conclude that the defendant wilt be a
      danger in the future and the instructions should distinguish between
      defense of insanity and a menta] disease or defect as a mitigating
      circumstance in violation of the Fifth, Sixth, Eighth and Fourteenth
      Amendments to the United States Constitution. . . .

PCR 2 LF p. 77.

     In support of this ground, Mr. Tisius presented the testimony of his trial counsel

that they had no reasonable strategic reason for not presenting modified penalty phase

instructions that properly stated the constitutional requirements for the death penalty.

They failed to object because the instructions were consistent with Missouri’s approved

instructions. PCR 2 Tr. pp. 391-396, PCR 2 Ex. 102 pp. 96-103. The post-conviction

trial court misread Mr. Tisius’ as a claim of trial court error, which cannot be raised in

post-conviction proceedings, as opposed to an IAC claim. The Missouri Supreme Court

also found that if Mr. Tisius intended to claim IAC for failing to present alternative

instructions, the presentation of evidence did not cure the pleading deficiency. Tisius,

519 S.W.3d at 432.
                                         138
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 144 of 228
      Clearly what post-conviction counsel intended, and what this Court should

review, is the issue that trial counsel failed to provide the court with proper penalty

phase instructions. Making proper objections, and providing proper proposed

instructions, is clearly an element of effective assistance of trial counsel. Moreover, at

the time of Mr. Tisius’ penalty re-trial, counsel had available to them a 2012 report of

the American Bar Association recommending that Missouri’s pattern instructions be

amended to address the issues listed in the amended motion. See ABA March/April

2012 Missouri Death Penalty Assessment Report at ix, xiii, xxx- xxxii, 291-305

(available at:

americanbar.org/content/dam/aba/administrative/death_penalty_moratorium/final_

missouri_assessment_report.authcheckdam.pdf). This document was presented to the

post-conviction court as PCR 2 Ex. 81. Clearly, resentencing counsel were on notice

that the pattern jury instructions were not constitutionally adequate, and they had a

duty to present this issue to the trial court.

      Alternatively, the Missouri Supreme Court refused to consider this substantial

ground of ineffective assistance of trial counsel due to the ineffective assistance of

initial post-conviction counsel. Should the state assert that this ground is not available

for review, Mr. Tisius will argue that under Martinez v. Ryan, 566

U.S. 1 (2012), he is entitled to develop and present this ground for relief in this Court.

      The writ must issue, and Mr. Tisius is entitled to a new penalty phase

proceeding.




                                          139
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 145 of 228
                           Habeas Ground for Relief No. 13

      Resentencing counsel were ineffective for failing to move to prohibit the
      death penalty because Mr. Tisius’ mental age was less than 18.

      At the time of the offense, Mr. Tisius was 19 years old. Resentencing counsel

could have presented evidence that Mr. Tisius possessed a mental age of a young

teenager. Reasonably competent counsel would have moved to exclude death as a

potential penalty.

      Mr. Slusher was aware Mr. Tisius was 19 when the alleged acts happened. PCR

2 Ex. 102 p. 94. He acknowledged that Dr. Peterson’s prior testimony reflected that

while Mr. Tisius was 22 at the time that Dr. Peterson evaluated him that Mr. Tisius

displayed the reasoning ability of a young teenager and his cognitive ability was quite

immature. Id. pp. 94-95. Mr. Slusher also acknowledged that particular portion of Dr.

Peterson’s prior testimony was read to the resentencing jury. Id.

      Mr. Slusher noted that Dr. Peterson previously testified that Mr. Tisius was

under the substantial domination of Vance and was naive, immature, and needed a

father figure. Id. p. 95. Mr. Slusher testified there was no strategy reason for failing to

pursue a motion to prohibit death based on Mr. Tisius’ mental age being less than 18,

and no strategy reason for failing to investigate Mr. Tisius mental age being less than

18. Id. pp. 95-96.

      In Roper v. Simmons, 543 U.S. 551, 569, 574 (2005), the Court recognized the

Eighth Amendment prohibits executing juveniles for acts committed when they were

less than 18. In reaching that result, the Court identified three “general differences

between juveniles under 18 and adults,” which establish juveniles cannot with

reliability be classified among the worst offenders. Id. 569. First, there is a lack of
                                          140
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 146 of 228
maturity and an underdeveloped sense of responsibility in youth often resulting in

impetuous and ill-considered actions and decisions. Id. Second, juveniles are more

vulnerable or susceptible than adults to negative influences and outside pressures,

including peer pressure. Id. Third, the character of a juvenile is not as well formed as

an adult such that their irresponsible conduct is not as morally reprehensible as an

adult’s conduct and is not evidence of irretrievably depraved character. Id. 569-70.

Because of the diminished culpability of juveniles, the penological justifications for the

death penalty apply to them with lesser force than to adults. Id. 571.

      The same rationale that warrants not imposing death on someone whose

biological age is less than eighteen at the time of the offense applies with equal force to

someone whose mental age at the time of the offense is less than 18. See Simmons. Dr.

Peterson testified that Mr. Tisius had the reasoning ability of a young teenager with a

cognitive ability that was significantly immature. PCR 2 Ex. 102 pp. 94-95; PCR 1 Tr.

p. 260. Mr. Tisius was under the substantial domination of Vance and was naive,

immature, and needed a father figure. PCR 2 Ex. 102 p. 95; PCR 1 Tr. pp. 279-80.

Reasonably effective counsel would have moved pretrial and presented supporting

evidence to prohibit death on the grounds that Mr. Tisius’ mental age was less than 18

at the time of the offense, and if that motion was denied, then alternatively would have

requested an instruction that the jury must affirmatively find Mr. Tisius’ mental age

was at least 18 years at the time of the offense to impose death. See Strickland;

Simmons; Graham v. Florida, 560 U.S. 48 (2010); Miller v. Alabama, 567 U.S. 460

(2012). Mr. Tisius was prejudiced because had counsel taken these actions there is a

reasonable probability that Mr. Tisius would not have been death sentenced.

                                          141
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 147 of 228
       The state court’s treatment of Mr. Tisius’ claim is contrary to and/or an

unreasonable application of the clearly established Supreme Court law of Strickland.

See 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the

evidence presented in state court under 28 U.S.C. §§ 2254 (d)(2) and (e)(1). The writ

must issue. Mr. Tisius is entitled to a new penalty phase. In the alternative, since the

evidence that Mr. Tisius’ mental age is under 18 is uncontroverted, this Court should

direct a sentence of life or life without parole.




                                           142
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 148 of 228
                          Habeas Ground for Relief No. 14

      Mr. Tisius was denied his constitutional rights to due process of law and
      confrontation of witnesses when documents concerning his prison
      contraband conviction were admitted into evidence at his resentencing.

      During Mr. Tisius’ resentencing, the trial court admitted into evidence over

objection the judgment convicting Mr. Tisius of possession of a prohibited article in

prison, a docket entry indicating that Mr. Tisius had entered a plea of guilty pursuant

to North Carolina v. Alford, 400 U.S. 25 (1970), to that offense, and the complaint filed

in the circuit court. Mr. Tisius acknowledged that the judgment and sentence were

admissible as evidence of the conviction. However, he objected to the admission of the

complaint, which stated that “the Defendant knowingly possessed a metal object

commonly known as a boot shank.” Trial 2 Tr. p. 897.

      Mr. Tisius did not dispute that the state could have presented a witness who

seized or was present during the seizure of the item to testify about the seizure and

describe the article. But the use of the complaint (which was not the charging

instrument) to adduce this evidence was hearsay, and deprived Mr. Tisius of the ability

to confront a witness with actual knowledge. The prosecutor used the allegation that

the item in question was a “boot shank” to argue in closing that Mr. Tisius was a

dangerous man who should be sentenced to death. Id. pp. 1189-1190.

      The Sixth Amendment’s Confrontation Clause provides that “In all criminal

prosecutions, the accused shall enjoy the right. . . to be confronted with the witnesses

against him.” Crawford v. Washington, 541 U.S. 36, 42 (2004); Sixth Amendment. The

right to confront one's accusers is “an essential and fundamental requirement for a fair

trial” and a bedrock procedural guarantee that applies to both federal and state

                                         143
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 149 of 228
prosecutions. Pointer v. Texas, 380 U.S. 400, 404, 406 (1965); Fourth and Sixth

Amendments.

      The Missouri Supreme Court rejected this contention on direct appeal, holding

that the complaint was not “testimonial” (within the meaning of Crawford) because it

was not “created to preserve evidence.” State v. Tisius, 362 S.W.3d 398, 406 (Mo. banc

2012). Tellingly, the court cited no authority whatsoever for this proposition. Instead,

the court went on, “If Tisius wanted to confront the evidence against him in the

complaint, he would have needed to not plead guilty to the charge.” Id. The court then

applied a “manifest injustice” standard in affirming, rather than the constitutional

standard, which required reversal unless the error was harmless beyond a reasonable

doubt. Id.; see Chapman v. California, 386 U.S. 18 (1967).

      Of course, Mr. Tisius did not admit the truth of the facts in the complaint.

Instead, he entered an Alford plea of guilty that did not require that he admit the truth

of the accusation against him. While he waived his right to confront the evidence in the

prohibited weapons case itself, he never did so for the purposes of the death penalty

case. The error here was not harmless beyond a reasonable doubt, and the Missouri

Supreme Court’s contrary conclusion was an unreasonable application of federal

constitutional law.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Pointer, Crawford and

Chapman. See 28 U.S.C. § 2254(d)(1). Thus, the writ must issue, and Mr. Tisius is

entitled to a new sentencing phase.




                                         144
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 150 of 228
                          Habeas Ground for Relief No. 15

         Mr. Tisius was denied his constitutional right to effective assistance of
         counsel when trial counsel failed to investigate and present evidence
         concerning Mr. Tisius’ conviction for possession of a prohibited object
         in prison at his resentencing.

     Mr. Tisius’ second post-conviction motion alleged the ineffective assistance of

counsel in connection with his prohibited weapon conviction. Specifically, he alleged

that counsel should have presented evidence that: inmate Charles Hurt put the boot

shank in Mr. Tisius’ radio; that Hurt had a history of setting up other inmates by

snitching on them; that Hurt had brutally stabbed to death his Missouri Department of

Corrections cellmate; and, that Mr. Tisius was afraid to remove the shank because of

Hurt’s history of having killed Hurt’s cellmate. PCR 2 LF pp. 50-51. The motion further

alleged that counsel should have informed the jury that Mr. Tisius had entered an

Alford plea to the boot shank charge and that an Alford plea meant that Mr. Tisius did

not admit to having committed the charged act. Id. Finally, the motion alleged that

counsel should have presented picture evidence of the boot shank conclusively showing

that it was unsharpened. PCR 2 LF p. 52.

     Prior to the resentencing, Mr. Tisius’ counsel received photos of the alleged

prohibited item. The photo did not reflect any evidence that the item, which was a

metal stem or stiffener taken from the inside of a boot, had been altered in any way

beyond removing it from the boot. PCR 2 Ex. 70-72. Due to resentencing counsel’s

shortcomings, the jury never considered these photos. In his post-conviction deposition,

Mr. Slusher admitted that he was aware that Mr. Tisius had asserted that Charles

Hurt put the item in his radio. PCR 2 Ex. 102, pp. 53-58. Mr. Slusher also knew that

Mr. Tisius had requested protective custody several times as a result of his fear of

                                         145
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 151 of 228
other inmates. Id. at 56-57. Counsel did not investigate Mr. Hurt. Id. at 58. Nor did

counsel present any evidence that someone put the item in Mr. Tisius’ radio and he was

afraid to take it out. Id. at 57. Mr. Slusher was not aware that Mr. Hurt had been

convicted of capital murder for stabbing his cellmate to death. Id. at 58, PCR 2 Ex. 73.

      Mr. Slusher did not request a copy of Mr. Tisius’ corrections property records,

which reflected that Mr. Tisius never owned a pair of boots. PCR 2 Ex. 102, p. 59. Mr.

Slusher offered no strategic reason for this failure. Id.

      Mr. Slusher was not aware of an April 13, 2006 Corrections memo (PCR 2 Ex.

69), which prohibited inmates at all institutions from wearing boots effective June 1,

2006. PCR 2 Ex. 102, p. 60. The shank was found in Mr. Tisius’ radio on June 6, 2006.

Id. pp. 60-61.

      Mr. Slusher observed that the photos of the boot shank were not as bad as he

had thought because he was expecting the shank to be sharpened into a weapon-

looking instrument and that was not the case. Id. at p. 62. Mr. Slusher thought the

jurors’ mental image of the shank would have been the same as his – sharpened into a

weapon. Id.

      On cross-examination, Mr. Slusher was asked whether the report about how the

shank came to be in Mr. Tisius’ radio was based on Mr. Tisius’ statements to

corrections officials, and therefore, constituted hearsay. Id. at pp.113-14. Mr. Slusher

indicated those statements possibly could be objectionable as hearsay without Mr.

Tisius’ testifying, but Slusher believed that Assistant Attorney General Zoellner, who

tried the case for respondent, would have worked with them to allow Mr. Tisius’

reporting of why the shank was found in his radio without needing to call Mr. Tisius as

                                          146
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 152 of 228
a witness. Id. On direct examination, Slusher testified that in their dealings with Mr.

Zoellner on Mr. Tisius’ case that Mr. Zoellner had indicated that he was “going to be

unusually loose with us in my experience as to allowing us to do things.” Id. at p. 15.

      Also on cross-examination, Mr. Slusher testified that he believed that informing

the jury that Mr. Tisius’ plea had been an Alford plea would have been helpful

information for the jury to have. Id. at p. 115. Mr. Slusher indicated that jurors would

have understood the significance of an Alford plea in the more common terminology

that is used of being a plea of “nolo contendere.” Id.

      Counsel McBride indicated they knew the state intended to rely on Mr. Tisius’

shank conviction as aggravating evidence. PCR 2 Tr. p. 366. However, they did not

consider educating the jury as to the meaning of an Alford plea. Id. at 366-67. Mr.

McBride acknowledged that they conducted no investigation of the circumstances

surrounding the boot shank. Id. He thought they were “stuck” with Mr. Tisius’ plea.

      Mr. McBride was unaware that Mr. Tisius’ corrections records reflected he never

owned a pair of boots. Id. at pp. 369-70. Mr. McBride knew from either Mr. Tisius

himself or from corrections records that Mr. Tisius had requested protective custody

and had reported that someone else put the shank in his radio. Id. at pp. 369-70.

      Ms. Tami Miller, the mitigation specialist assigned to assist in the re-

sentencing, echoed the above. She testified that neither Mr. Slusher nor Mr. McBride

requested her to investigate anything about the boot shank incident. PCR 2 LF pp.

193-194.

      Mr. Timothy O’Hara, a DOC inmate who was serving sentences for involuntary

manslaughter and armed criminal action at Potosi in 2006, also testified at the post-

                                          147
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 153 of 228
conviction Hearing. PCR 2 Tr. p. 222. Mr. O’Hara knew that Mr. Tisius was charged

with possession of a boot shank found in a radio. Id. Mr. O’Hara said that Charles Hurt

was confined at Potosi at the time the shank was found and that he believed that Mr.

Hurt put the item in Mr. Tisius’ radio. Because he had no personal knowledge, a

hearsay objection was sustained to this testimony. Id. at pp. 223-225.

      Mr. O’Hara confirmed that Mr. Hurt was serving time for killing his prison

cellmate. Mr. Hurt had a reputation for violence within the prison system and for

setting up other inmates for charges. Id. at pp. 226-227. Mr. O’Hara testified that he

was familiar with boot shanks as a metal support in the bottom of a boot, which could

be torn out. He knew that boot shanks were modified in prison and turned into

weapons by sharpening. Id. at pp. 227-28. If trial counsel had contacted Mr.

O’Hara, he would have provided the same testimony at trial. Id. at 230.

      The records of Mr. Hurt’s 1982 conviction for capital murder for killing his

cellmate were presented to the post-conviction court. PCR 2 Ex. 73. Mr. Hurt was

sentenced to life in prison without eligibility for parole for 50 years. Id.

      The Missouri Supreme Court denied relief. First, the court found that Mr.

O’Hara’s testimony as to his belief that Mr. Hurt put the item in the radio was

hearsay. Next, the court found that the plea transcript “would have revealed

information favorable to the state.” Finally, the photographs were described by the

court as showing “a long piece of rough-looking metal with sharp corners.” The court

concluded,

      It follows that the plea transcript and the photographs would not have
      rebutted the impression that Mr. Tisius was a risk to correctional staff
      or other inmates sufficient to create a reasonable probability that the
      jury would not have imposed the death penalty had such evidence been
                                           148
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 154 of 228
         presented.

Tisius v. State, 519 S.W.3d 413, 422-423 (Mo. banc 2017).

         Because the state court did not analyze the performance prong of Strickland,

this Court must review that aspect of the claim de novo. Trial counsel offered no

strategic basis for failing to obtain this readily available evidence. Mr. Tisius

established the performance prong. As to prejudice, the Missouri court’s decision

was an unreasonable interpretation of established federal constitutional law and an

unreasonable determination of fact. See 28 U.S.C. § 2254(d)(1) and (2). Trial counsel

themselves acknowledged the deficiencies in their investigation, and opined that

some of the omitted evidence would have been helpful to Mr. Tisius. The Missouri

court simply rejected this testimony from the people who, presumably, knew the

case best. Moreover, the fact that mitigating evidence might have had a possible

downside does not automatically preclude a finding of ineffective assistance for

failing to present it. The prosecutor strongly emphasized this evidence in his

closing, and trial counsel had an obligation to meet it.

         Thus, the writ must issue, and Mr. Tisius is entitled to a new sentencing

phase.




                                          149
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 155 of 228
                          Habeas Ground for Relief No. 16

      First trial counsel’s failure to adequately investigate and present a
      diminished capacity or involuntary intoxication defense violated Mr.
      Tisius’ constitutional rights to effective assistance of counsel, due process,
      and freedom from cruel and unusual punishment.

      Trial counsel were ineffective for failing to adequately investigate and present a

defense based on Mr. Tisius’ diminished capacity, due to a mental disease or defect, to

form the requisite mental state for first-degree murder. “[C]ounsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary.” Strickland, 466 U.S. at 690-91.

      The primary issue in this case was whether Mr. Tisius deliberated as required

for a first-degree murder conviction. Trial counsel recognized this primary issue and

employed a trial strategy designed to cast reasonable doubt on the question of whether

Mr. Tisius deliberated. However, despite (1) being aware of red flags such as poor

performance on school standardized testing, communication deficits, traumatic

childhood including neglect and physical abuse, concussions, functional deficits, panic

attacks, mental health treatment involving medication both before and after the

offense; (2) knowing that Tracie Bulington described Mr. Tisius as being in a trance-

like state at the time of the crime; and (3) knowing that Mr. Tisius said that he could

not speak at the time of crime and that all of it seemed like a dream; trial counsel did

not adequately investigate whether Mr. Tisius’ intellectual impairments and brain

dysfunction diminished his ability to deliberate.

      Counsel’s failure to adequately investigate Mr. Tisius’ intellectual impairments

constituted deficient performance. Given what counsel knew about Mr. Tisius’

intellectual impairments and medical treatment of psychiatric symptoms with
                                         150
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 156 of 228
medication, reasonable counsel would have obtained the services of a neuropsychiatrist

or similarly qualified medical doctor(s) to investigate whether (1) Mr. Tisius suffered

from a mental disease or defect and (2) whether—at the time of the offense—such

disease or defect diminished Mr. Tisius’ ability to deliberate and form the requisite

mental state for first-degree murder. See Richard C. Taylor v. State, No. 01C01-9709-

CC-00384, 1999 WL 512149, at *17, *22 (Tenn. Crim. App. July 21, 1999) (concluding

that counsel’s failure to investigate adequately the petitioner’s background and medical

history, which reflected a family history of mental problems, a difficult upbringing, and

a long history of diagnosed mental problems constituted deficient performance); Wolfs

v. Britton, 509 F.2d. 304, 310-11 (noting the “critical interrelation between expert

psychiatric assistance and minimally effective representation of counsel” and

concluding that counsel’s limited investigation of a psychiatric defense was

inadequate).

      Had counsel conducted the appropriate investigation, counsel would have

learned that not only does Mr. Tisius suffer from a comorbid neurological disorder,

frontal striatal temporal syndrome, and severe mental illnesses of post-traumatic

stress disorder and dependent personality disorder, but he suffered from them at the

time of the crime. Furthermore, at the time of the crime, this mental disease and defect

diminished his ability to deliberate such that he did not form the requisite mental state

for first-degree murder. App Exh 05 p. 32. Had counsel presented this evidence, Mr.

Tisius would have been entitled to a jury instruction on the defense of diminished

capacity. State v. Walkup, 220 S.W.3d 748, 754 (Mo. banc. 2007) (citing State v.

Anderson, 515 S.W. 2d 534, 540 (Mo. banc. 1974)).

                                         151
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 157 of 228
          Counsel’s deficient performance prejudiced Mr. Tisius. A reasonable probability

exists that the omitted evidence and instruction would have made a difference to at

least one juror. As courts have recognized, particularly when the only issue at trial is

the defendant’s mental state, the failure to investigate and present an available,

meaningful defense prejudices the defendant. See, e.g., Wolfs, 509 F.2d. at 311 (holding

that where principal issue was the defendant’s mental state, counsel’s failure to

investigate a mental state defense prejudiced the defendant); Keats v. State, 115 P.3d

1110, 1120 (Wyo. 2005) (where only issue at trial was the defendant’s intent, counsel’s

failure to properly investigate and present the only true defense challenging the

existence of the requisite mental state prejudiced the defendant); Taylor, 1999 WL

512149, at *22 (affirming lower court’s finding of prejudice due to counsel’s inadequate

investigation because “a substantially different mental defense would have been

available.”).

       As in these cases, counsel’s failure to adequately investigate Mr. Tisius’

intellectual impairments and present a diminished capacity claim prejudiced Mr.

Tisius. Counsel’s deficient performance rendered the proceedings fundamentally

unfair.

       Trial counsel also were ineffective for failing to adequately investigate and

present an involuntary intoxication defense under Mo. Rev. Stat. § 562.076. Had

counsel done so, they would have learned that Mr. Tisius at the time of the offense was

in an involuntarily produced intoxicated or drugged condition that deprived him of the

capacity to know or appreciate the nature, quality or wrongfulness of his conduct.

Evidence supporting this defense was available in pretrial discovery where Randolph


                                          152
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 158 of 228
     County jailers Whisenand and Shill wrote reports concerning the apparent intoxication

     of Mr. Tisius and Ms. Bulington when they visited the jail in the days leading up the

     attempted jail-break. Inmates Thomas Antle, Gerardo Arteaga, and Shawn Reese

     would have told resentencing counsel that Mr. Tisius appeared “high” when they saw

     him that evening. Other witnesses reported similar descriptions.

            Counsel’s failure to adequately investigate and present this defense constituted

     deficient performance. Particularly because the only issue at trial was Mr. Tisius’

     mental state, the failure to investigate and present this available, meaningful defense

     prejudiced Mr. Tisius. Cf. Wolfs, 509 F.2d. at 311; Keats, 115 P.3d at 1120; Taylor,

     1999 WL 512149, at *22. Counsel’s deficient performance rendered the proceedings

     fundamentally unfair.

            These claims have not been raised in state court. This failure occurred because of

     the ineffective assistance of Mr. Tisius’ post-conviction counsel. Should the state assert

     that this ground is not available for review, Mr. Tisius will argue that under Martinez

     v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and present this ground for relief

     in this Court. 14




14As of the filing of this petition, Mr. Tisius is unaware of any Missouri remedy that will now permit him to
exhaust this ground for relief, or the other grounds in this petition that are available under Martinez if the
state asserts a procedural defense. Should the Missouri Supreme Court later authorize such a remedy, Mr.
Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise these
grounds there.
                                                     153
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 159 of 228
                           Habeas Ground for Relief No. 17

      Trial counsel were ineffective for not investigating and calling a
      handwriting expert to testify that Roy Vance had written a letter
      addressed to “Karl” to support an asserted defense in violation of the
      Sixth and Fourteenth Amendments.

      Mr. Tisius’ defense theory was that Vance and Ms. Bulington hatched the jail-

break plan, with Mr. Tisius as their stooge, and that the plan never included harming

or killing the jailers. Trial counsel’s failure to have the letter properly authenticated

caused the trial court to reject its admission, which left counsel without critical

evidence that would have shown the jury, from the pen of a co- defendant, Mr. Tisius’

relative role in the offenses and his lack of deliberation.

      As argued by defense counsel to the jury, Mr. Tisius’ defense was that Vance and

Ms. Bulington, with Mr. Tisius, as their dupe, hatched “a plan. And there was

deliberation with regards to the plan. Cool reflection with regards to the plan. But the

plan was for a jail break. The plan was not to shoot anyone.” Trial 1 Tr. p. 922.

However, at the guilt phase, the jury only heard this theory through Mr. Tisius’

statement, which the state effectively discounted, and no other evidence.

      As argued by the prosecution to the jury, “they were prepared to do that by force

of arms because he brought the weapon hidden in his clothing. Is that deliberation?

That’s planning, friends. That’s more than deliberation. He planned to use whatever

force was necessary.” Id. p. 941. The jury never heard the defense theory from the one

person who could have explained the plan and should have taken responsibility for his

actions but never did—Roy Vance. This evidence was readily available yet counsel

could not present it due to their ineffectiveness. Thus, the jury lacked critical evidence

to support Mr. Tisius’ defense theory and rebut the state’s argument.
                                          154
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 160 of 228
      As previously noted, to establish ineffective assistance of counsel, Mr. Tisius

must show that counsel’s performance was deficient and that there was prejudice.

Strickland, 466 U.S. 668 (1984); Williams, 529 U.S. 362, 390-91. To prove prejudice, Mr.

Tisius must show “a reasonable probability that, but for counsel’s errors, the result of

the proceeding would have been different.” Strickland, 466 U.S. at 694; Williams, 529

U.S. at 405-06. This is not an outcome-determinative standard.

      The state courts reasonably concluded that counsel’s failure to consult a

handwriting expert to determine who authored the “Karl” letter was deficient. PCR 1

LF 533; Tisius, 183 S.W.3d 207, 214. The trial court excluded the document precisely

because counsel failed to establish its authorship.

      Had counsel established authorship, the trial court would have admitted it.

Thus, prejudice resulted from counsel’s deficient performance.

      The state called Officer Platte, who testified that Mr. Tisius made a statement to

him shortly after his arrest in Kansas. Trial 1 Tr. pp. 826-34. Mr. Tisius stated that the

plan, made with Vance, was for Mr. Tisius and Ms. Bulington to enter the jail, lock the

jailers in another cell, hand the gun to Vance and let Vance take over from there. Id. p.

835. Mr. Platte read portions of Mr. Tisius’ written statements to the jury. Mr. Tisius

accepted responsibility and expressed remorse. The prosecutor commented that it was

“somewhat different from what he told you verbally?” Id. p. 843.

      On cross-examination, Mr. Estes elicited that Mr. Tisius had told Mr. Platte that

the plan was to put the guards in the holding cell and free Vance, but that the plan did

not include killing the guards. Id. p. 855. Mr. Tisius told Mr. Platte that he was at fault

but that Vance had planned the break-out. Id. p. 860.


                                         155
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 161 of 228
        Mr. Estes also asked Mr. Platte to identify a letter and envelope found in Ms.

Bulington’s car in Kansas. Id. p. 870. The letter, addressed to Karl and signed “Roy,”

read:

        Karl,

        I know what Tracie is talking to you about sounds crazy but if done right
        it could be really simple with atleast [sic] an hour or two to get away.
        There’s no button for help and the cameras don’t record anything so they
        wouldn’t even have a clue who did it. Under normal circumstances I would
        never ask but we’re family me, you, and Tracie and need to be together as
        one. There isn’t any of them that work here with enough heart to play
        hero as long as it’s done right. I hate to even ask but it isn’t anything that
        I wouldn’t do for you and Carl with your situation with Betty they
        wouldn’t give you any warning. You’d just be arrested and never see
        daylight again. Why let that happen when we could all be together. Think
        about it and if you decide to Tracie will explain the lay out.

        Love ya my brother,

        Roy

        P.S. Keep your head up and your heart strong.

PCR 1 Ex 83 at 12. Mr. Estes sought to introduce the letter as statements of a co-

conspirator in furtherance of the conspiracy, as Vance attempted to enlist another

person into his escape plot. Trial 1 Tr. p. 871.

        The trial court sustained the state’s hearsay objection. He noted “there’s a

signature here but there’s no proof that’s who wrote the document. That’s the reason

I’m not letting the exhibit in. I don’t have the faintest idea who wrote that document . .

. And I don’t think you do either. It’s signed and you have an envelope that’s addressed

to Roy Vance or typewritten name Roy Vance. But I don’t know where either of these

documents, who created either of these documents at this point . . . If you have

somebody that will say I recognize that’s Roy Vance’s signature then we’ll see where we

                                           156
        Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 162 of 228
are.” Id. p. 873-74. The state ultimately confirmed that Vance was the author. PCR 1

Ex. 83 at 2.

        The trial court was correct – defense counsel did not know who wrote the

document. This establishes that defense counsel were ineffective for not investigating

and calling a handwriting expert who could have identified the handwriting as Vance’s

so that the letter could be admitted. The letter would have supported the defense

theory that they had not planned to kill because Vance did not believe any of the jailers

had “enough heart to play hero.” Further, the letter would have rebutted the state’s

theory that Mr. Tisius deliberated.

       Mr. Estes acknowledged that the letter was not admitted because he had not

demonstrated its authorship. PCR 1 Tr. p. 608. He admitted that he erred by not

making an offer of proof and by not having a handwriting expert testify that Vance

wrote the letter. Id. pp. 609-10. Post-conviction counsel and the state stipulated that in

December 2001, Robin Russell, a handwriting examiner with the Highway Patrol

Crime Lab, examined the letter to “Karl” and “concluded that Roy Dale Vance wrote

the questioned writing of 33Q3 [letter to “Karl”].” PCR 1 Ex. 83 at 2. The parties also

stipulated that the state called Ms. Russell to testify about this information in Vance’s

trial in 2002. Id. at 3.

       The state’s closing argument demonstrates the importance of the letter to Mr.

Tisius’ defense. In the state’s closing, the prosecutor argued at length that the jury

could find deliberation because

       first, . . . they talked about a plan. And this was a plan that was
       formulated by Roy Vance and Mr. Tisius . . . Now as I said they’re going
       on a mission. And that mission is to get Roy out. And what they know is
       they have to go into the jail where there’s always the risk of armed
                                         157
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 163 of 228
      guards. And we know that in any jail there are going to be weapons
      because you don’t know which deputies are going to be in and out . . . So
      they know the patterns of the officers. They know they have guns in there.
      In fact, they’ve been able to size up many things now about the way this
      system works . . . Because after all, Mr. Tisius also spent a considerable
      amount of time inside that facility. And he knows when things are slow.
      When is the least likelihood of other opposition being there so he can get
      in and get his boy out.

Trial 1 Tr. pp. 915-16. The prosecutor presented a concerted and substantial argument

about what constituted deliberation. Thus, it was critically important for counsel to

rebut a known theory of guilt being pursued by the state. See Rompilla v. Beard, 545

U.S. 374 (2005). And that rebuttal could have occurred through Vance’s own expression

of his thoughts in the letter to Karl.

      The letter explained Vance’s plan. It explained—to a potential co- conspirator—

that their purpose was to break Vance out without causing any loss of life, without

even alerting the authorities about who had done the jail-break until they were long

gone. PCR 1 Ex. 83. It further explained that they had analyzed the situation and did

not believe the risk was great, as long as it “was done right.” Id. Contrary to the state’s

argument, their plan, their deliberation, was to accomplish a jail-break, not to commit

a murder. The letter would have helped to prove this. But, since counsel did not

properly authenticate it, the trial court would not admit it.

      The state focused, in its guilt phase opening argument, on Vance and Mr. Tisius’

“plan” and argued that their plan encompassed shooting the officers. Vance’s letter

directly refutes this. Their true desire was to avoid confrontation and to break Vance

out of jail. Contrary to the motion court’s findings, the letter also demonstrates that the

plan was Vance and Ms. Bulington’s, not Vance and Mr. Tisius’. After all, the letter to

Karl, one of Vance’s friends, expressed that Ms. Bulington, not Mr. Tisius, had been
                                          158
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 164 of 228
discussing the plan with Karl and that, if Karl would help, he should consult Ms.

Bulington, not Mr. Tisius. The letter, therefore, would have helped to establish that

Mr. Tisius was a follower; that he acted as Vance and Ms. Bulington’s instrument, not

as one of the planners of the jailbreak. Given the bright light the state shone on the

planning of the jailbreak, and its argument that the planning established deliberation,

counsel’s failure to ensure that the jury saw the letter had devastating consequences.

      The state court’s treatment of the prejudice prong is contrary to and/or an

unreasonable application of the clearly established Supreme Court law of Strickland.

See 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the

evidence presented in state court, under 28 U.S.C. § 2254(d)(2). Mr. Tisius intends to

challenge any factual findings pursuant to § 2254 (e)(1). Thus, the writ must issue, and

this Court should reverse Mr. Tisius’ conviction and remand for a new trial.




                                         159
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 165 of 228
                           Habeas Ground for Relief No. 18

      Mr. Tisius was denied his rights under the Sixth, Eighth, and Fourteenth
      Amendments to the United States Constitution to present a defense when
      the trial court sustained an objection excluding a letter from the co-
      defendant Vance soliciting assistance in breaking Vance out of jail at Mr.
      Tisius’ first trial.

      At his guilt phase, Mr. Tisius offered a letter that codefendant Vance had

written to “Karl” that was seized from Ms. Bulington’s car after her and Mr. Tisius’

arrest. Trial 1 Tr. pp. 869-74; Def. Trial 1 Ex. 9. The letter stated:

      Karl,

      I know what Tracie is talking to you about sounds crazy but if done
      right it could be really simple with at least an hour or two to get
      away. There’s no button for help and the cameras don’t record
      anything so they wouldn’t even have a clue who did it. Under
      normal circumstances I would never ask but we’re family me, you,
      and Tracie and need to be together as one. There isn’t any of them
      that work here with enough heart to play hero as long as it’s done
      right. I hate to even ask but it isn’t anything that I wouldn’t do for
      you and Carl with your situation with Betty they wouldn’t give you
      any warning. You’d just be arrested and never see daylight again.
      Why let that happen when we could all be together. Think about it
      and if you decide to Tracie will explain the lay out.

      Love Ya My Brother,

      Roy

      P.S. Keep your head up and your heart strong.

Def. Trial 1 Ex. 9.

      During the guilt phase testimony of Mr. Platte, the trial court reviewed the

letter and sustained the state’s “hearsay” objection. Trial 1 Tr. pp. 870-71. The defense

argued that the letter fell within the “statement by a co-conspirator in furtherance of

the conspiracy” exception. Id. The trial court concluded that the defense had not

established that Mr. Platte had knowledge that Vance had actually written the letter.
                                          160
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 166 of 228
     Id. pp. 873-74; see Napue v. Illinois, 360 U.S. 264 (1959).

           “The right of an accused in a criminal trial to due process is, in essence, the right

     to a fair opportunity to defend against the state’s accusations.” Chambers v.

     Mississippi, 410 U.S. 284, 294 (1973). “The Constitution guarantees criminal

     defendants ‘a meaningful opportunity to present a complete defense.’” Crane v.

     Kentucky, 476 U.S. 683, 690 (1986) (quoting California v. Trombetta, 467 U.S. 479, 485

     (1984). Defendants have “the right to put before a jury evidence that might influence

     the determination of guilt.” Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987). The

     exclusion of evidence violates that constitutional right when it “significantly

     undermine[s] fundamental elements of the defendant’s defense.” United States v.

     Scheffer, 523 U.S. 303, 315 (1998). Excluding this evidence relevant and vital to the

     defense violates the Sixth, Eighth, and Fourteenth Amendments. 15

           The Supreme Court described this holding as necessary to protect the

     opportunity to be heard that is an essential component of procedural fairness. As the

     Court explained:

           That opportunity [to be heard] would be an empty one if the State were
           permitted to exclude competent, reliable evidence bearing on the credibility
           of a confession when such evidence is central to the defendant’s claim of
           innocence. In the absence of any valid state justification, exclusion of this
           kind of exculpatory evidence deprives a defendant of the basic right to have
           the prosecutor’s case encounter and “survive the crucible of meaningful
           adversarial testing.”

     Id. at 690-91 (quoting U.S. v. Cronic, 466 U.S. 648, 656 (1984)) (emphasis added).



15There is no doubt that this is a statement by a co-conspirator, Vance, in furtherance of a conspiracy – to
break Vance out of jail. As such, it was admissible as an exception to the hearsay rule. “The statement of
one conspirator is admissible against another under the coconspirator exception to the hearsay rule even
when, as here, the defendants have not been charged with conspiracy.” State v. Pizzella, 723 S.W.2d 384,
388 (Mo. Banc 1987). “[C]onclusive evidence” of a conspiracy is not required “to invoke the co-conspirator
exception to the hearsay rule.” State v. Clay, 975 S.W.2d 121, 131 (Mo. banc 1998).
                                                     161
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 167 of 228
       The Supreme Court later reaffirmed that the central inquiry should be whether

there is a legitimate state interest in excluding the defense’s exculpatory evidence,

holding that a defendant’s constitutional right to present a complete defense is

“abridged by evidence rules that infringe upon a weighty interest of the accused and

are arbitrary or disproportionate to the purposes they are designed to serve.” Holmes v.

South Carolina, 547 U.S. 319, 324 (2006) (citing United States v. Scheffer, 523 U.S. 303,

308 (1998) and Rock v. Arkansas, 483 U.S. 44, 58 (1987)). The Court explained that

“arbitrary rules” were “rules that excluded important defense evidence but that did not

serve any legitimate interests.” Id. Crane provided an illustration of such an

unconstitutional “arbitrary” rule because there, the state had failed to advance “‘any

rational justification’” for excluding evidence about the circumstances of the confession.

Id. at 326 (citing Crane, 476 U.S. at 691).

        Excluding the letter prejudiced Mr. Tisius because it was relevant to defend

against and rebut the state’s case as to: 1) the critical issue of intent/deliberation, i.e.,

whether there was a plan to kill the jailers or whether the plan was to intimidate them

and put them in a cell to effect Vance’s escape; and, 2) the relative culpabilities of the

codefendants, Vance as the mastermind of the plan directing both Ms. Bulington and

Mr. Tisius. Excluding the letter prejudiced Mr. Tisius because he admitted shooting the

jailers, and the letter was critical to his degree of deliberation. The letter would have

demonstrated that Vance and Ms. Bulington were involved in the planning, that Vance

was directing the operation, and that Mr. Tisius was doing what Vance told him.

        Significantly, the jury did not hear that the plan to break Vance out of jail

would be really simple “if done right.” Def. Trial 1 Ex. 9. The real contest at the guilt

                                           162
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 168 of 228
stage of trial was whether the offense was first degree, “deliberated” murder, or second-

degree, “knowing” murder. Trial 1 Tr. pp. 912-13, 921, 940. The “if done right” phrase

in the letter supported the defense that there was no plan to kill the jailers. Because

the state argued that Mr. Tisius planned to kill the jailers and therefore deliberated

(e.g., id. pp. 916-18, 919, 940-41, 943) the letter was important at the guilt phase to

rebut this evidence and argument and to establish the defense of the plan to confine –

not kill – the jailers.

       Vance wrote the letter prior to any arrest and, therefore, its substance bore

further indicia of reliability. His letter corroborated not only Mr. Tisius’ written

statement (St. Trial 1 Ex. 61) and his statement to Mr. Platte (Trial 1 Tr. p. 855), but

also Ms. Bulington’s post-arrest, plea-bargain testimony (id. p. 1018), that the plan for

breaking Vance out of jail was not to kill the jailers but to do it “right” – meaning, to

use a gun to put them in a cell.

       Direct evidence of a particular culpable mental state is rarely available. When it

is, and if the state is allowed to introduce evidence of a plan to break Vance out of jail,

the defense should be allowed to adduce further evidence of that plan. Without a full and

complete consideration of relevant and available evidence, the jury receives an

incomplete, inaccurate presentation, and Mr. Tisius is denied his opportunity to present

a defense.

       The Constitution empowered Mr. Tisius to present all evidence bearing on intent

not just that helpful to the state. Evidence of a letter written by Vance, the beneficiary

of and a mastermind for a plan, represented a key piece of evidence bearing on

purpose, intent, and who was in control of the plan, that the jury did not get to see.

                                          163
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 169 of 228
      The trial court’s ruling deprived Mr. Tisius of a meaningful opportunity to present

a colorable defense. This violates Crane. In addition, the exclusion of this evidence had

a substantial and injurious effect on Mr. Tisius’ guilt determination. See Brecht v.

Abrahamson, 507 U.S. 619 (1993).

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Crane. See 28 U.S.C. §

2254(d)(1). It is also based on an unreasonable determination of the evidence presented

in state court under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue and this Court

should reverse Mr. Tisius’ conviction and remand for a new trial.




                                        164
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 170 of 228
                          Habeas Ground for Relief No. 19

      Mr. Tisius was denied due process of law when the trial court at his first
      trial permitted cameras in the courtroom.

      Mr. Tisius and his lawyers first learned that cameras would be permitted in the

courtroom when they walked in on the first day of trial. Under Missouri’s rules, before

court proceedings are video-recorded by news media, the media seeking to do so must

request permission from the court. The court must then give notice to the parties prior

to ruling on the request. Mo. Sup. Ct. Operating Rule 16.03(b). While the media

representatives made a proper request, the court failed to notify defense counsel of it.

Nor did the court notify defense counsel that an order permitting video-recording had

been entered. Trial 1 Tr. pp 545-546.

      When they learned of the presence of cameras and reporters, defense counsel

objected that the presence of cameras would put pressure on the jury to convict Mr.

Tisius and sentence him to death. The trial court overruled the objection. Trial 1 Tr. p.

544-546. Later in the trial, Mr. Tisius objected when the prosecutor announced in open

court that one of his witnesses did not want to be videotaped, pointing out that this

remark drew the jury’s attention to the presence of cameras, and moved for a mistrial.

The motion was overruled. Id. pp. 762-763. During the defense case, out of the presence

of the jury, Mr. Tisius’ counsel brought the judge’s attention to the fact that one of the

defense witnesses was uncomfortable with being videotaped, but the judge refused to

intervene. Id. p. 1163.

      Mr. Tisius raised the issue of cameras in the courtroom on direct appeal. The

Missouri Supreme Court denied relief, finding that Mr. Tisius had not met his burden


                                         165
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 171 of 228
to show that the video coverage was prejudicial to him:

      In this case, the two incidents cited by Appellant do not rise to the level of
      a due process violation. The first incident was brief and does not indicate
      prolonged or substantial attention to the cameras. The second incident
      took place entirely at the bench. Appellant has not shown that the
      presence of the camera compromised the ability of the jury to render a fair
      verdict.

State v. Tisius, 92 S.W.3d 751, 769 (Mo. banc 2002).

      In Estes v. Texas, 381 U.S. 532, 535 (1965), the Supreme Court recognized the

potential for prejudice to the defendant from the presence of cameras in the courtroom

and reversed the conviction:

      The conscious or unconscious effect that this may have on the juror’s
      judgment cannot be evaluated, but experience indicates that it is not only
      possible but highly probable that it will have a direct bearing on his vote
      as to guilt or innocence. Where pretrial publicity of all kinds has created
      intense public feeling which is aggravated by the telecasting or picturing
      of the trial the televised jurors cannot help but feel the pressures of
      knowing that friends and neighbors have their eyes upon them. If the
      community be hostile to an accused a televised juror, realizing that he
      must return to neighbors who saw the trial themselves, may well be led
      ‘not to hold the balance nice, clear and true between the state and the
      accused.’

Estes, at 543 (citing Tumey v. Ohio, 273 U.S. 510, 532 (1927)).

      Another problem identified by the Estes court was the effect of cameras on the

witnesses: “The quality of the testimony in criminal trials will often be impaired.” Id. at

547. “The impact upon a witness of the knowledge that he is being viewed by a vast

audience is simply incalculable.” Revisiting the issue in Chandler v. Florida, 449 U.S.

560 (1981), the Court held that the use of cameras in the courtroom was not absolutely

prohibited, but the burden was on the defendant to show “that the media’s coverage of

his case—be it printed or broadcast— compromised the ability of the particular jury

that heard the case to adjudicate fairly.” Id. at 575. A defendant can accomplish this by
                                         166
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 172 of 228
showing “that broadcast coverage of his particular case had an adverse impact on the

trial participants sufficient to constitute a denial of due process.” Id. at 581.

      Because Mr. Tisius had no advance notice of the presence of the cameras, the

record is not particularly well developed. However, the two incidents described above

do, in fact, establish a due process violation. First, the jury heard that a witness did not

want to be video-recorded. This not only brought the presence of cameras to the jury’s

attention but also likely affected the jury’s view of the witness. Second, the trial court

forced a defense witness to testify while being video-recorded despite his strong

preference not to do so. The Estes court recognized that the effect of such recording on

a witness is “incalculable,” but the witness’ preference strongly suggests that his

testimony was impaired. No reasonable explanation exists for the trial court’s

disparate treatment of the witnesses.

      The Missouri Supreme Court focused exclusively on the perceptions of the jury

and did not consider the effect on witness testimony. Thus, the state court’s treatment

of the claim is contrary to and/or an unreasonable application of clearly established

Supreme Court law, including Estes. See 28 U.S.C. § 2254(d)(1). It is also based on an

unreasonable determination of the evidence presented in state court, under 28 U.S.C. §

2254(d)(2). Thus, the writ must issue, and Mr. Tisius is entitled to a new trial.




                                           167
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 173 of 228
                           Habeas Ground for Relief No. 20

      Counsel’s failure to object properly to the state’s knowing presentation of
      false and misleading guilt-phase argument suggesting that Mr. Tisius
      obtained the gun by stealth and therefore deliberated violated Mr. Tisius’
      constitutional rights to effective assistance of counsel, due process, and
      freedom from cruel and unusual punishment.

      The principal contested issue in the guilt phase was whether Mr. Tisius

deliberated and thereby committed first-degree murder. In alleging that Mr. Tisius

deliberated, the state encouraged the jury to infer that Mr. Tisius stole the gun from

Patsy Bulington’s house. However, the state knew that Ms. Bulington — not Mr. Tisius

— stole the gun from Patsy Bulington’s house, and the state intended to and did

present such testimony during the sentencing phase of the trial. Thus, the state’s

argument in the guilt phase encouraging the jury to infer that Mr. Tisius stole the gun

was misleading and improper.

      Despite knowing that this argument was misleading and improper, trial counsel

failed to object on those grounds. Trial counsel’s failure to object to this misleading

testimony constituted ineffective assistance of counsel.

      The state’s presentation of false and misleading evidence and argument is

improper. Giglio v. United States, 405 U.S. 150, 153 (1972); Napue v. Illinois, 360 U.S.

264, 269 (1959); Miller v. Pate, 386 U.S. 1, 7 (1967). Counsel’s failure to object to such

improper comments constitutes deficient performance. Cf. Baer v. Neal, 879 F.3d 769,

785 (7th Cir. 2018). Courts must remand for a new trial when the prosecutor’s conduct

in the context of the trial was ‘so inflammatory and prejudicial to the defendant . . . as

to deprive him of a fair trial . . . .’” United States v. Chaimson, 760 F.2d 798, 809 (7th

Cir. 1985) (quoting United States v. Zylstra, 713 F.2d 1332, 1339 (7th Cir. 1983)). As in

                                          168
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 174 of 228
all ineffective of assistance of counsel cases, a petitioner need only demonstrate “that

there is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694; see

also Giglio, 405 U.S. at 154 (holding that when the jury hears and considers

misleading evidence and argument that in any reasonable likelihood could have

affected a juror’s judgment, courts must order that a new trial occur).

      In this case, the state called Patsy Bulington during the guilt phase. On direct

examination, Patsy testified that, two to three days before the homicides, she and Ms.

Bulington left the house to pick up child support money and left Mr. Tisius in the

house alone. Trial 1 Tr. pp. 697-99. Defense counsel did not object. Patsy said that she

and her husband kept a .22 pistol in their bedroom and, after the homicides, she looked

for it but could not find it. Id. pp. 699-700. She further stated that a box of .22

ammunition also was missing. Id. p. 700.

      The state knew that during Ms. Bulington’s pre-trial deposition, Ms. Bulington

acknowledged that she took the gun from her parents’ house at Vance’s direction. PCR

1 Tr. pp. 470-71; PCR 1 Exs. 13 at p. 9, 43, 49-50. The state knew that this testimony

was consistent with statements Ms. Bulington made to the state. On June 22, 2001,

she told investigators that she, not Mr. Tisius, had obtained the gun from her parents’

bedroom and had put it in a bag while Mr. Tisius slept. PCR 1 Ex. 13 at p. 9. The

prosecution also knew that they intended to present Ms. Bulington’s testimony

regarding the gun during the sentencing phase. In fact, Ms. Bulington was testifying

pursuant to a plea agreement with the state, (Trial 1 Tr. p. l015), and in the penalty

                                          169
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 175 of 228
phase, the state elicited that Ms. Bulington, not Mr. Tisius, stole the gun from her

parents’ house. Id. pp. l018-19.

       However, during closing argument at the conclusion of the guilt phase, the state

argued that the jury should infer from Patsy Bulington’s testimony that Mr. Tisius

took the gun as evidence of his deliberation. In the initial portion of its closing, the

prosecutor argued that the state established deliberation because “they also were

looking for a gun.” Id. p. 9l7. Thereafter, in his final closing, the prosecutor argued as

follows:

       Let’s talk about deliberation since that is the only difference. And they
       admit, they admit that he did everything else. Let’s talk just about
       deliberation. This weapon was taken by stealth. We know that because
       Patsy Bulington told us that.
       [Defense Counsel]: I’m going to object, Your Honor. Again a
       misstatement of the evidence.
       [Prosecutor]: Reasonable inference.
       THE COURT: The objection will be overruled. Let’s proceed please.
       [Prosecutor]: He took the weapon out and fired it in the air to make
       sure it worked.

Id. p. 940.

       Again, the only issue before the jury was whether Mr. Tisius deliberated as

required for first-degree murder; defense counsel conceded that Mr. Tisius committed

second-degree murder. Id. To prove that Mr. Tisius deliberated, the state wanted the

jury to believe that Mr. Tisius stole the gun. But the state knew Ms. Bulington, had

taken the gun. PCR 1 Ex. 13 at pp. 9, 43, 49-50; Trial 1 Tr. pp. l018-19. Rather than

presenting this testimony to the jury during the guilt phase or informing the jury that

the state later was going to present evidence establishing that Ms. Bulington took the

gun, the state instead asked the jury to infer from Patsy’s testimony that Mr. Tisius

stole the gun. By suggesting to the jury that Patsy Bulington told them that the
                                          170
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 176 of 228
weapon “was taken by stealth,” the state argued that because (a) Patsy and her

husband owned a pistol, (b) Mr. Tisius was alone in the house before the homicides,

and (c) after the homicides the pistol was missing, the jury should infer that Mr. Tisius

took it.

       Given what the prosecutors knew and what they intended to present at

sentencing, the prosecution’s argument suggesting that Mr. Tisius took the gun as part

of his deliberation was false and misleading. Defense counsel knew that it was

misleading and wanted to object to that on all possible grounds. PCR 1 Tr. p. 533.

Counsel’s failure to object on the basis that the argument was misleading constituted

deficient performance.

       Counsel’s deficient performance prejudiced Mr. Tisius. A reasonable probability

exits that had the jury not been misled to believe that Mr. Tisius took the gun, at least

one juror would have had a reasonable doubt as to whether Mr. Tisius deliberated.

Even with the misleading testimony, the jury still deliberated for approximately six

hours on this issue. During their deliberations, they underlined the portion of the

reasonable doubt instruction stating that the law “does not require proof that

overcomes every possible doubt.” Trial 1 Tr. p. 953. Thus, the question of whether Mr.

Tisius deliberated was a close one for the jury.

       The prosecutor compounded the prejudice by erroneously stating that Mr. Tisius

said that he “test-fired” the gun. Trial 1 Tr. p. 917. Later, the prosecutor again stated

“He test-fired by his own words.” Id. p. 942. But Mr. Tisius’ “words” never included any

statement that he “test-fired” the gun. Id. p. 888. Although Officer Platte did testify

that Mr. Tisius had said that “earlier in the day” of June 21 Mr. Tisius had “shot [the

                                         171
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 177 of 228
gun] in the air[,]” (id.), the written statement Mr. Platte read to the jury did not

mention test-firing any gun, any concern about a gun operating properly, or any reason

why the gun purportedly was shot in the air. Id. pp. 842-43.

      For all of the above reasons and in combination with other errors in the record

and other errors presented in this case (particularly those relating to improper

evidence and argument regarding deliberation), counsel’s deficient performance

rendered the result of the proceedings fundamentally unfair.

      In the event that this Court finds that trial counsel appropriately objected to the

prosecutor’s misleading argument, then Mr. Tisius contends in the alternative that

appellate counsel’s failure to raise this claim on direct appeal constituted ineffective

assistance of counsel. Evitts v. Lucey, 469 U.S. 387, 396-97 (1985) (recognizing the

right to effective assistance of appellate counsel); Roe v. Delo, 160 F.3d 416, 419-20 (8th

Cir. 1998) (holding that counsel’s failure to raise viable claim on appeal constitutes

ineffective assistance of counsel).

      Mr. Tisius was entitled to effective assistance on his first appeal of right. Evitts,

469 U.S. 387. The standard for effectiveness of appellate counsel is the same as that for

trial counsel: Mr. Tisius must show that counsel’s performance was deficient and that

counsel’s deficient performance prejudiced his case. Strickland v. Washington, 466 U.S.

668 (1984); see Smith v. Robbins, 528 U.S. 259, 285 (2000) (explaining that the proper

standard for evaluating a petitioner’s claim of ineffective assistance for not filing a

merits brief is Strickland). This analysis requires the Court to determine whether

counsel ignored issues clearly stronger than those presented. Smith, 528 U.S. at 288

(citing Gray v. Greer, 800 F.2d. 644, 646 (7th Cir. 1986)). Strickland does not require

that the issue be a “dead-bang winner,” Neill v. Gibson, 278 F.3d 1044, 1057 (10th Cir.
                                          172
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 178 of 228
2001), because that requirement would be more onerous than Strickland’s reasonable

probability standard.

      Moreover, in death penalty cases, appellate counsel should not winnow claims.

Death penalty appeals differ from non-capital appeals: “Although not every

imperfection in the deliberative process is sufficient, even in a capital case, to set aside

a state court judgment, the severity of the sentence mandates careful scrutiny in the

review of every colorable claim of error.” Zant v. Stephens, 462 U.S. 862, 885 (1983)

(emphasis added). The American Bar Association advocates raising “all arguably

meritorious issues.” 1989 ABA Guidelines § l l.9.2D. The Commentary regarding direct

appeal counsel’s duty reveals the danger of “winnowing” claims:

      “Winnowing” issues in a capital appeal can have fatal consequences.
      Issues abandoned by counsel in one case, pursued by different counsel in
      another case and ultimately successful, cannot necessarily be reclaimed
      later. When a client will be killed if the case is lost, counsel should not let
      any possible ground for relief go unexplored or unexploited.

2003 ABA Guideline 10.15.1.C. (internal citations omitted).

      This Court’s “duty to search for constitutional error with painstaking care is

never more exacting than it is in a capital case.” Burger v. Kemp, 483 U.S. 776, 785

(1987). Here, to obtain a conviction and death sentence, the prosecutor ignored the

truth and presented false and misleading evidence and argument. He misled the jury

by suggesting to them that it was Mr. Tisius who stole the gun when he knew the truth

was something entirely different. The prosecutor knew about Ms. Bulington’s pretrial

statement and deposition and intended to later present testimony consistent with Ms.

Bulington’s earlier statement and testimony. From this information and testimony, the

prosecutor knew and believed that Ms. Bulington, not Mr. Tisius, had stolen the gun.

Yet he encouraged the jury to believe otherwise so that the case for deliberation would
                                          173
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 179 of 228
appear stronger than it really was.

      This action was subtle but nonetheless effective and damaging to Mr. Tisius’

case. For the reasons explained above, a reasonable probability exists that the outcome

of Mr. Tisius’ appeal would have been different had this issue been raised.

      Appellate counsel’s decision to winnow this claim and present weaker ones was

unreasonable, and the failure to present this case prejudiced Mr. Tisius. Thus,

appellate counsel’s failure to raise the claim constituted ineffective assistance of

counsel. Roe, 160 F.3d at 419-20.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It is

also based on an unreasonable determination of the evidence presented in state court,

under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue and this Court should reverse

Mr. Tisius’ conviction and remand for a new trial.




                                          174
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 180 of 228
                                        Habeas Ground for Relief No. 21

               Mr. Tisius was denied due process of law because he was convicted upon
               legally insufficient evidence of deliberation, an element of first- degree
               murder under Missouri law.

               Under Missouri law, the difference between first and second-degree murder is

      the element of deliberation. An intentional killing is second-degree murder. To elevate

      the offense to first-degree murder, the jury must find that the intentional killing

      occurred after deliberation. “Deliberation” is defined by statute as a period of “cool

      reflection.” Mo. Rev. Stat. § 565.002(3). 16

               The evidence at Mr. Tisius’ first trial, the proceeding at which guilt was

      established, fell short with respect to this element. Mr. Tisius told Officer Platte, the

      officer who interviewed him about the killings, that the plan was not to kill the guards.

      Rather, it was to intimidate them into giving up the keys. Asked why he began

      shooting, Mr. Tisius told Mr. Platte, “Nobody said nothing. I couldn’t talk. I just started

      shooting.” Trial 1 Tr. p. 860. He continued, “I don’t know why. I don’t know why I did

      it. I know why I went in there. I didn’t tell them to do nothing. Id. pp. 876-877.

               This evidence fails to establish a deliberated murder. Rather, the evidence posits

      an impulsive, spontaneous, botched plan to effect the escape of Vance from jail by

      intimidating the jailers with a gun and using the gun to put them into a cell. There is

      evidence that Mr. Tisius shot the guards but not evidence of even a brief period of cool

      reflection on shooting the guards. The offense Mr. Tisius committed may have been a

      felony murder, murder that occurred in the course of helping Vance to escape, and it

      may have been a conventional second-degree murder for knowingly shooting the


16   The version of the statute cited is that in effect at the time of the offense.
                                                          175
              Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 181 of 228
guards. However, it was not a cool, reflective, deliberated, first-degree murder.

      Conviction upon legally insufficient evidence is a violation of the right to due

process of law guaranteed by the Fourteenth Amendment. Considering the evidence in

the light most favorable to the verdict, this Court must determine whether any rational

jury could find Mr. Tisius guilty beyond a reasonable doubt. Jackson v. Virginia, 443

U.S. 307 (1979).

      Mr. Tisius raised this issue on direct appeal after his first trial. The Missouri

Supreme Court denied relief, citing the fact that there were multiple shots and

multiple victims. Tisius, 92 S.W.3d 751, 765. The court also cited the fact that after the

occurrence, Mr. Tisius disposed of the gun and the keys. This analysis is a clearly

erroneous view of the facts of Mr. Tisius’ case. The jury heard two versions of the

offense, one from co-defendant Ms. Bulington and one from Mr. Tisius itself. Neither

supports any conclusion other than a brief, totally inexplicable episode of violence that

ended with the deaths of two men. There was no pause for deliberation at any point.

And the fact that, after the episode, Mr. Tisius sought to destroy evidence simply does

not establish his state of mind at the time the fatal shots were fired.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Jackson. See 28 U.S.C.

§ 2254(d)(1). It is also based on an unreasonable determination of the evidence

presented in state court, under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue, and

Mr. Tisius is entitled to a judgment of acquittal of the offense of first- degree murder.




                                          176
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 182 of 228
                           Habeas Ground for Relief No. 22

      Mr. Tisius was denied effective assistance of counsel in his first trial when
      trial counsel failed to failed to question prospective jurors about the
      distinction between first- and second-degree murder and failed to object to
      the verdict directors for first- and second-degree murder.

      The contested issue in Mr. Tisius’ case was whether he was guilty of first or

second-degree murder. This is not on easy distinction under Missouri law. Mr. Tisius’

lawyers made it impossible for him to receive a fair trial on this issue by failing to

question prospective jurors and failing to object to jury instructions.

      Failure to question prospective jurors

      Mr. Jeff Estes, Mr. Tisius’ first trial attorney bearing responsibility for guilt

phase, and Ms. Deborah Wafer, his first appellate attorney, acknowledged that the

guilt phase theory was that Mr. Tisius had not deliberated and thus, was guilty of

second, not first, degree murder. PCR 1 Tr. pp. 374, 526. Despite this theory, and

despite the fact that case involved the homicides of two law enforcement officers,

counsel did not question the venire about whether they could fairly and impartially

consider the different mental states required for first and second-degree murder and

whether they would automatically convict of first-degree murder because of the

circumstances of the crime.

      Mr. Estes acknowledged his failure to raise this issue during jury selection, and

stated that he did not know why he had not done so. He thus did not advance any

strategic reason for omitting questions regarding this aspect of the case. PCR 1 Tr. pp.

634-635. The Missouri Supreme Court rejected this ground because Mr. Tisius had not

established that any juror actually failed to follow the law regarding first and second-


                                          177
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 183 of 228
degree murder. “The jury was instructed on the difference between first and second-

degree murder. Tisius’ speculative allegations do not overcome the presumption that

the jury followed the instructions. The motion court did not clearly err in denying relief

on this claim.” Tisius v. State, 183 S.W.3d 207, 216 (Mo. banc 2006).

      This conclusion misapplies the law concerning the right to effective assistance of

counsel. Clearly existing federal law entitled Mr. Tisius to both a properly instructed

jury and a jury that would apply the law without bias. The voir dire process explores,

develops and exposes the prospective jurors’ biases, to permit the elimination of those

who are unable to apply the law impartially. Rosales-Lopez v. United States, 451 U.S.

182 (1981). Because that did not happen here, the court cannot conclude that the jurors

correctly applied the law.

      Without an adequate voir dire, the trial court cannot fulfill its responsibility to

remove prospective jurors who may be biased and defense counsel cannot intelligently

exercise peremptory challenges. Roberts v. Bowersox, 61 F.Supp.2d 896, 922 (E.D. Mo.

1999); see also Morgan v. Illinois, 504 U.S. 719 (1992) (error to prohibit defense counsel

from asking jurors if they would automatically impose the death penalty). Counsel

must question prospective jurors about pertinent legal issues to determine whether

they can fairly and impartially consider evidence. Here, since counsel did not ask if the

prospective jurors could fairly and impartially consider second-degree murder when

law enforcement officers were killed, counsel did not discover whether they were biased

against the lesser-included offense. Thus, counsel could not intelligently exercise his

peremptory and cause strikes. See Rosales-Lopez, 451 U.S. at 188.

      Because whether Mr. Tisius deliberated constituted the sole issue at the guilt

phase, and that issue would be presented in light of the homicides of two law
                                         178
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 184 of 228
enforcement officers, counsel should have ensured that the jurors could adequately

consider the issue, in light of those specific circumstances. As in Morgan, where the

death sentence was reversed because defense counsel was not permitted to question

jurors about a critical issue, no further prejudice need be shown. Further, the Missouri

Supreme Court improperly required Mr. Tisius to present evidence regarding

deliberations, which is prohibited.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It is

also based on an unreasonable determination of the evidence presented in state court,

under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue, and Mr. Tisius is entitled to a

new guilt phase.

      Failure to object to verdict directors

      The trial court submitted verdict directors to the jury covering first-degree

murder and conventional second-degree murder. The only difference between these two

offenses is that a first-degree murder conviction requires a finding of “deliberation,”

while a second-degree murder conviction requires only a finding of intentional killing.

Missouri’s statute defines “deliberation” as “cool reflection upon the matter for any

length of time no matter how brief.” Mo. Rev. Stat. § 565.002(3).

      Because of this definition, there is really no distinction between first and second-

degree murders. The prosecutor decides which to charge, and as long as the facts show

that the defendant had the opportunity to think about the crime for an instant, the

jury may convict. The jury was instructed as to the statutory definition of deliberation.

Trial 1 Supp. LF pp. 5, 10.

                                         179
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 185 of 228
      Trial counsel failed to object to this instruction, and therefore failed to preserve

the issue that first-degree and second-degree murder are indistinguishable under

Missouri law and that the defendant is therefore denied notice of the crime with which

he can be charged.

      The Missouri Supreme Court pointed out that the issue had previously been

rejected. State v. Tisius, 92 S.W.3d 751, 766 (2002). But trial counsel may not simply

rely on established law to reject a due process challenge. Were that the case, such cases

as Batson v. Kentucky, 476 U.S. 79 (1986), and Atkins v. Virginia, 536 U.S. 304 (2002),

would never have come before the Supreme Court. The law would never change.

Rather, as a noted legal scholar puts it, “One of the most fundamental duties of an

attorney defending a capital case at trial is the preservation of any and all conceivable

errors for each stage of appellate and post- conviction review.” Stephen B. Bright,

Preserving Error at Capital Trials, THE CHAMPION, Apr. 1997, at 42-43. “Because of

the possibility that the client will be sentenced to death, counsel must be significantly

more vigilant about litigating all potential issues at all levels in a capital case than in

any other case.” American Bar Association Guidelines for the Appointment and

Performance of Defense Counsel in Death Penalty Cases, Revised 2003, Guideline 10.8,

Commentary.

      Trial counsel clearly recognized this issue. Prior to trial, they filed a Motion to

Dismiss Charge of Murder First Degree and Objections to MAI-Cr3d 313.02 and a

Motion to Dismiss Charge of Murder First Degree and Objections to MAI-Cr3d 310.50

and 313.02. In those motions, counsel attacked the pattern instructions, because they

eliminate the distinction between first and second-degree murder by defining


                                          180
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 186 of 228
“deliberation” in terms of passage of time and not “cool reflection.” Counsel included

the challenge in the new trial motion. Trial 1 LF pp. 235-36. But at the instruction

conference, counsel failed to object to the verdict directors. Trial 1 Tr. pp. 904-05.

      Under Missouri law, the failure to object to the instruction before it was given

waived Mr. Tisius’ right to have this ground for relief considered by the Missouri

Supreme Court. Mo. Sup. Ct. R. 28.03. Due to counsel’s failure to follow this rule, Mr.

Tisius was denied his state and federal constitutional rights to due process of law, a

fundamentally fair trial before a properly instructed jury and effective assistance of

counsel.

      While the issue of the lack of distinction between first and second-degree murder

has not been successfully raised in Missouri, it has certainly been raised with some

regularity. The Missouri Supreme Court recognized this in denying relief: “Similar

attacks on MAI–CR 3d 302.04 have been repeatedly rejected by this Court. State v.

Brown, 998 S.W.2d 531, 552 (Mo. banc 1999); State v. Harris, 870 S.W.2d 798, 811[28]

(Mo. banc 1994), State v. Debler, 856 S.W.2d 641, 652 (Mo. banc 1993).” Tisius v. State,

183 S.W.3d 207, 215 (Mo. banc 2006). The issue is therefore one which, in a death

penalty case, should be raised by constitutionally effective counsel. The argument

counsel should have made is as follows.

      When a homicide occurs in Missouri, without more, it is presumed to be second-

degree murder. State v. Gassert, 65 Mo. 352 (Mo. 1877); Love v. State, 670 S.W.2d

499,505 (Mo. bane 1984); State v. Little, 601 S.W.2d 642 (Mo. App. 1980). To elevate a

homicide charge to first-degree murder, the state must also prove the murder was

deliberate. Mo. Rev. Stat. §§565.020 and 565.030. “Deliberation [is] the distinctive

quality which separates murder in the first degree from murder in the second degree. .
                                          181
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 187 of 228
. .” State v. Garrett, 207 S.W. 784 (Mo. 1918).

       Despite the requirement of proof of deliberation, deliberation has been

legislatively defined and interpreted by the Missouri courts to render meaningless

any rational distinction between first- and second-degree murder. That is especially

true in Mr. Tisius case, where the jury’s instructions told them that deliberation

could be calculated in terms of time and the prosecutor posited numerous different

periods during which Mr. Tisius could have deliberated: “if you decide that this

defendant over here did not deliberate during that ten minutes or so that he was

exchanging pleasantries with Mr. Acton before he took the gun he brought into that

jail and pointed it at his forehead. . . .” (Trial 1 Tr. p. 913); “in mid-June, at least a

couple weeks before the death of these two deputies. . . .” (Id. p. 915); “So we’re still

involved within that next week. . . .” (Id.); “and over the next couple of days. . . .” (Id.);

“Now he’s sitting here looking at Mr. Acton exchanging pleasantries. And then he

takes that shot and then as he says it, about I0 to 20 seconds passed and then he

shoots Mr. Egley. . . .” (Id. p. 918); “was it the first time that he shot Mr. Egley after

20 seconds of cooling and calming [sic] reflecting on what he had done to Mr. Acton. .

. .” Id. These arguments reinforced the instruction that the determinative factor for

deliberation was the passage of time and NOT cool reflection. This eliminates any

distinction between first and second-degree murder, and relieves the state of its

burden on that element.

       “Both second degree murder and first degree murder require that the act be

intentionally done. Only first degree murder requires the cold blood, the

unimpassioned premeditation that the law calls deliberation.” State v. O’Brien, 857


                                            182
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 188 of 228
S.W.2d 212, 218 (Mo. banc 1993); State v. Black, 50 S.W.3d 778, 797 (Mo. banc 2001)

(Wolff, J., dissenting). Yet, Missouri, through its opinions and Approved Instructions,

has repeatedly found deliberation by focusing on the temporal component, rather than

the mental process inherent in the word’s definition. See, e.g., Black, at 788; State v.

Tisius, 92 S.W.3d 751, 764 (Mo. banc 2002); State v. Clemmons, 753 S.W.2d 901, 906

(Mo. banc 1988); State v. Ervin, 979 S.W.2d 149, 159 (Mo. banc 1998); State v. Feltrop,

803 S.W.2d 1, 11 (Mo. banc 1991); State v.Ingram, 607 S.W.2d 438, 443 (Mo. 1980); see

also State v. Samuels, 965 S.W.2d 913, 922 (Mo. App. 1998) (“The deliberation

necessary to support a conviction of murder in the first degree need only be

momentary; it is only necessary that the Appellant considered taking the victim’s life

in a deliberate state of mind.”). This focus misdirects the jury and blurs the distinction

between first and second-degree murder. Since for the statute to be constitutional, the

definition of deliberation must provide a meaningful distinction between first and

second-degree murder, the legislative and judicial definitions violate due process.

Giaccio v. Pennsylvania, 382 U.S. 399, 402-03 (1966).

      Because the instruction permits a conviction if there is time to deliberate, rather

than requiring a finding that the defendant actually used that time to deliberated, the

court here relied on evidence of multiple gunshots to support a finding of deliberation.

Tisius, 92 S.W.3d 751, 764. However, as the Supreme Court of Tennessee explained:

“Logically, of course, the fact that repeated blows (or shots) were inflicted on the victim

is not sufficient, by itself, to establish first-degree murder. Repeated blows can be

delivered in the heat of passion, with no design or reflection. Only if such blows are

inflicted as the result of premeditation and deliberation can they be said to prove first-


                                          183
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 189 of 228
degree murder.” State v. Brown, 836 S.W.2d 530, 542 (Tenn. 1992).

      In State v. Guthrie, 461 S.E.2d 163 (W.Va. 1995), the West Virginia Supreme

Court addressed these issues and modified its definitions of premeditation and

deliberation to clarify the difference between first and second-degree murder. The court

concluded that instantaneous premeditation and momentary deliberation is not

satisfactory to prove first-degree murder. Id. at 181.

      In part, Guthrie relied upon the analysis from Bullock v. United States, 122 2d

213, 214 (D.D.C. 1941). There, the court stated:

      To speak of premeditation and deliberation which are instantaneous,
      or which take no appreciable time, is a contradiction in terms. It
      deprives the statutory requirement of all meaning and destroys the
      statutory distinction between first and second degree murder. At
      common law there were no degrees of murder. If the accused had no
      overwhelming provocation to kill, he was equally guilty whether he
      carried out his murderous intent at once or after mature reflection.
      Statutes. . . which distinguish deliberate and premeditated murder
      from other murder, reflect a belief that one who meditates an intent
      to kill and then deliberately executes it is more dangerous, more
      culpable or less capable of reformation than one who kills on sudden
      impulse; or that the prospect of the death penalty is more likely to
      deter men from deliberate than from impulsive murder. The
      deliberate killer is guilty of first degree murder; the impulsive killer
      is not.

Bullock, 122 2d at 214; see also W. Lafave and A. Scott, Criminal Law (1986) § 7.7

(“The mere fact that the killing was attended by much violence or that a great many

wounds were inflicted is not relevant in this regard, as such a killing is just as likely

(or perhaps more likely) to have been on impulse.”).

      This authority, while not controlling, was certainly available to trial counsel at

the time of Mr. Tisius’ trial. Trial counsel should have objected to the verdict directors

on this basis as well as filing their pretrial motions and including the issue in the

                                          184
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 190 of 228
motion for new trial. The Missouri Supreme Court’s finding that the failure to preserve

this issue was not ineffective is an unreasonable interpretation of Strickland v.

Washington, 466 U.S. 668, 687-88 (1984), and its progeny.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law, including Strickland. See 28

U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the evidence

presented in state court under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue, and

Mr. Tisius is entitled to a new trial.




                                         185
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 191 of 228
                           Habeas Ground for Relief No. 23

      Mr. Tisius was denied his constitutional right to the effective assistance of
      counsel, due process of law, and to be free from cruel and unusual
      punishment when trial counsel failed to object to improper prosecutorial
      closing arguments during Mr. Tisius’ first trial.

      Trial counsel failed to object, object timely, or properly preserve objection the

following improper closing arguments:

      1. That the jurors could convict Mr. Tisius of second-degree murder only if
      they first found him not guilty of first-degree murder, (Trial 1 Tr. pp. 913,
      940) and suggesting that second-degree murder need not even be
      considered because it was included in any finding of first degree murder,
      (Id. pp. 939-40);

      2. That Mr. Tisius told Tracie Bulington to “get” Officer White, who was
      outside, (Id. p. 919), suggesting that Mr. White was another intended
      victim;

      3. That the jurors should consider the photos and an x-ray of the victims’
      bodies in death in making their guilt phase decisions, (Id. pp. 920-21);

      4. That the defense argument about deliberation was an “attempt to fool
      you” and was “incredible sophistry,” (Id. p. 943); and,

      5. That Mr. Tisius’ statements that he was sorry only came after he was
      caught and were “precious little consolation” to the victims. Id. pp. 938,
      943.

      “The touchstone of due process analysis is the fairness of the trial.” Smith v. Phillips,

455 U.S. 209, 219 (1982); Wilkins v. Bowersox, 933 F.Supp. 1496, 1524 (W.D. Mo.

1996), aff'd, 145 F.3d 1006 (8th Cir. 1998). The accused is entitled to a fair trial and a

prosecutor must not deprive him of one or obtain a wrongful conviction. Berger v.

United States, 295 U.S. 78, 88 (1935).

      Prosecutorial misconduct in argument is unconstitutional when it “so infect[s]

the trial with unfairness as to make the resulting conviction a denial of due process.”


                                           186
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 192 of 228
Donnelly v. DeChristoforo, 416 U.S. 637 (1974). Such argument may be so outrageous

that it violates due process and the Eighth Amendment. Newlon v. Armontrout, 885

F.2d 1328, 1337 (8th Cir. 1989); Antwine v. Delo, 54 F.3d 1357, 1364 (8th Cir. 1995).

      Trial counsel’s failure to object to improper argument can constitute ineffective

assistance of counsel. Baer v. Neal, 879 F.3d 769, 782-88 (7th Cir. 2018). Moreover,

counsel’s failure to properly preserve a claim for appellate review constitutes

ineffective assistance when the failure substantially deprives the defendant of his right

to a fair trial. Davis v. Secretary, Dept. of Corrections, 341 F.3d 1310 (11th Cir. 2003).

      The failure to object to improper prosecutorial arguments constitutes deficient

performance under Strickland. See Baer, 879 F.3d at 782-88. Regarding prejudice,

courts must remand for a new trial when the prosecutor’s conduct in the context of the

trial was “‘so inflammatory and prejudicial to the defendant . . . as to deprive him of a

fair trial . . . .’” United States v. Chaimson, 760 F.2d 798, 809 (7th Cir. 1985) (quoting

United States v. Zylstra, 713 F.2d 1332, 1339 (7th Cir. 1983)). As in all ineffective of

assistance of counsel cases, a petitioner need only demonstrate “that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.

      Here, the prosecutor committed repeated misconduct in his arguments in guilt

phase closing, yet counsel inexplicably did virtually nothing to stop the onslaught.

Thus, the jury heard the improper statements unabated. The prosecutor’s repeated,

intentional misconduct and counsel’s repeated failure to object properly to that

misconduct deprived Mr. Tisius of constitutional right to effective assistance of counsel.


                                           187
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 193 of 228
      Acquittal-First Argument.

      In Beck v Alabama, 447 U.S. 625, 627 (1980) the Supreme Court held that the

death penalty may not be imposed “when the jury was not permitted to consider a

verdict of guilt of a lesser included non-capital offense, and when the evidence would

have supported such a verdict.” (internal quotation marks omitted). Under Beck, “the

jury must be given a meaningful opportunity to consider and embrace the equivalent of

a life sentence when the evidence supports such an option.” Smith v.

Spisak, 558 U.S. 139, 159-60, (2010) (Stevens, J., concurring).

      Here, the prosecutor argued as follows:

      The other two instructions [on second degree murder] are what we call
      alternative and lesser-included counts which means only if after you look
      at Instruction 10 [on first degree murder] if you decide that this defendant
      over here did not deliberate . . . if you believe that he did not coolly reflect
      upon that matter for any length of time no matter how brief before he
      pulled that gun and shot him, then you will go to these other two
      instructions that we have that talk about alternative counts.

Trial 1 Tr. p. 913 (emphasis added). Later he argued, again without objection, as

follows:

      Murder in the second degree. Did the defendant commit murder in the
      second degree? Yes. Because murder in the second degree is a lesser-
      included offense. What does that mean? That means that if you commit
      murder in the first degree, murder in the second degree has also been
      committed.

Id. pp. 939-40. Finally, he argued, again without objection: “You look at murder second

degree if and only if you do not believe that we proved those things [deliberation]

beyond a reasonable doubt.” Id. p. 940 (emphasis added).

      Because the prosecutor told the jurors that they could consider second-degree

murder “only if after” and “if and only if” they first acquitted Mr. Tisius of first- degree


                                          188
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 194 of 228
murder, the prosecutor’s argument was improper. Beck, 447 U.S. at 627. This

acquittal-first argument interposed before the jury the false choice that Beck prohibits.

By telling the jury that they could not consider a lesser offense until they first

unanimously acquitted Mr. Tisius of first-degree murder, the argument deprived the

jury of a meaningful opportunity to consider an option that was before it: whether Mr.

Tisius committed second-degree murder.

      The argument led individual jurors to believe (falsely) that their failure to agree

might have resulted in a new trial and that, in any event, they could not give effect to

their determination that second-degree murder was the appropriate conviction unless

and until they had first convinced each of their peers on the jury to find that Mr. Tisius

did not deliberate. Thus, the argument created the untenable risk that those who

otherwise would vote in the minority would be coerced to vote with the majority. State

v. Allen, 717 P.2d 1178, 1179 (Or. 1986).

      Trial counsel’s failure to object to the improper argument constituted deficient

performance. Baer, 879 F.3d at 785. Furthermore, as will be explained below, counsel’s

deficient performance prejudiced Mr. Tisius.

      False and Misleading Evidence Regarding Deliberation.

      The State’s presentation of false and misleading argument is improper. Miller v.

Pate, 386 U.S. 1, 7 (1967). Counsel’s failure to object to such improper comments

constitutes deficient performance. Cf. Baer, 879 F.3d at 782-88. When the jury hears

and considers misleading argument that in any reasonable likelihood could have

affected a juror’s judgment, courts must order that a new trial occur. United States v.

Valentine, 820 F.2d 565 (2nd Cir. 1987).


                                            189
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 195 of 228
      In this case, the state argued that as proof of Mr. Tisius’ deliberation that Mr.

Tisius made statements indicating that he intended to kill Officer Willie White in

addition to Officers Acton and Egley. The prosecutor argued in closing that “[Mr.

Tisius] gave [Ms. Bulington] the directions for Willie White who’s outside at that point

watching, saying ‘Get him. Get him. Get him.’” Trial 1 Tr. p. 9l9.

      However, the evidence in both phases demonstrated that any “get him”

statements referred to one of the charged victims—Officer Egley—who had grabbed

Ms. Bulington’s legs, causing her to scream, and that Mr. Tisius did not see Mr. White,

who was outside. Id. pp. 606, 61l, 836, 843, 1036-37. No evidence indicates that Mr.

Tisius saw Mr. White. And given that it was dark outside and the lights were on inside,

the suggestion that Mr. Tisius could see Mr. White is a not a reasonable inference from

the evidence adduced at trial.

      Despite this evidence, the prosecutor nonetheless argued that Mr. Tisius (a)

knew Mr. White was there, (b) made the purported “get him” statements, and (c)

intended to kill Mr. White. This argument misstated the evidence and was false and

misleading. Tucker v. Kemp 762 F.2d 1496, 1507 (11th Cir. 1985); Storey, 901 S.W.2d

at 900-03; State v. Delaney, 973 S.W.2d 152, 155 (Mo. App., W.D. 1998).

      Mr. Estes acknowledged that he had erred in failing to object. PCR 1 Tr. p. 620.

Counsel’s failure to object constituted deficient performance. Cf. Baer, 879 F.3d at 782-

88. Furthermore, as will be explained below, counsel’s deficient performance prejudiced

Mr. Tisius.

      Inflammatory Evidence Displayed in Argument.

      “It is of vital importance to the defendant and to the community that any

                                         190
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 196 of 228
decision to impose the death sentence be, and appear to be, based on reason rather

than caprice or emotion.” Gardner v. Florida, 430 U.S. 349, 358 (1977). When a fact is

not disputed by the parties, additional evidence supporting that fact has no probative

value. Thus, if the evidence is prejudicial, the prejudicial effect certainly will outweigh

its probative value. If the prejudicial effect outweighs the probative value of a piece of

evidence, then courts should not admit that evidence or allow references to it in closing

argument. See Fed. R. Evid. 403.

      Here, the primary question at issue was whether Mr. Tisius deliberated as

required for first-degree murder. Trial 1 Tr. p. 921. Because defense counsel

conceded that Mr. Tisius shot the officers, the nature of the victims’ anatomical

injuries were not at issue.

      Nonetheless, the prosecutor in closing argument displayed an x-ray and

photographs of the victims’ bodies in death. St. Trial 1 Exs. 22, 24, 25, 30. The

exhibits graphically displayed the victims’ anatomical injuries from gunshots. Trial

counsel did not renew a continuing objection to the exhibits. Trial 1 Tr. pp. 920-21.

      Counsel’s failure to object to this prejudicial evidence constituted deficient

performance. Cf. Baer, 879 F.3d at 782-88. Furthermore, as will be explained below,

counsel’s deficient performance prejudiced Mr. Tisius.

      Attacks on Defense Counsel.

      Prosecutors have the duty to prosecute cases with vigor, but they may not strike

foul blows. Berger v. U.S, 295 U.S. 78, 88 (1935). Attacks on defense counsel,

particularly those that suggest defense counsel is lying to the jury, are improper.

United States v. Holmes, 413 F.3d 770 (8th Cir. 2005). Counsel’s failure to object to such

                                          191
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 197 of 228
improper comments constitutes deficient performance. Cf. Baer, 879 F.3d at 782-88.

      In this case, the prosecutor argued as follows:

      Did you hear, were you listening when it was suggested to you that if this
      had been deliberation then Leon Egley would not have been moving after
      the first shot? Well, if that's true, then since Jason Acton was shot dead
      with the first shot and never moved, does that mean there must have been
      deliberation there? Do you see the inconsistency in the argument? See the
      attempt to fool you?”

Trial 1 Tr. p. 943 (emphasis added). The prosecutor then stated, “Cool, been cool

reflection, it would have been successful. What incredible sophistry is that?” Id.

(emphasis added).

      Although defense counsel objected at the end of closing argument and moved for

a mistrial, (id. pp. 946-48), counsel did not object at the time the prosecutor made the

argument. This failure constituted deficient performance. Cf. Baer, 879 F.3d at 782-88.

Furthermore, as will be explained below, counsel’s deficient performance prejudiced

Mr. Tisius.

      Ad Hominem Attacks on Mr. Tisius.

      Again, “[i]t is of vital importance to the defendant and to the community that

any decision to impose the death sentence be, and appear to be, based on reason rather

than caprice or emotion.” Gardner, 430 U.S. at 358. Counsel’s failure to object to such

improper comments constitutes deficient performance. Cf. Baer, 879 F.3d at 782-88.

      Here, the prosecutor also argued, without timely objection, as follows: “He said

he was sorry. I think that’s going to be precious little consolation to deputy Acton and

deputy Egley. He said he was sorry after he got caught.” Trial 1 Tr. p. 938. The

prosecution further argued: “[S]omehow because he shows remorse there’s no

deliberation? Well, he didn't show remorse until he got caught.” Id. p. 943.
                                          192
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 198 of 228
      The argument was improper because it was inflammatory. By telling the jury

that Mr. Tisius’ expressions of remorse were “precious little consolation” to the victims,

the prosecutor encouraged the jurors to ignore reason and common sense and appealed

to their passions and prejudices. See United State v. Ayala-Garcia, 574 F.3d 5 (1st Cir.

2009). The argument also improperly told the jury to consider Mr. Tisus’ failure to

come forward and to express remorse “until he got caught.” Trial 1 Tr. p. 943. Thus, the

argument constituted an impermissible comment on Mr. Tisius’ right to remain silent.

Doyle v. Ohio, 426 U.S. 610, 617 (1976).

      Counsel did object to this argument but the objection was late. Counsel’s failure

to object timely constituted deficient performance. Cf. Baer, 879 F.3d at 782-88.

Furthermore, as will be explained below, counsel’s deficient performance prejudiced

Mr. Tisius.

      Prejudice

      The cumulative effect of the prosecutor’s remarks likely hampered at least one

juror’s ability to decide dispassionately whether Mr. Tisius should be convicted of first

or second-degree murder. Cf. Baer, 879 F.3d at 788-89. Thus, the state’s improper

arguments and defense counsel’s repeated, unreasonable failures to prevent the jury

from considering improper argument denied Mr. Tisius a fair trial.

      Regarding the acquittal-first argument, even though the jury later received an

instruction that tracked MAI-Cr3d 313.04, a reasonable probability exists that the

improper argument affected the jury’s verdict. In fact, during voir dire, one

venireperson specifically raised the concerns addressed in Beck: “I know you explained

this at the very get-go. But let’s say you think he’s guilty but you don’t think he’s guilty

                                           193
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 199 of 228
in the first degree murder, right, so are we done and you guys say, okay, the crime is

going to be on the second degree or does it go to another court or how does that work?”

Trial 1 Tr. pp. 512-13. The Court’s instructions to that venireperson merely referred

him back to the instructions, but the instructions caused the initial confusion and

contain the acquittal-first and unanimity provisions. Id. p. 513. The state’s argument

exacerbated the likelihood that the jurors, one of whom had already indicated his

confusion about this very point, would ignore their justifiable concerns about whether

second-degree murder was the appropriate conviction and instead vote to convict Mr.

Tisius of first-degree murder.

      In conjunction with this improper argument, the jurors considered other

evidence that is highly prejudicial. No evidence is more prejudicial than uncharged

conduct similar to one at issue. And here, the state’s argument directly invoked that

prejudice by implying that Mr. Tisius had actually tried to kill—with deliberation—

another officer who was not a victim in this case. And even though there was no

dispute that Mr. Tisius shot the officers, the state nonetheless displayed an x-ray and

autopsy photos during closing, a tactic that encouraged the jury to rest their conviction

upon improper emotional considerations instead of the facts.

      Moreover, the suggestion that defense counsel lied to the jury is inherently

prejudicial. This is especially so because the prosecutor’s argument implied that he had

special, personal knowledge of Mr. Tisius’ guilt. Berger, 295 U.S. at 88 (explaining that

because the average juror trusts a prosecutor, as the representative of an impartial

sovereignty, to uphold the duty to refrain from using improper methods calculated to

secure a conviction, “assertions of personal knowledge [of the prosecutor] are apt to

                                         194
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 200 of 228
carry much weight against the accused when they should properly carry none.”).

Likewise, the likely effect of the prosecutor’s comments regarding Mr. Tisius’

expressions of remorse and his right to remain silent was inflammation.

      All of these arguments made it more likely that the jury would convict Mr.

Tisius of first-degree murder as opposed to second-degree murder. Even with the

misleading testimony, the jury still deliberated for approximately six hours on

the issue of whether Mr. Tisius was guilty. During their deliberations, the jurors

underlined the portion of the reasonable doubt instruction stating that the law

“does not require proof that overcomes every possible doubt.” Trial 1 Tr. p. 953.

Thus, the question of whether Mr. Tisius deliberated was a close one for the jury.

      Given the presence of other errors in the record stemming from improper

evidence and deliberation, that this was a close case, and that the strength of the

state’s case regarding deliberation rested on improper evidence and argument, a

reasonable probability exists that the arguments in question improperly affected at

least one juror’s determination of guilt. Thus, counsel’s deficient performance

rendered the result of the proceedings fundamentally unfair.

      The state court’s treatment of the claim is contrary to and/or an unreasonable

application of clearly established Supreme Court law. See 28 U.S.C. § 2254(d)(1). It

is also based on an unreasonable determination of the evidence presented in state

court under 28 U.S.C. § 2254(d)(2). Thus, the writ must issue and this Court should

reverse Mr. Tisius’ conviction and remand for a new trial.




                                         195
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 201 of 228
                           Habeas Ground for Relief No. 24

      Mr. Tisius was denied effective assistance of counsel when trial counsel
      failed to object to the assistant attorney general’s statement that Mr.
      Fusselman, the elected prosecutor, had requested his assistance because
      “Randolph County has not had the misfortune of having that many
      murders so it is not something with which he comes into contact with [sic]
      regularly.” Trial 1 Tr. p. 187.

      This statement, at the beginning of the prosecutor’s voir dire, stated facts

outside the record. Further, it served to emphasize the seriousness of the offense in a

way not supported by any evidence offered at trial. Trial counsel failed to object. He

testified at the post-conviction hearing that he did not believe the statement was

objectionable. PCR 1 Tr. p. 628. The Missouri Supreme Court denied relief, finding that

“[t]he prosecutor’s explanation did not suggest a qualitative difference between Tisius’

case and other murder cases. The motion court did not clearly err in finding that Tisius

was not prejudiced by the comment and that trial counsel was not ineffective for failing

to object.” Tisius, 183 S.W.3d at 216.

      The Missouri Supreme Court’s ruling was an unreasonable interpretation of the

facts of Mr. Tisius’ case. 28 U.S.C. §§ 2254(d)(2), (e)(1). Read in context and giving

effect to the plain language of the statement, the clear intent of this initial statement

focused the jury on the fact that the peaceful county of Randolph had suffered an

unparalled tragedy. Since there was no basis in the record for it, the comment was

improper. See State v. Storey, 901 S.W.2d 886, 900 (Mo. banc 1995); Mo. Sup. Ct. R.

4.3.4; Berger v. United States, 295 U.S. 78 (1935). Had trial counsel made a proper

objection, there is a reasonable probability of a different outcome. The writ must issue,

and Mr. Tisius is entitled to a new trial.



                                             196
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 202 of 228
                          Habeas Ground for Relief No. 25

      Counsel’s failure to prevent the jury from seeing inflammatory evidence of
      brain matter of the victims on the floor of the scene of the crime—which
      the jury otherwise would not have seen and considered— violated Mr.
      Tisius’ constitutional rights to effective assistance of counsel, due process,
      and freedom from cruel and unusual punishment.

      During Mr. Tisius’ trial, the state presented a crime scene video. Trial 1 p. 662.

After the state showed the portion of the crime scene video — displaying the victim’s

body — to the jury, the state requested to fast-forward the tape to show the jail area.

Trial 1 p. 667. Defense counsel objected and requested that the state show the entire

tape. Trial 1 p. 668. The next portion of the tape—which the state was not going to

show—displayed brain matter on the floor. Trial 1 p. 668. Thus, due to counsel’s action,

the jury viewed brain matter of the victims on the floor of the scene that they otherwise

would not have seen.

      Counsel’s failure to prevent the jury from seeing the brain matter was

unreasonable. Counsel had a duty to investigate the case, and that duty included

reviewing the state’s evidence. See Strickland, 466 U.S. at 688-91. Counsel knew or

should have known that the brain matter images were on the video. Counsel also had a

duty of loyalty to Mr. Tisius and a duty to advocate for him. Id. at 688. Counsel gained

nothing from this display of the video and exposed the jury to inflammatory images of

brain matter that they otherwise would not have seen. Thus, counsel’s failure to

prevent the jury from seeing and considering the images of the victims’ brain matter

constituted deficient performance.

      Due to the inflammatory nature of these images, a reasonable probability

existed that the images affected the decision of at least one juror. Counsel’s deficient

                                         197
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 203 of 228
     performance rendered the result of the proceedings fundamentally unfair.

            This issue has not been raised in state court. This failure occurred because of the

     ineffective assistance of Mr. Tisius’ post-conviction counsel. Should the state assert

     that this ground is not available for review, Mr. Tisius will argue that under Martinez

     v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and present this ground for relief

     in this Court. 17

            The writ must issue, and Mr. Tisius is entitled to a new trial.




17As of the filing of this petition, Mr. Tisius is unaware of any Missouri remedy that will now permit him to
exhaust this ground for relief, or the other grounds in this petition that are available under Martinez if the
state asserts a procedural defense. Should the Missouri Supreme Court later authorize such a remedy, Mr.
Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise these
grounds there.
                                                     198
           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 204 of 228
                             Habeas Ground for Relief 26

      Appellate counsel was constitutionally ineffective for not challenging on
      appeal the admission and display on a movie-screen of autopsy photos of
      the deceased men thereby denying Mr. Tisius due process, a
      fundamentally fair trial, and effective assistance of counsel, guaranteed
      by the Sixth and Fourteenth Amendments.

      The state admitted autopsy photographs for the jury’s consideration. St’s Trial 1

Ex. 19-21, 23-29. However, irrelevant to any issue in the case, the state enlarged and

projected those identical images onto a movie screen. In the guilt phase and during his

guilt phase closing argument, the prosecutor displayed to the jury, on a movie-type

screen, autopsy photos and an x-ray of Mr. Acton and Mr. Egley’s bodies. Trial 1 Tr. pp.

584, 920-21. The prejudicial effect far exceeded any probative value the actual photos

may have had, and the state’s display on a movie- size screen amplified prejudice.

According to both the trial prosecutor and Mr. Tisius’ trial counsel, the sole issue in

guilt phase was whether Mr. Tisius acted with deliberation. Id. p. 912; PCR 1 Tr. p.

526. Mr. Tisius’ appellate counsel knew this to be the case. Id. p. 374. Mr. Tisius’ trial

defense did not contest that he shot the two officers. After reminding the court and the

state of their pre-trial motion in limine on photographs, (LF 140- 43), and that no

dispute existed as to cause of death or identity, the defense offered to stipulate to the

cause of death and objected to any display of the ten autopsy photographs. Trial 1 Tr.

pp. 580-81; Ex. 20-22, 24-30. These photographs depicted the officers on the gurney

from various angles and showed the intubation tubes still inserted in the nose and

throat of one of the officers. Ex. 24-29. Two of the photographs (Ex. 22, 30) are of x-rays

taken of the officers’ heads. The court overruled the objection. Trial 1 Tr. p. 581.


                                          199
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 205 of 228
Counsel thereafter objected to the display of these photographs on a movie-size screen.

Id. p. 584. Counsel preserved his objection in the new trial motion. Trial 1 LF 246-47.

However, appellate counsel failed to raise the claim on direct appeal.

      The Sixth Amendment protects the “fundamental right to a fair trial.”

Strickland, 466 U.S. at 684. It entitles a defendant to the effective assistance of counsel

both at trial and during his first appeal as of right. Evitts v. Lucey, 469 U.S. 387, 396

(1985). The standard of review for claiming ineffective appellate counsel is the same as

trial counsel: the movant must show deficient performance and resulting prejudice.

Strickland, at 687-88; Smith v. Robbins, 528 U.S. 259, 285 (2000) (proper standard for

evaluating Mr. Tisius’ claim of ineffective assistance for not filing a merits brief is

Strickland).

      Strickland does not require that the issue be a “dead-bang winner.” Neill v.

Gibson, 278 F.3d 1044, 1057 (10th Cir. 2001) (requires a showing of a reasonable

probability that the omitted claim would have resulted in a reversal on appeal). That

requirement would be more onerous than Strickland’s reasonable probability standard.

Id.

      Furthermore, in death penalty cases, counsel should not winnow claims. Death

penalty appeals differ from non-capital appeals. “Although not every imperfection in

the deliberative process is sufficient, even in a capital case, to set aside a state court

judgment, the severity of the sentence mandates careful scrutiny in the review of every

colorable claim of error.” Zant v. Stephens, 462 U.S. 862, 885 (1983) (emphasis added).

“Our duty to search for constitutional error with painstaking care is never more

exacting than it is in a capital case.” Burger v. Kemp, 483 U.S. 776, 785 (1987). The


                                           200
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 206 of 228
American Bar Association advocates raising “all arguably meritorious issues.” 1989

ABA Guidelines §11.9.2.D. These Guidelines form the standard of practice in death

penalty cases and are constitutionally required. Wiggins, 539 U.S. at 524; see also

2003 ABA Guideline 10.15.1.C. The Commentary regarding direct appellate counsel’s

duty reveals the danger of “winnowing” claims:

          “Winnowing” issues in a capital appeal can have fatal consequences.
          Issues abandoned by counsel in one case, pursued by different counsel
          in another case and ultimately successful, cannot necessarily be
          reclaimed later. When a client will be killed if the case is lost, counsel
          should not let any possible ground for relief go unexplored or
          unexploited.

Id.

      Appellate Counsel Wafer was aware of the issue regarding the display and

admission of the autopsy photographs. PCR 1 Tr. pp. 496-97. She stated that, while

she understood the state’s need to prove its case and that it was not required to

stipulate to facts, she also recognized there was no issue about cause of death.

Further, “I’ve started to rethink gruesome photos, and I—I really do think maybe

we should all be paying more attention to them. I don’t know if I would reach the

same decision again or not.” Id. p. 498.

      In Missouri, trial courts have broad, but not unfettered, discretion in admitting

evidence. State v. Bernard, 849 S.W.2d 10,13 (Mo. banc 1993). Evidence must be

relevant to be admissible. Relevance is two-pronged: logical relevance means the

evidence tends to make the existence of a material fact more or less probable. State v.

Smith, 32 S.W.3d 532, 546 (Mo. banc 2000); State v. Anderson, 76 S.W.3d 275, 276

(Mo. banc 2002). Legal relevance means the probative value of the evidence outweighs

its prejudicial effect. Id. Prejudicial effect encompasses unfair prejudice, issue
                                           201
      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 207 of 228
confusion, misleading the jury, undue delay, wasted time, or cumulativeness. Id.; State

v. Sladek, 835 S.W.2d 308, 314 (Mo. banc 1992) (Thomas, J., concurring).

      If a trial court abuses its discretion in admitting photographs, its decision may

be overturned. State v. Kincade, 677 S.W.2d 361, 366 (Mo. App. E.D. 1984); State v.

McMillin, 783 S.W.2d 82,100 (Mo. banc 1990). If photographs of a victim’s body are

used solely to arouse the jury’s emotions and prejudice the defendant, State v. Wood,

596 S.W.2d 394 (Mo. banc 1980), or their probative value is outweighed by their

needlessly inflammatory nature, they should be excluded.

State v. Robinson, 328 S.W.2d 667 (Mo. 1959). After all, prosecutors “have a greater

responsibility than to assure the conviction of a defendant. It is their responsibility to

assist the trial court in assuring that both the state and the defendants get a fair trial.”

State v. Stevenson, 852 S.W.2d 858,865 (Mo. App. S.D. 1993) (Parrish, J.,concurring).

      In no fashion does the enlargement and projection of ten autopsy photographs

have any logical relevance. Indeed, the prosecution informed the jury in his guilt phase

closing that the sole issue before them in guilt phase was whether Mr. Tisius

deliberated. Trial 1 Tr. p. 912. The enlargement and projection of ten autopsy

photographs did not prove this element and were just prejudicial enhancements of

matters already in evidence. In short, the state presented the cumulative and

repetitive projections for the purpose of prejudicial effect, and they are not logically

relevant.

      Especially prejudicial were the projected photographs depicting the intubation

apparatus since the focus of those photographs was not the wounds inflicted but the

potential for suffering that the officer may have endured as a result of those injuries –


                                          202
     Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 208 of 228
an inappropriate issue in guilt phase. The prosecutor’s use of the projection system at

closing demonstrates that his purpose was to prejudice the jury against Mr. Tisius,

because the actual photos were already in evidence and there is no reasonable

alternative explanation for blowing them up on a movie-size screen.

      These cumulative images tended “to lure the fact finder into declaring guilt on a

ground different from proof specific to the offense charged.” Old Chief v. United States,

519 U.S. 172, 180 (1997). They encouraged the jury to convict based on raw emotion,

not proof beyond a reasonable doubt.

      The prejudice created was substantial. The movie-size screen projections asked

the jury to return a verdict more likely grounded in sympathy than on a dispassionate

evaluation of the evidence. The movie-size screen projections tip the evidentiary scale

from items that are merely useful to those that are aimed directly at the jury’s

sympathies, or intended to elicit jury outrage.

      Here, the cause of death was not at issue. Because the issue, as even the

prosecutor framed it, was whether Mr. Tisius deliberated, the images projected by

these photographs did not assist the jury in that determination. Appellate counsel’s

failure to challenge the movie-size screen projections was deficient and prejudiced Mr.

Tisius. That Appellate counsel’s failure to raise an issue that undermines reliability of

the guilt finding is further established by Mr. Tisius’ jury being out for over six hours

at guilt phase. Given that the sole issue was whether Mr. Tisius had deliberated, there

is a reasonable probability that the presentation of these irrelevant movie-size screen

projections undermines the reliability of the guilt finding. This Court should reverse

and remand for a new trial.

                                         203
     Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 209 of 228
      The state court’s treatment of Mr. Tisius’ claim is contrary to and/or an

unreasonable application of the clearly established Supreme Court law of Strickland.

See 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the

evidence presented in state court, under 28 U.S.C.§ 2254(d)(2). Mr. Tisius requests the

opportunity to challenge any factual findings under 28 U.S.C. § 2254(e)(1). Thus, the

writ must issue and this Court should reverse Mr. Tisius’ conviction and remand for a

new trial.




                                        204
     Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 210 of 228
                           Habeas Ground for Relief No. 27

       Trial counsel were ineffective for failing to object at the instruction
       conference to Instruction No. 4, the reasonable doubt instruction, in
       violation of the Sixth and Fourteenth Amendments provided to the jury at
       the first trial.

       The instruction given Mr. Tisius’ jury improperly lowered the state’s burden of

proof below that required by due process and equated its “firmly convinced” standard

with a clear and convincing evidence standard. In state criminal trials, the Fourteenth

Amendment’s Due Process Clause “protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970); Cage v. Louisiana, 498

U.S. 39 (1990); see also Jackson v. Virginia, 443 U.S. 307, 315-316 (1979). This

reasonable doubt standard “plays a vital role in the American scheme of criminal

procedure.” Winship, 397 U.S. at 363; Cage, 498 U.S. at 40. In Winship, the Supreme

Court spoke to the fundamental nature of the concept of reasonable doubt. The Court

noted that “[t]here is always in litigation a margin of error” and stressed that “[i]t is

critical that the moral force of the criminal law not be diluted by standard of proof that

leaves people in doubt whether innocent men are being condemned.” Id. at 364.

       In order for the public to maintain confidence in our system of laws, the

Court continued, proof beyond a reasonable doubt must be held to be proof of guilt

“with utmost certainty.” Id. The beyond a reasonable doubt standard “plays a vital

role in the American scheme of criminal procedure” because it (1) operates to give

“concrete substance” to the presumption of innocence ensuring against unjust

convictions and (2) reduces the risk of factual error in a criminal proceeding. Id. at

363.

       Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 211 of 228
      If the jury is mis-instructed about the state’s burden of proof and counsel does

not move to rectify the error, the accused’s state and federal constitutional rights to

due process, a fundamentally fair trial before a properly instructed jury and effective

assistance of counsel are denied. That occurred here.

      Pre-trial, the defense challenged the reasonable doubt instruction, through

motions to modify and objecting to the current instruction. PCR 1 Exs. 77, 78, 125 at

24; PCR 1 Tr. p. 44. At the instruction conference, trial counsel failed to renew their

objection. This objection was required, under Missouri law, to preserve the issue for

appeal Mo. Sup. Ct. R. 28.03. Trial 1 Tr. pp. 904-905. The trial court provided the

improper reasonable doubt instruction reading:

             The charge of any offense is not evidence, and it creates no
      inference that any offense was committed or that the defendant is
      guilty of an offense.
             The defendant is presumed to be innocent, unless and until,
      during your deliberations upon your verdict, you find him guilty.
      This presumption of innocence places upon the state the burden of
      proving beyond a reasonable doubt that the defendant is guilty.
             A reasonable doubt is a doubt based upon reason and common
      sense after careful and impartial consideration of all the evidence in
      the case.
             Proof beyond a reasonable doubt is proof that leaves you
      firmly convinced of the defendant’s guilt. The law does not require
      proof that overcomes every possible doubt. If, after your
      consideration of all the evidence, you are firmly convinced that the
      defendant is guilty of the crime charged, you will find him guilty. If
      you are not so convinced, you must give him the benefit of the doubt
      and find him not guilty.

PCR 1 Ex. 69 at A-4.

      After the guilt phase verdicts were rendered after six hours of deliberation (Trial

1 Tr. pp. 945-49), the trial court informed the parties:

      On Instruction 4, the definition of burden of proof in the third
      paragraph a reasonable doubt is, based upon reason and common

      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 212 of 228
      sense, the words common sense have been underlined. In
      paragraph four, proof beyond a reasonable doubt that leaves you
      firmly convinced, the words, the sentence beginning the law does
      not require proof that overcomes every possible doubt has been
      bracketed.

Id. p. 953. Both the state and Mr. Tisius’ trial counsel declined to make a further

record. Id.

      The jury’s notation highlights the merit and prejudice to Mr. Tisius. In

Victor v. Nebraska, 511 U.S. 1 (1994), the Supreme Court addressed whether

California’s and Nebraska’s pattern instructions on reasonable doubt violated due

process by allowing a finding of guilt based upon a quantum of proof less than that

required by the Due Process Clause. Justice O’Connor, writing for the Court, noted

that, in Estelle v. McGuire, 502 U.S. 62,72 n.4 (1991), the Court had “made clear

that the proper inquiry is not whether the instruction ‘could have’ been applied in

an unconstitutional manner, but whether there is a reasonable likelihood that the

jury did so apply it.” Victor, 511 U.S. at 6. Justice O’Connor further stated that,

“The constitutional question in the present cases, therefore, is whether there is a

reasonable likelihood that the jury understood the instructions to allow conviction

based on proof insufficient to meet the Winship standard.” Id. Justice O’Connor

concluded that the phrase at issue—proof to a moral certainty—was not reasonably

likely to have been understood by the jury as suggesting a standard lower than that

guaranteed by due process. Nonetheless, the Court did not condone its use because

of the change in meaning of the phrase. Id. at 16. Justice O’Connor also wrote that,

while the phrase “substantial doubt” was problematic, in light of the explication

given in the rest of the instruction, it did not unconstitutionally lessen the state’s

burden of proof. Id. at 20-21. “Taken as a whole,” Justice O’Connor concluded, the

      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 213 of 228
instructions did not violate due process. Id. at 22-23.

      Justice Ginsburg, in her concurring opinion, noted that the language used in the

instructions could appear “circular” and “less [than] enlightening.” Id. at 23-26. She

suggested that the Federal Judicial Center, Pattern Criminal Jury Instructions, at 17-

18, offered “clear, straightforward, and accurate” language.

Victor, 511 U.S. at 26-27 (Ginsburg, J., concurring).

      As Justice O’Connor noted in Victor, the question is “whether there is a

reasonable likelihood that the jury understood the instructions to allow conviction

based on proof insufficient to meet the Winship standard.” Id. at 6. Given the jury’s

notations upon the instruction itself, that the “firmly convinced” language is not

reasonable doubt language; rather, it represents a clear and convincing standard, such

a likelihood exists, and trial counsel were ineffective is not re-raising their objection at

the instruction conference to prohibit its usage. This Court should grant relief of a new

trial before a properly instructed jury.

      The state court’s treatment of Mr. Tisius’ claim is contrary to and/or an

unreasonable application of the clearly established Supreme Court law of Strickland.

See 28 U.S.C. § 2254(d)(1). It is also based on an unreasonable determination of the

evidence presented in state court, under 28 U.S.C. § 2254(d)(2).

      Thus, the writ must issue, and this Court should reverse Mr. Tisius’

conviction and remand for a new trial.




      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 214 of 228
                           Habeas Ground for Relief No. 28

      Trial counsel were ineffective for not objecting to references to and the
      admission of Mr. Tisius’ t-shirt, which depicted and bore the legend
      “Guardians of Paradise,” because this denied Mr. Tisius’ due process,
      freedom of speech and association, a fundamentally fair trial, and
      effective assistance of counsel, guaranteed by the First, Sixth, and
      Fourteenth Amendments.

      The state elicited in guilt phase that, when he was arrested, Mr. Tisius was

wearing a t-shirt that bore the legend “Guardians of Paradise” with a graphic design on

the back. Trial 1 Tr. p. 708; Trial 1 Ex. 52. Counsel did not object to the testimony or to

the admission of the shirt. Trial 1 Tr. pp. 708, 710. By denying Mr. Tisius’ assertion of

resulting error, the motion court violated Mr. Tisius’ state and federal constitutional

rights to due process, freedom of speech and association, a fundamentally fair trial, and

effective assistance of counsel.




      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 215 of 228
      As previously noted, to establish ineffective assistance of counsel, Mr. Tisius

must show that counsel’s performance was deficient and that Mr. Tisius was

prejudiced. Strickland, 466 U.S. 668; Williams, 529 U.S. at 390-91.

      The prosecutor asked Officer Hall, a criminal investigator with the Highway

Patrol, what clothing he had recovered from Mr. Tisius upon his arrest. Trial 1 Tr.

p. 707. Hall stated that he had recovered a black t-shirt that said “Guardians of

Paradise” on both back and front. Id. p. 708. Counsel did not object to the description

and only objected to the t-shirt’s admission as a product of a warrantless arrest and

seizure without probable cause. Id. p. 710. The court overruled the objection. Id.

      Trial counsel were ineffective for not objecting to the reference to the image

and slogan and to the admission of the t-shirt on that basis as irrelevant to any

issue before the jury and as inflammatory and highly prejudicial. That item of

evidence presented by the state suggested that Mr. Tisius was a member of or

endorsed an anti-social group and that its prejudicial effect outweighed any

probative value it might have had. Further, the state’s use of the image and slogan

encouraged the jury to convict, based on his association with or endorsement of that


      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 216 of 228
group and its purported beliefs.

      Mr. Estes did not believe the slogan and image were objectionable and thus did

not object. PCR 1 Tr. p. 594. The images are overwhelmingly prejudicial. The front of

Trial 1 Ex. 52 bears the slogan “Guardians of Paradise.” On the back, this image is

joined with the image of a snarling winged tiger-like animal, his talons extended over

the yin and yang sign, and his taloned wings encircling his body. The yin and yang sign

is superimposed upon red flames. Any notion the jury could not possibly have

considered this evidence to mean that Mr. Tisius was part of or supported some anti-

social group is belied by the image itself, which contains violent, demonic figures.

      In Dawson v. Delaware, 503 U.S. 159 (1992), the Supreme Court held that the

First and Fourteenth Amendments prohibit the introduction in a capital sentencing

proceeding of the fact that the defendant was a member of the Aryan Brotherhood,

where the evidence has no relevance to the issues being decided in the proceeding. Id.

at 1095. In Dawson, in exchange for the prosecution’s agreement not to call any expert

to testify about the Aryan Brotherhood, the defense agreed to the following stipulation:

“The Aryan Brotherhood refers to a white racist prison gang that began in the 1960's in

California in response to other gangs of racial minorities. Separate gangs calling

themselves the Aryan Brotherhood now exist in many state prisons including

Delaware.” Id. at 1096.

      In Dawson, the prosecutor read the stipulation to the jury and introduced

evidence that Dawson had tattooed the words “Aryan Brotherhood” on his hand. Id.

The Delaware Supreme Court stated that “punishing a person for expressing his views

or for associating with certain people is substantially different from allowing evidence



      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 217 of 228
of [the defendant’s] character [to be considered] where that character is a relevant

inquiry.” Id. Therefore, the state court concluded, because the evidence relating to the

Aryan Brotherhood focused the jury’s attention on Dawson’s character and did not

appeal to the jury’s prejudices concerning race, religion, or political affiliation, it was

properly admitted. Id.

      The Supreme Court reversed. The Court found that that the Constitution does

not erect a per se barrier to the admission of evidence concerning one's beliefs and

associations at sentencing simply because those beliefs and associations are protected

by the First Amendment, the Court found that the admitted evidence was totally

without relevance to Dawson’s sentencing proceeding and without relevance to proving

the existence of any aggravating factor. Id. at 1097-98.

      In State v. Driscoll, 55 S.W.3d 350 (Mo. banc 2001), the Missouri Supreme Court

reasonably applied Dawson to the guilt phase: “the holding of Dawson—that mere

evidence of a defendant’s membership in a racist prison gang is a First Amendment

violation if not otherwise relevant—appears equally applicable to guilt phase.” Id. As to

guilt phase, Driscoll contended that the evidence was adduced to show his propensity

to commit crimes. The Missouri Supreme Court concluded that the logical relevance of

the evidence was “tenuous at best” and that it had no legal relevance since its

prejudicial effect “far outweighed its probative value.” Id.

      Here, there is a reasonable probability of a different result without the jury’s

improper consideration of the improper shirt. The jury was out for six hours in guilt

phase, (Trial 1 Tr. pp. 945-49), deciding the sole issue before them—whether Mr. Tisius

deliberated. Although the evidence poignantly pointed to Mr. Tisius, the jury clearly



      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 218 of 228
must have been struggling on the question of deliberation. The slogan and image of the

snarling, taloned, winged beast proved no issue before the jury in guilt phase; rather, it

only caused prejudice. As in Driscoll, the Guardians of Paradise evidence here “may well

have been sufficient to convince one or more of the jurors to convict rather than acquit.”

Id. at 358. It is only because of the violence of the image that the t-shirt bore that the

prosecutor wanted that image firmly in the mind’s eye of the jurors.

      Given the nature of the image, counsel’s failure to object to the admission of the

Guardians of Paradise shirt had impactful consequences. The state court’s treatment of

Mr. Tisius’ claim is contrary to and/or an unreasonable application of the clearly

established Supreme Court law of Strickland. See 28 U.S.C. § 2254(d)(1). It is also

based on an unreasonable determination of the evidence presented in state court,

under 28 U.S.C. § 2254(d)(2). Mr. Tisius intends to challenge any factual findings

pursuant to 2254 (e)(1). Thus, the writ must issue and this Court should reverse Mr.

Tisius’ conviction and remand for a new trial.




      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 219 of 228
                           Habeas Ground for Relief No. 29

      The state suppressed favorable exculpatory evidence in violation of Mr.
      Tisius’ right to due process of law.

       After their arrest, Ms. Bulington and Mr. Tisius were interviewed in Kansas.

While a microcassette of Ms. Bulington’s interview, occurring hours before Mr. Tisius’

interrogation, was provided to trial counsel (see App Exh 13.), the state never produced

a microcassette of Mr. Tisius’ interrogation. Curiously, the police report provided

contains four pages of transcript like reportage, which could only have reasonably been

prepared from either an audio tape or a transcript of the audio tape. See App Exh 12.

pp. 3-6.

      Had evidence favorable to Mr. Tisius existed and the police refused to turn it

over to defense counsel, it would have been in violation of Brady v. Maryland, 373 83,

87 (1963). Evidence will be considered material if “there is a reasonable probability

that, had the evidence been disclosed to the defense, the result of the proceeding would

have been different.” United States v. Bagley, 473 U.S. 667, 682 (1985). This does not

require that disclosure results in acquittal. United States v. Agurs, 427 U.S. 97, 111

(1976). As defined in Bagley, 473 U.S. at 682, evidence is material, “if there is a

reasonable probability that, had the evidence been disclosed to the defense, the result

of the proceeding would have been different. A ‘reasonable probability’ is a probability

sufficient to undermine confidence in the outcome.”

      To the extent the audio recordings no longer exist, the “Due Process Clause

requires a different result when we deal with the failure of the state to preserve

evidentiary material of which no more can be said than that it could have been

subjected to tests, the results of which might have exonerated the defendant.” Arizona

      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 220 of 228
v. Youngblood, 488 U.S. 51, 57 (1988). When the police fail to preserve material

evidence, it violates the defendant’s due process rights. The audio recordings of the

complete interrogation would have been material and offered the potential ability to

challenge the both the admissibility and the reliability of Mr. Tisius’ statements

pursuant to Crane v. Kentucky, 476 U.S. 683 (1986).

      This substantial Brady claim was not reviewed by the Missouri Supreme

Court because of ineffective assistance of initial post-conviction counsel, and must

be reviewed de novo by this Court. Martinez v. Ryan, 566 U.S. 1 (2012). Discovery

and an evidentiary hearing will be required.




      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 221 of 228
                           Habeas Ground for Relief No. 30

      Mr. Tisius was denied proper proportionality review as required by
      Missouri law in violation of his constitutional right to due process of law
      under the Fourteenth Amendment.

      The Missouri Supreme Court shirked its duty under Mo. Rev. Stat. §

565.035.3(1) and (3) to determine:


      (1) Whether the sentence of death was imposed under the influence
      of passion, prejudice, or any other arbitrary factor; and
                                              ...

      (3) Whether the sentence of death is excessive or disproportionate to
      the penalty imposed in similar cases, considering both the crime, the
      strength of the evidence and the defendant.

      Although Mr. Tisius’ right to proper proportionality review is based on state law,

this right is not merely a matter of state concern, but a liberty interest protected

against arbitrary deprivation by the Due Process Clause of the Fourteenth

Amendment. Hicks v. Oklahoma, 447 U.S. 343, 346 (1980); Rust v. Hopkins, 984 F.2d

1486, 1493 (8th Cir. 1993).

      Relating to the first prong of the required review of a death sentence, Mr. Tisius’

attorneys argued that the death sentences were the result of “passion, prejudice, or any

other arbitrary factor” because they used hearsay evidence concerning Mr. Tisius’

conviction for possession of a prohibited object in prison, misrepresented a study

concerning recidivism, improperly used David Pelzer's memoir, A Child Called “It,”

thereby asking the jury to compare Mr. Tisius to a hero in a book; told the jury that Mr.

Tisius did not plead guilty when he knew he was guilty; argued to the jurors that they

had an obligation to impose death to prevent future harm to others; suggested to the

jury that the victims’ families wanted Mr. Tisius to be killed; and suggested to the jury

      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 222 of 228
that Mr. Tisius had forfeited his right to ask for mercy. Trial 2 Tr. pp. 897, 1129-30,

1140-1, 1154-8, 1176-7, 1184-5, 1189-90, 1192, 1212, 1219; St. Trial 2 Ex. 53. The

Missouri Supreme Court found that because it had rejected all of these claims of trial

court error, it could not invalidate the death sentence on that basis.

      Missouri’s proportionality review statute requires the court to review all cases in

which the death penalty is submitted, including cases in which a life sentence was

imposed, in determining whether a death sentence was proportionate. In his direct

appeal brief, Mr. Tisius first pointed out that he received the death penalty when

Vance, the driving force behind the escape plan, did not. The evidence presented by the

state and the defense demonstrated that Michael, 19, was encouraged by 27-year-old

Vance, to participate in an ill-fated escape plan that would only benefit Vance. Trial 2

Tr. pp. 630, 809, 848-9, 851. Anyone with any amount of maturity would have seen

through Vance. Unfortunately, Michael was a very lost and misguided teenager, who

could be easily taken advantage of by a con man. Id. pp. 991-2, 995, 1035, 1115, 111;

PCR 1 Tr. 235, 248-9, 251-2, 258,260,270.

      Mr. Tisius identified State v. McIlvoy, 629 S.W.2d 333 (Mo. banc 1982), a case in

which the Missouri Supreme Court found the death sentence disproportionate, as

precedent requiring a similar finding in Mr. Tisius’ case. Like Mr. Tisius, Mr. McIlvoy

surrendered and confessed. Mr. Tisius’ case was extremely similar to that of Mr.

McIlvoy. However, the court found the death sentence to be proportionate in Mr. Tisius’

case. State v. Tisius, 362 S.W.3d 308, 414-15 (Mo. Banc. 2012)

      This sort of grasping at straws does not meet the requirements of due

process. The writ must issue, and Mr. Tisius is entitled to a sentence of LWOP.



      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 223 of 228
                           Habeas Ground for Relief No. 31

      Mr. Tisius was denied his right to effective assistance of counsel by trial
      counsel’s failure to adequately question prospective jurors pertaining to
      the death penalty.

      Resentencing counsel deferred to the state’s questioning of many prospective

jurors on death penalty topics. While counsel questioned the prospective jurors about

their ability to consider mitigation, they did not further explore the jurors’ answers

concerning their lack of bias in favor of the death penalty. Nor did they seek to examine

the prospective jurors privately to determine their bias.

      In capital cases, “jury selection is literally a matter of life or death,” and possibly

the most important part of the trial. John H. Blume, Sheri Lynn Johnson & A. Brian

Threlkeld, Probing “Life Qualification” Through Expanded Voir Dire, 29 HOFSTRA L.

REV. 1209, 1210-11 (2001). The Sixth Amendment guarantees the right to trial by

impartial jurors. Accordingly, the right to trial by jury necessarily includes the use of

“methods . . . to secure independent and disinterested jurors.” Paducah, T., & A.RR. v.

Muzzell, 95 Tenn. 200, 201, 31 S.W. 999, 999 (1895). The primary method of securing

independent and disinterested jurors is a thorough, competent voir dire. Miller v.

Francis, 269 F.3d 609, 615 (6th Cir. 2001) (“Among the most essential responsibilities

of defense counsel is to protect his client’s constitutional right to a fair and impartial

jury by using voir dire to identify and ferret out jurors who are biased against the

defense.” The Supreme Court has explained that:

      Voir dire plays a critical function in assuring the criminal
      defendant that his Sixth Amendment right to an impartial jury will
      be honored.




      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 224 of 228
      Without an adequate voir dire the trial judge’s responsibility to
      remove prospective jurors who will not be able impartially to follow
      the court’s instructions and evaluate the evidence cannot be
      fulfilled. Similarly, lack of adequate voir dire impairs the
      defendant’s right to exercise peremptory challenges.

Rosales-Lopez v. United States, 451 U.S. 182, 188 (1981) (citations omitted).

      Prevailing professional norms require that counsel in capital cases master

sophisticated jury selection techniques to conduct competent voir dire. “Trial attorneys

in death penalty cases must be able to apply sophisticated jury selection techniques,

including . . . demonstration of bias on the part of prospective jurors who will

automatically vote to impose the death penalty if the defendant is convicted on the

capital charge.” Commentary to § 1.1, 2003 ABA Guidelines. The ABA Guidelines

explain counsel’s duties as follows:

      Counsel should be familiar with the precedents relating to
      questioning and challenging of potential jurors, including the
      procedures surrounding “death qualification” concerning any
      potential juror’s beliefs about the death penalty. Counsel should be
      familiar with techniques: (1) for exposing those prospective jurors
      who would automatically impose the death penalty following a
      murder conviction or finding that the defendant is death-eligible,
      regardless of the individual circumstances of the case; [and] (2) for
      uncovering those prospective jurors who are unable to give
      meaningful consideration to mitigating evidence.

2003 ABA Guidelines § 10.10.2.B. Social science researchers have found that jurors are

most likely to admit biases when voir dire is conducted individually and prefaced by a

relaxed interview. See, e.g., Sheri Lynn Johnson, Black Innocence and the White Jury,

83 MICH. L. REV. 1611, 1675 (1985).

      The circumstances of this case—specifically that the victims were law

enforcement officers and respected members of the community—are those in which

juror bias against the defense is common, yet pervasive. One study, involving jurors

      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 225 of 228
who actually sat in death penalty cases, has shown that juror bias against the

defendant due to these factors substantially impairs a juror’s ability to consider a

sentence other than death:

      Astonishingly, more than half of the jurors said that they
      personally felt death is the only appropriate punishment for repeat
      murder, premeditated murder and multiple murder. Nearly half
      believed that the death penalty was the only acceptable
      punishment for the killing of a police officer or prison guard, or for
      murder by a drug dealer. Almost a quarter of the jurors said that
      death is the only acceptable punishment when an outsider kills an
      admired and respected member of the community for a killing that
      occurs during the commission of another crime, and for a rape with
      permanent injury to the victim.

Bowers, 83 CORNELL L. REV. at 1504.

      Here, resentencing counsel did not request or conduct individual, sequestered

voir dire to probe adequately the potential biases of the jurors such as biases regarding

the appropriate punishment for the killing of a police officer. Although some questions

addressing this potential bias were asked in group voir dire, some prospective jurors

likely did not feel comfortable discussing his or her own personal biases in front of the

group. See Johnson, 83 MICH. L. REV. at 1675. By failing to probe adequately the

jurors’ beliefs regarding killings of a police officer or guard, trial counsel rendered

ineffective assistance of counsel and denied Mr. Tisius a fair jury selection process and

trial in violation of the Sixth, Eighth, and Fourteenth Amendments.

      This issue has not been raised in state court. This failure occurred because

of the ineffective assistance of Mr. Tisius’ post-conviction counsel. Should the state

assert that this ground is not available for review, Mr. Tisius will argue that under

Martinez v. Ryan, 1566 U.S. 1 (2012), he is entitled to develop and present this



      Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 226 of 228
     ground for relief in this Court. 18

            The writ must issue, and Mr. Tisius is entitled to a new trial.




18As of the filing of this petition, Mr. Tisius is unaware of any Missouri remedy that will not permit him to
exhaust this ground for relief, or the other grounds in this petition which are available under Martinez if
the state asserts a procedural defense. Should the Missouri Supreme Court later authorize such a remedy,
Mr. Tisius reserves the right to move for stay and abeyance to allow him to return to state court to raise
these grounds there.

           Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 227 of 228
                                       CONCLUSION

          I declare under the penalty of perjury under the laws of the United States of

   America that the statements made herein are true and correct.

                                   /s/ Laurence E. Komp
                                   LAURENCE E. KOMP


                        CERTIFICATE REGARDING SERVICE

          I hereby certify that on November 2, 2018, the foregoing was served by this

Court’s electronic filing system on all counsel of record.


                                   /s/ Laurence E. Komp
                                   LAURENCE E. KOMP




         Case 4:17-cv-00426-SRB Document 38 Filed 11/02/18 Page 228 of 228
